This document is scheduled to be published in the
Federal Register on 05/07/2012 and available online at
http://federalregister.gov/a/2012-10294, and on FDsys.gov

CMS-2337-F
DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
42 CFR Part 441
[CMS-2337-F]
RIN 0938-AQ35
Medicaid Program; Community First Choice Option
AGENCY: Centers for Medicare & Medicaid Services (CMS), HHS.
ACTION: Final rule.
SUMMARY: This final rule implements section 2401 of the Affordable Care Act,
which establishes a new State option to provide home and community-based attendant
services and supports. These services and supports are known as Community First
Choice (CFC). While this final rule sets forth the requirements for implementation of
CFC, we are not finalizing the section concerning the CFC setting.
DATES: These regulations are effective [OFR--Insert date 60 days after the date of
publication in the Federal Register].
FOR FURTHER INFORMATION CONTACT: Kenya Cantwell, (410) 786-1025.
SUPPLEMENTARY INFORMATION:
I. Executive Summary and Background
A. Executive Summary
1. Purpose
This final rule implements section 2401 of the Affordable Care Act of 2010, as
amended by the Health Care and Education Reconciliation Act of 2010, which adds
section 1915(k) to the Social Security Act (the Act). The Community First Choice

Option established a new State plan option to provide home and community-based
attendant services and supports at a 6 percentage point increase in Federal medical
assistance percentage (FMAP). While this final rule sets forth the requirements for
implementation of CFC, we are not finalizing §441.530, “Setting,” at this time.
2. Summary of the Major Provisions
•

This final rule sets out our interpretation of the statutory requirements for

eligibility under the Community First Choice (CFC) Option. Specifically, this final rule
clarifies that under the statute, individuals should be determined to need an institutional
level of care to be eligible for CFC services. This rule also provides States with the
option to permanently waive the annual recertification requirement for individuals if it is
determined that there is no reasonable expectation of improvement or significant change
in the participant’s condition because of the severity of a chronic condition or the degree
of impairment of functional capacity.
•

This rule specifies the services that must be made available under the CFC

State plan option. States electing this option must make available home and communitybased attendant services and supports to assist in accomplishing activities of daily living,
instrumental activities of daily living, and health-related tasks through hands-on
assistance, supervision, and/or cueing. Additionally, the following services may be
provided at the State’s option: Transition costs such as rent and utility deposits, first
month’s rent and utilities, purchasing bedding, basic kitchen supplies, and other
necessities required for transition from an institution; and the provision of services that
increase independence or substitute for human assistance to the extent that expenditures
would have been made for the human assistance, such as non-medical transportation
services or purchasing a microwave.

•

States are required to use a person-centered service plan that is based on an

assessment of functional need and allows for the provision of services to be self-directed
under either an agency-provider model, a self-directed model with service budget, or
other service delivery model defined by the State and approved by the Secretary. States
may offer more than one service delivery model.
•

The final rule also implements the requirement that for the first full twelve

month period in which a CFC State plan amendment is implemented, the State must
maintain or exceed the level of expenditures for home and community-based attendant
services provided under the State plan, waivers or demonstrations, for the preceding 12month period.
•

States will receive an additional 6 percentage point in Federal Medical

Assistance Percentage (FMAP) for the provision of CFC services and supports.
3. Summary of Costs and Benefits
Provision Description

Total Costs

Total Benefits

Provision of home and
community based attendant
services and supports

The Federal and State
impacts for FY 2012 are
estimated at $820 million
and $480 million,
respectively.

This final rule provides States with additional
flexibility to finance home and community-based
services attendant services and supports. We
anticipate this provision will likely increase State
and local accessibility to services that augment
the quality of life for individuals through a
person-centered plan of service and various
quality assurances, all at a potentially lower per
capita cost relative to institutional care settings.

B. Section 2401 of the Affordable Care Act
The Patient Protection and Affordable Care Act of 2010 (Pub. L. 111-148,
enacted on March 23, 2010), as amended by the Health Care and Education
Reconciliation Act of 2010 (Pub. L. 111-152, enacted March 30, 2010) (collectively
referred to as the Affordable Care Act) established a new State plan option to provide

home and community-based attendant services and supports. Section 2401 of the
Affordable Care Act, entitled “Community First Choice (CFC) Option,” adds a new
section 1915(k) of the Social Security Act (the Act) that allows States, at their option, to
provide home and community-based attendant services and supports under their State
plan. This option, available October 1, 2011, allows States to receive a 6 percentage
point increase in Federal matching payments for medical assistance expenditures related
to this option.
Under section 1915(k)(1) of the Act, States can provide home and
community-based attendant services and supports for individuals who are eligible for
medical assistance under the State plan whose income does not exceed 150 percent of the
Federal Poverty Level (FPL) or, if greater, the income level applicable for an individual
who has been determined to require an institutional level of care to be eligible for nursing
facility services under the State plan and for whom there has been a determination that,
but for the provision of such services, the individuals would require the level of care
provided in a hospital, a nursing facility, an intermediate care facility for the mentally
retarded, or an institution for mental diseases, the cost of which could be reimbursed
under the State plan. The individual must choose to receive such home and
community-based attendant services and supports, and the State must meet certain
requirements set forth in section 1915(k)(1) of the Act. Section 1915(k)(1)(A) of the Act
requires States electing this option to make available home and community-based
attendant services and supports to eligible individuals, under a person-centered service
plan agreed to in writing by the individual, or his or her representative, that is based on a
functional needs assessment. This assessment will determine if the individual requires
assistance with activities of daily living (ADLs), instrumental activities of daily living

(IADLs), or health-related tasks. The services and supports must be provided by a
qualified provider in a home and community-based setting under an agency-provider
model, or through other methods for the provision of consumer controlled services and
supports as referenced in section 1915(k)(6)(C) of the Act. Section 1915(k)(1)(B) of the
Act requires that States make available additional services and supports including the
acquisition, maintenance, and enhancement of skills necessary for the individual to
accomplish ADLs, IADLs, and health-related tasks, backup systems or mechanisms to
ensure continuity of services and supports and voluntary training on how to select,
manage, and dismiss attendants.
Section 1915(k)(1)(C) of the Act prohibits States from providing services and
supports excluded from section 1915(k) of the Act, including room and board costs for
the individual; special education and related services provided under the Individuals with
Disabilities Education Act (Pub. L. 101-476, enacted on October 30, 1990) (IDEA) and
vocational rehabilitation services provided under the Rehabilitation Act of 1973
(Pub. L. 93-112, enacted on September 26, 1973); assistive technology devices and
services other than backup systems or mechanisms to ensure continuity of services and
supports, medical supplies and equipment, or home modifications. However, some,
although not all, of these services can be covered by Medicaid under other authorities.
Section 1915(k)(1)(D) of the Act sets forth services and supports permissible under
section 1915(k) of the Act that States can provide, including expenditures for transition
costs such as rent and utility deposits, first month’s rent and utilities, bedding, basic
kitchen supplies, and other necessities required for an individual to make the transition
from a nursing facility, institution for mental diseases, or intermediate care facility for the
mentally retarded to a community-based home setting where the individual resides. States

can also provide for expenditures relating to a need identified in an individual’s personcentered plan of services that increase independence or substitute for human assistance,
to the extent that expenditures would otherwise be made for the human assistance.
Section 1915(k) (2) of the Act provides that States offering this option to eligible
individuals during a fiscal year quarter occurring on or after October 1, 2011 will be
eligible for a 6 percentage point increase in the Federal medical assistance percentage
(FMAP) applicable to the State for amounts expended to provide medical assistance
under section 1915(k) of the Act.
Section 1915(k) (3) of the Act sets forth the requirements for a State plan
amendment. States must develop and have in place a process to implement an
amendment in collaboration with a Development and Implementation Council established
by the State that includes a majority of members with disabilities, elderly individuals, and
their representatives. States must also provide consumer controlled home and
community-based attendant services and supports to individuals on a statewide basis, in a
manner that provides such services and supports in the most integrated setting appropriate
to the individual’s needs, without regard to the individual’s age, type or nature of
disability, severity of disability, or the form of home and community-based attendant
services and supports the individual requires to lead an independent life.
In addition, for expenditures during the first full fiscal year of implementation,
States must maintain or exceed the level of State expenditures for medical assistance
attributable to the preceding fiscal year for medical assistance provided under sections
1905(a), 1915, or 1115 of the Act, or otherwise provided to individuals with disabilities
or elderly individuals. States must also establish and maintain a quality assurance system
for community-based attendant services and supports that includes standards for agency-

based and other delivery models for training, appeals for denials and reconsideration
procedures of an individual plan, and other factors as determined by the Secretary. The
quality assurance system must incorporate feedback from individuals and their
representatives, disability organizations, providers, families of disabled or elderly
individuals, and members of the community, and maximize consumer independence and
control. The quality assurance system must also monitor the health and well-being of
each individual who receives section 1915(k) services and supports, including a process
for the mandatory reporting, investigation, and resolution of allegations of neglect, abuse,
or exploitation in connection with the provision of such services and supports. The State
must also provide information about the provisions of the quality assurance required to
each individual receiving such services.
States must collect and report information for the purposes of approving the State
plan amendment, permitting Federal oversight, and conducting an evaluation, including
data regarding how the State provides home and community-based attendant services and
supports and other home and community-based services, the cost of such services and
supports, and how the State provides individuals with disabilities who otherwise qualify
for institutional care under the State plan or under a waiver the choice to receive home
and community-based services in lieu of institutional care.
Section 1915(k)(4) of the Act requires that States ensure, regardless of the models
used to provide CFC attendant services and supports, such services and supports are to be
provided in accordance with the requirements of the Fair Labor Standards Act of 1938
and applicable Federal and State laws regarding the withholding and payment of Federal
and State income and payroll taxes; the provision of unemployment and workers

compensation insurance; maintenance of general liability insurance; and occupational
health and safety.
Section 1915(k)(5) of the Act sets forth the requirements that States provide data
to the Secretary for an evaluation and Report to Congress on the provision of CFC home
and community-based attendant services and supports. States must provide information
for each fiscal year for which CFC attendant services and supports are provided, on the
number of individuals estimated to receive these services and supports during the fiscal
year; the number of individuals that received such services and supports during the
preceding fiscal year; the specific number of individuals served by type of disability, age,
gender, education level, and employment status; and whether the specific individuals
have been previously served under any other home and community-based services
program under the State plan or under a waiver. Section 1915(k)(5) also requires the
Secretary to submit to Congress an interim report no later than December 31, 2013 and a
final report no later than December 15, 2015. These reports must be available to the
public.
Finally, section 1915(k) (6) of the Act sets forth the definitions of specific terms
as they relate to CFC.
C. Background of Home and Community-Based Attendant Services and Supports
The CFC option expands States’ and individual’s Medicaid options for the
provision of community-based long-term care services and supports. Consistent with the
decision of the United States Supreme Court in Olmstead v. L.C., 527 U.S. 581 (1999),
this option will support States in their efforts to develop or enhance a comprehensive
system of long-term care services and supports in the community that provide beneficiary
choice and direction in the most integrated setting. Since the mid-1970s, States have had

the option to offer personal care services under their Medicaid State plans. The option
was originally provided at the Secretary’s discretion, had a medical orientation and could
only be provided in an individual’s place of residence. Personal care services were
mainly offered to assist individuals in activities of daily living, and, if incidental to the
delivery of such services, could include other forms of assistance (for example,
housekeeping or chores). In the 1980s, some States sought to broaden the scope of
personal care services to include community settings for the provision of services to
enable individuals to participate in normal day-to-day activities.
Through the Omnibus Budget Reconciliation Act of 1993 (Pub. L. 103-66,
enacted on August 10, 1993) (OBRA 93), the Congress formally included personal care
as a separate and specific optional service under the Federal Medicaid statute and gave
States explicit authorization, under a new section 1905(a)(24) of the Act, to provide such
services outside the individual’s residence in addition to providing personal care to
eligible individuals within their homes. This provision was implemented by a final rule
published in the September 11, 1997 Federal Register (62 FR 47896) that added a new
section at §440.167 describing the option for States to provide a wide range of personal
assistance both in an individual’s residence and in the community. In 1999, we released
additional guidance as an update to the State Medicaid Manual (SMM) to clarify that
personal care services may include ADLs and IADLs that all qualified relatives, with the
exception of “legally responsible relatives”, could be paid to provide personal care
services and that States were permitted to offer the option of consumer-directed personal
care services.
Additionally, the Omnibus Reconciliation Act of 1989 (Pub. L. 101-239, enacted
on December 19, 1989) (OBRA 89), revised the Early and Periodic Screening, Diagnosis

and Treatment Benefit to include the requirement that all section 1905(a) services are
mandatory for individuals under the age of 21 if determined to be medically necessary in
accordance with section 1905(r) of the Act.
Furthermore, before 1981, the Medicaid program provided limited coverage for
long-term care services in non-institutional, community-based settings. Medicaid's
eligibility criteria and other factors made institutional care much more accessible than
care in the community.
Medicaid home and community-based services (HCBS) were established in 1981
as an alternative to care provided in Medicaid institutions, by permitting States to waive
certain Medicaid requirements upon approval by the Secretary. Section 1915(c) of the
Act was added to title XIX by the Omnibus Budget Reconciliation Act of 1981
(Pub. L. 97-35, enacted on August 13, 1981) (OBRA 81). Programs of HCBS under
section 1915(c) of the Act are known as "waiver programs", or simply "waivers" due to
the authority to waive certain Medicaid requirements.
Since 1981, the section 1915(c) HCBS waiver program has afforded States
considerable latitude in designing services to meet the needs of people who would
otherwise require institutional care. In 2010, approximately 315 approved HCBS waivers
under section 1915(c) of the Act served nearly 1 million elderly and disabled individuals
in their homes or alternative residential community settings. States have used HCBS
waiver programs to provide numerous services designed to foster independence; assist
eligible individuals in integrating into their communities; and promote self-direction,
personal choice, and control over services and providers. The Deficit Reduction Act of
2005 (Pub. L. 109-171, enacted on February 8, 2006) (DRA) added section 1915(i) of the

Act which affords some of the same flexibility and service coverage through the State
plan without a waiver.
The section 1915(k) benefit does not diminish the State’s ability to provide any of
the existing Medicaid home and community-based services. States opting to offer the
CFC Option under section 1915(k) of the Act can continue to provide the full array of
home and community-based services under section 1915(c) waivers, section 1115
demonstration programs, mandatory State plan home health benefits, and the State plan
personal care services benefit. CFC provides States the option to offer a broad service
package that includes assistance with ADLs, IADLs, and health-related tasks, while also
incorporating transition costs and supports that increase independence or substitute for
human assistance.
Additional important aspects of this background are the passage of the Americans
with Disabilities Act of 1990 (Pub. L. 101-336, enacted July 26, 1990) (ADA), and the
Olmstead v. L.C., U.S. Supreme Court decision. In particular, Title II of the ADA
prohibits discrimination on the basis of disability by State and local governments and
requires these entities to administer their services and programs in the most integrated
setting appropriate to the needs of qualified individuals with disabilities. In applying the
most integrated setting standard, the U.S. Supreme Court ruled in Olmstead that
unnecessary institutionalization of individuals with disabilities constitutes discrimination
under the ADA. Under Olmstead, States may not deny a qualified individual with a
disability a community placement when: (1) community placement is appropriate; (2) the
community placement is not opposed by the individual with a disability; and (3) the
community placement can be reasonably accommodated.

Finally, the self-direction service delivery model is another important aspect to
the background of this provision and a key component of the CFC option. Two national
pilot projects demonstrated the success of self-directed care. During the 1990’s, the
Robert Wood Johnson Foundation funded these projects which evolved into Medicaid
funded programs under section 1915(c) of the Act and the “Cash and Counseling”
national section 1115 demonstration programs. Evaluations were conducted in both of
these national projects. Results in both projects were similar – persons directing their
personal care experienced fewer unnecessary institutional placements, experienced higher
levels of satisfaction, had fewer unmet needs, experienced higher continuity of care
because of less attendant care provider turnover, and maximized the efficient use of
community services and supports. The DRA also established section 1915(j) of the Act
which provided a State plan option for States to utilize this self-direction service delivery
model without needing the authority of a section 1115 demonstration.
This rule finalizes many of the provisions set forth in the February 25, 2011
proposed rule, modifies some such provisions and allows that one provision, §440.530
“Setting”, will be subject to further comment.
II. Analysis of and Responses to Public Comments on the Proposed Rule
We received a total of 141 timely items of correspondence from home care
provider representatives and other professional associations, State Medicaid directors,
unions, beneficiaries, and other individuals. We received hundreds of individual
comments within these items of correspondence, which ranged from general support or
opposition to the proposed rule, to specific questions and detailed comments and
recommendations regarding the proposed changes. A summary of our proposals, the
public comments and our responses are set forth below.

A. General
Comment: Many commenters expressed support for the rule. Several
commenters strongly believe that everything must be done to help keep individuals out of
nursing homes and in the community. The commenters stated doing so will save
taxpayer’s money and increase the quality of life for individuals who receive services.
The commenters believe individuals are valuable to communities and they deserve to
have the “cheaper” option of staying home. Another commenter indicated that CFC
could provide needed assistance to children with special health care needs and their
families who wish to remain in their communities where they can direct their own service
plan. Another commenter indicated that personal care is more humanely provided and
more cost effective in the home rather than in an institution. The commenter believes
infrastructure cost of running an institution and the need to protect the administration
detracts from patient care efforts, and believes patient care becomes secondary to
administrative function. Another commenter requests the CFC rule be implemented so
that all disabled persons, such as the commenter’s 31-year old son who is partially
paralyzed by a stroke, have a choice of living their own life. Another commenter stated
community-based reimbursed services provide access for the growing group of aging
baby boomers. The commenter believes that CFC will support individuals in the setting
appropriate to the individual’s need and allow them to lead a more independent lifestyle.
The commenters urged CMS to implement the final rule. One commenter was pleased
the rule recognized the need for flexibility to “meet States where they are” with regard to
the provision of home and community-based services with an eye toward expanding
opportunities for consumers.
Response: We appreciate the commenters’ perspectives.

Comment: A few commenters expressed opposition to the proposed rule. One
commenter requested limiting excessive rules that would burden the States financially or
would be time-consuming to implement. Another commenter believes CFC violates the
10th amendment of the United States Constitution by requiring States to perform services
that the Federal Government is prohibited from doing by the Constitution. The
commenter believes the regulation should be withdrawn.
Response: We disagree with the commenters’ statement that the CFC program
violates the 10th amendment of the United States Constitution. Section 1915(k) of the
Act sets forth an option, not a mandate, for States to include such services in their
Medicaid program.
We do not believe the regulation places excessive requirements on States, rather it
provides States with the necessary guidance to implement section 1915(k) of the Act
successfully. We also believe the regulation provides participant protections to ensure
individuals exercise maximum control of home and community-based attendant services
and supports.
Comment: One commenter expressed concern that section 1.B, Background of
Home and Community-Based Attendant Services and Supports, omits the section 1930
Community Supported Living Arrangements program, which influenced the development
of home and community-based services. The commenter believes this is an important
cornerstone of the new program and should be included in the final rule.
Response: We agree that the section 1930 Community Supported Living
Arrangement program has influenced the development of home and community-based
services. However, we do not believe that its specific influence on the CFC option
warrants inclusion in the final rule.

Comment: One commenter indicates that to implement CFC for the population
eligible to receive home and community-based attendant services and supports, as well as
to implement the array of services available to eligible individuals would be overly
expansive. The commenter believes States would need additional staffing to assess the
needs of the eligible CFC populations, develop and maintain the quality assurance
systems, and report data. Another commenter expressed concern that the proposed rule
creates some uncertainty about whether States can build upon existing State structures in
delivering services under CFC.
Response: We recognize that States that do not currently have the infrastructure
necessary to support implementation of CFC may experience higher initial administrative
burdens and costs when designing their CFC program. We believe the enhanced FMAP
provided under CFC will lessen the burden on States, allowing them to serve the
population eligible for CFC. Additionally, States may use existing infrastructure, such as
a current advisory council to act as the Development and Implementation Council, as
long as the statutory requirements for the structure, composition, and collaborative and
consultative role of the council are met.
Comment: One commenter wanted to know the impact CFC will have on the
Early Periodic Screening Diagnosis and Treatment (EPSDT) benefit
Response: The EPSDT mandate under section 1905(r)(5) of the Act requires that
any medically necessary health care service listed at section 1905(a) of the Act be
provided to a Medicaid beneficiary under the age of 21 even if the service is not available
under the State's Medicaid plan to the rest of the Medicaid population. CFC services are
provided under section 1915(k) of the Act, which is outside the scope of section 1905(a)
of the Act and therefore are not required under the EPSDT program. We note that this

does not preclude a State from providing CFC services to any individual who meets the
criteria to receive CFC services, regardless of age, and from receiving the added Federal
support associated with providing CFC services. Furthermore, in addition to meeting
EPSDT requirements through the provision of the section 1905(a) services, a State may
also meet a particular child’s needs under EPSDT through services that are also available
through the section 1915(k) benefit.
Comment: One commenter expressed concern that the rule should include
appeals for reductions in service based on anything other than a documented change in
need. The commenter indicated that his State allows requests for hearings, but stated that
they are routinely denied. The commenter stated that the State’s assurances with regard
to due process are not reliable and recommended that there be a higher standard for the
CFC option and other waivers with regard to appeals.
Response: We acknowledge the importance of a beneficiary’s ability to appeal
service reductions. States are required to adhere to the requirements specified in 42 CFR
431 subpart E for the Medicaid program in general, and for CFC specifically. It is
important to note, however, that CFC is a State plan option and not an HCBS waiver.
Comment: One commenter explained that their State asserts they have no
obligation to meet the client’s needs in the community – only that the services authorized
be indexed to actual needs. The commenter also stated that the risk of
re-institutionalization is controlled by closing institutions, resulting in clients being
placed into community placements without the same level of support provided in an
institutional setting. The commenter believes that CMS “turns a blind eye” to these
issues and that all waivers should respect the clients’ rights to have their needs met in the
community. Another commenter expressed concern that their State is intentionally

limiting services and that the State has declared that they have no obligation to, or
intention of, meeting the needs of vulnerable adults in the community. The commenter is
concerned the choice guaranteed in the Olmstead decision is not upheld, and wonders
why the Federal government goes through these pro-forma rulemaking processes when
there is no intent to follow-up or enforce the “reassuring words.”
Response: We want to clarify that the CFC is a State plan option, not a waiver.
We respect the commenter’s opinions, but do not agree with the commenter with regard
to the Federal government not enforcing regulations or ignoring these important issues
noted above. We also believe that the rulemaking process is a meaningful process that
allows the public to have a voice in how laws passed by the Congress are implemented by
CMS. We echo throughout the regulation that in implementing CFC, States must ensure
that individuals are served in the most integrated settings appropriate to their needs. We
have also worked closely with Medicaid beneficiaries, as well as States, over the years to
assist in determining how the Medicaid program can support them in meeting their
Olmstead obligations. This regulation will establish the parameters States must follow in
implementing CFC. Additionally, the Data collection requirements described at
§441.580, and the Quality assurance system requirements described at §441.585, require
States to provide CMS with information regarding the provision of CFC services. We
encourage all stakeholders to collaborate with States and CMS to ensure these parameters
are met.
Comment: One commenter stated that to be consistent with Olmstead, personal
choice is required to participate in the CFC option, and the proposed rule should be
amended to expressly indicate this right and take care not to limit expressions of
beneficiary choice to community options.

Response: We agree that personal choice is an important part of CFC and have
taken steps throughout the regulation to illustrate its importance. Based on feedback
received through the comment process, we have decided to amend language in the
“assessment of need” and “person-centered service plan” sections, as described below, to
strengthen this principle.
Comment: Another commenter stated that the current focus of their State’s Home
and Community-Based Services (HCBS) plans is on lowering costs, not meeting all the
needs of individuals. The commenter is concerned that States have too much power and
the CFC rule does not correct the imbalance between saving taxpayer money while still
serving the needs of vulnerable adults.
Response: The Medicaid program is a State/Federal partnership. States have the
flexibility to design and administer their Medicaid programs as long as they meet the
Federal requirements set forth in the regulations. In addition, States have the choice of
providing an array of optional services. The purpose of CFC is to afford States another
option to provide home and community-based services as an alternative to institutional
placement. This benefit is not like a waiver program in that it is not required to be cost
neutral in terms of community versus nursing facility costs. While this program should
not be viewed individually as the key to ensuring community access, it is an important
tool for States to consider as they strive to meet their obligations under Olmstead.
Comment: We received many comments asking if CFC can be delivered through
managed care under a section 1915(b) waiver authority, or a section 1915(b)/(c) waiver.
One commenter expressed concern that the proposed rule does not reference the ability
for States to deliver this rule’s services through Medicaid health plans under a section
1915(b) waiver. The commenter believes that Medicaid health plans have demonstrated

their ability to provide coordination across a range of services essential to facilitate the
choice of community setting for individuals with disability. The commenter
recommended CMS confirm in the preamble that States have the option of implementing
the CFC option through Medicaid managed care programs. Another commenter
requested States not be subject to additional limitations or restrictions if they elect to have
a managed care organization administer their program.
Response: We are willing to consider the implementation of the CFC option
through Medicaid managed care programs with a State interested in doing so; however,
the State would need to ensure that the delivery system implemented through the (b)
waiver would not impede the provision of services as specified in section 1915(k) of the
Act. Therefore, we are not revising the regulation text.
Comment: One commenter requested clarification whether the additional
6 percentage point increase in Federal medical assistance percentage (FMAP) is for
expenditures related to both direct services and administration.
Response: The 6 percentage point increase in FMAP is related to direct services
only and does not apply to administrative costs.
Comment: One commenter expressed concern that regulatory requirements for
CFC may be duplicative of, or in conflict with PACE regulations applicable to PACE
organizations. The commenter requested clarification on the relationship of the PACE
program and CFC for PACE participants who also meet the eligibility criteria for CFC.
Specifically, the commenter questioned if home and community-based attendant services
may be provided in a manner consistent with the PACE benefit under section 1934 of the
Act. The commenter also questioned if PACE organizations may provide services under
CFC under the agency-provider model or under another model established by a State.

Response: Section 1915(k) of the Act does not preclude PACE organizations, or
any entity, from providing CFC services as a separate line of business, as long as
provider qualifications established by the State are met. However, CFC is a separate and
distinct program, with its own statutory and regulatory requirements, and may not be
provided under the PACE authority.
Comment: One commenter requested CMS include a direct reference to a State’s
obligation, in establishing processes for public notice and input, to comply with
section 5006(e) of the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5,
enacted on February 17, 2009) (ARRA) prior to submission of a State plan amendment or
other action under section 2401 of the Affordable Care Act that would have a direct
effect on Indians or Indian health providers or urban Indian organizations.
Response: The consultation requirements of section 5006(e) of ARRA require
solicitation of advice prior to submission of any State plan amendment, waiver request, or
proposal for a demonstration project that is likely to have a direct effect on Indians,
Indian Health Programs or Urban Indian Organizations, in any State in which one or
more Indian Health Programs or Urban Indian Organizations furnishes health care
services. These requirements apply to but are not unique to CFC. Therefore, we do not
believe it is appropriate to include these requirements in this regulation specifically.
CMS reviews State plan amendments, waiver requests, and demonstration proposals for
compliance with the ARRA 5006(e) provisions.
Comment: One commenter requests Medicare expand options to allow
individuals to stay at home.
Response: This rule implements section 2401 of the Affordable care Act, which
is limited to the Medicaid program.

Comment: One commenter recommended CMS incorporate provisions within the
CFC regulation to enable States to implement data systems to monitor the direct-care
workforce.
Response: We believe the implementation of data systems to monitor the
direct-care workforce would be an acceptable component of a State’s Quality Assurance
System. However, we do not believe there is a need to reference this specifically.
Comment: One commenter requests the term “mentally retarded” be replaced
throughout the final document in its entirety with a term such as “developmentally
disabled”, “individual with an intellectual disability” or other more appropriate language.
Response: We appreciate the commenter’s concern and note that the rule does
not include the term “mentally retarded”, but rather, includes the statutory term
“Intermediate Care Facility for the Mentally Retarded (ICF/MR).” While CMS supports
using the term “individuals with intellectual disabilities,” it would be beyond the scope of
this regulation to change the statutory name of ICFs/MR. Since we are only using this
term to refer to this specific setting, which has not been renamed in law, we do not
believe we can make this change. However, in the October 24, 2011 Federal Register,
we proposed in the Regulatory Provisions to Promote Program Efficiency, Transparency,
and Burden Reduction proposed rule to replace the term “mentally retarded” with
“intellectually disabled” throughout our regulations.
B. Basis and Scope (§441.500)
We proposed to implement section 1915(k) of the Act, known as the CFC Option,
to provide home and community-based attendant services and supports through the
Medicaid State plan. We proposed the scope of the benefit include the provision of home
and community-based attendant services and supports to eligible individuals, as needed,

to assist in accomplishing ADLs, IADLs, and health-related tasks through hands-on
assistance, supervision, or cueing.
Comment: One commenter indicated that CFC should be a mandatory benefit.
Response: Section 1915(k) of the Act amends the Medicaid statute to add CFC as
an optional State Plan benefit, not a mandatory benefit. It is beyond the scope of a
regulation to expand CFC to a mandatory benefit.
Comment: Many commenters stated that this section of the regulation should
acknowledge that CFC is intended to make available home and community-based
attendant services and supports to people with disabilities of all ages as an alternative to
institutional placement. Another commenter stated the same, but also included
individuals with serious mental illness.
Response: We agree with the commenters that the scope of CFC is to provide
home and community-based services and supports as an alternative to institutional
placement. Furthermore, we received comments supporting Congressional intent that all
individuals receiving CFC services must meet an institutional level of care, consistent
with the view that CFC is to provide services and supports as an alternative to
institutional placement. We discuss this issue in further detail in the response to
comments on Eligibility, §441.510. We have revised the eligibility section to clarify that
under the statute all individuals receiving CFC services must meet an institutional level
of care; however, we do not believe it is necessary to revise the basis and scope section
explicitly.
Comment: One commenter wanted to know if there is State flexibility to focus on
a single modality (hands-on or supervision or cueing) or must all three modalities be
covered.

Response: We believe the statutory language requires that all three modalities
must be available to individuals.
Comment: One commenter stated that the regulation should allow for different
“benefit” packages for people with different needs; for example, populations such as
children versus adults, young adults versus older adults.
Response: Section 1915(k)(3)(B) of the Act requires that services must be
provided without regard to the individual’s age, type or nature of disability, severity of
disability, or the form of home and community-based attendant services and supports the
individual requires to lead an independent life. Therefore, States may not differentiate
the benefit package; however, services must be provided to individuals based on their
needs.
Comment: A few commenters expressed concern with a State’s ability to limit
the amount, duration, and scope of CFC. One commenter believes States make arbitrary
and capricious reductions in services due only to budget constraints. These reductions
result in an individual’s reliance on “informal care contracts” paid by the individual’s
small income to fill the gap of needed services. Another commenter expressed concern
that States who take advantage of this new option may impose unnecessary restrictions
on families (such as limiting in-home nursing supports to children who are on
ventilators).
Response: CFC is a State plan optional service and States may set limits on the
amount, duration and scope of services, as long as the amount, duration and scope are
sufficient to reasonably achieve the purpose of the service. In addition, these limits must
be applied without regard to the individual’s age, type or nature of disability, severity of
disability, or the form of home and community-based attendant services and supports that

the individual requires to lead an independent life. We will be reviewing all State
proposals to implement CFC under the State plan. Our review will include a review of
any proposed limitations.
Comment: One commenter requested clarification of what is meant by “severity
of disability” and asked if this definition would preclude limiting the CFC to the
“severely impaired” population. In addition, this commenter raised the concern that if the
definition does preclude limiting CFC population, States would lose the ability to
“effectively utilize CFC to serve unique populations.”
Response: As stated above, section 1915(k)(3)(B) of the Act indicates that the
services must be provided on a statewide basis without regard to the individual’s age,
type or nature of disability, severity of disability, or the form of home and
community-based attendant services and supports that the individual requires to lead an
independent life as specified in §441.515. Based on this requirement, the CFC
population cannot be limited based on type or severity of disability, as long as the
individual meets the eligibility requirement set forth in §441.510. States cannot refuse
access to CFC, or the ability to self-direct CFC services and supports, because of the
severity of an individual’s needs.
After consideration of the public comments, this section is being finalized without
revision.
C. Definitions (§441.505)
We proposed several definitions specific to CFC.
Comment: Many commenters applauded CMS for prefacing the list of ADLs
with “including, but not limited to.” The commenters believe this language recognizes
that individuals may have additional needs for support.

Response: The intent of CFC is to assist individuals with receiving services
necessary to have a lifestyle that is integrated into their community. Therefore, we do not
believe it is appropriate to specify a prescriptive list that may not address each person’s
individualized needs.
Comment: One commenter wanted to know if States are allowed to define ADLs
more expansively by adding activities since the definition of ADLs includes the phrase
“but not limited to.”
Response: Through the State Plan Amendment (SPA) process, States have the
flexibility to propose additional factors to be included as components of ADLs.
Comment: A few commenters suggested removing the term “self-directed” from
the definition of “agency-provider model.” The commenters believe the use of this term
with the agency-provider model implies that services will be restricted to individuals who
can fully manage services and supports, and will not allow individuals who are unable to
fully manage them, or who do not wish to do so, from receiving services under the
agency-provider model.
Response: We believe the commenter is applying a different definition of
“self-direction” than what is specified within this rule. Section 1915(k)(6)(B) of the Act
used the term “consumer controlled” to mean a method of selecting and providing
services and supports that allow the individual, or where appropriate, the individual’s
representative, maximum control of the home and community-based attendant services
and supports, regardless of who acts as the employer of record. In the preamble of the
proposed regulation, we elected to use the term self-directed rather than consumer
controlled to be consistent with terminology in other Medicaid provisions. We interpret
this to mean that all CFC services are self-directed and it is up to the individual to

determine the level of self-direction they want to have. Therefore we are not adopting the
commenter’s suggestions.
Comment: Several commenters requested more clarification around the “agencyprovider model.” A few commenters wanted to know if the agency-provider model is the
same as what is sometimes referred to as a “co-employment” model. One commenter
disagreed with the proposed definition stating that an agency-provider model does not
mean that an entity contracts for the provision of services and supports. The commenter
states the agency-provider model has to do with who the employer is. The commenter
also states that under an agency-provider model, the individual can still select, train,
manage, and dismiss an attendant care provider. When the attendant care provider is
dismissed, the attendant care provider is still employed by the agency and can be selected
by someone else.
Response: The definition in the rule is from section 1915(k)(6)(C)(i) of the Act.
In the preamble of the Service Model section of the proposed rule, we construed the
“agency-provider model” to mean “traditional agency model” and an “agency with
choice” model. Under the traditional agency model, the individual retains hiring and
firing authority of personal care attendants, with regard to the receipt of services from a
specific personal care attendant. In other words, the employment relationship between
the personal care attendant and the agency does not change. The agency with choice
model utilizes a co-employment relationship between the individual and an agency. We
acknowledge that not all agency-provider models utilize a contractual relationship
between the agency-provider entity and the State Medicaid agency for the provision of
services. Rather, it is more common for a provider agreement to be used. Therefore, we
are modifying the agency-provider definition to better reflect the various arrangements

through which the provision of personal attendant services may occur. We will also
modify the language at §441.545(i) to reflect this change. Additionally, we acknowledge
the confusion caused by our use of the terms “hire” and “fire.” We will replace such
terms with “select” and “dismiss” throughout the regulation, as appropriate. We
appreciate the commenter’s description of an agency-provider model and believe it is one
example of an agency-provider model that falls within the definition in the rule. We
believe the definition in the rule is broad enough to encompass the various
agency-provider types that exist.
Comment: We received a few comments requesting that we define the
agency-provider model in a way that clearly includes States that provide long term care
services and supports directly through public authority entities instead of private
contractual arrangement.
Response: It is our understanding that the structure of the long-term care services
and supports provided through public authority entities varies among States. It is
possible that one State’s public authority entities could meet the definition of an agencyprovider type while another State’s public authority entities meet the definition of “other
model.” For this reason, we are requesting States to provide a description of such entities
during the SPA process.
Comment: One commenter suggests we add “as defined by the State and
approved by the Secretary” into the definition of “backup systems or supports” to ensure
consistency with other home and community-based service programs.
Response: We do not agree the suggested language is necessary. All State plan
amendments will require adherence to this regulation’s service definitions and will be
approved by CMS.

Comment: Some commenters suggested medication management be included to
the definition of “backup systems.” Other commenters requested the definition be
revised to ensure coverage of a broad variety of health support technologies, such as
telehealth, independent living technologies, and remote patient monitoring. The
commenter advised that currently 44 States reimburse for Personal Emergency Response
Systems (PERS), 16 States reimburse for medication management technology, 1 State
reimburses for home telecare/remote monitoring, and 7 States reimburse for home
telehealth/telemonitoring under sections 1905(a), 1915, or section 1115 of the Act. The
commenter states that it is important that all these technologies that ensure continuity of
services and supports are also available under CFC. One commenter requested that
PERS, medication management technology, telecare/remote monitoring and
telehealth/telemonitoring should be included in the definition of “backup systems and
supports.”
Response: Section 1915(k) of the Act indicates the purpose of backup systems or
mechanisms is to ensure continuity of services and supports. We do not believe
medication management complies with the intent of backup systems and supports;
however, it could be a component of personal attendant services, or another Medicaid
service. We agree with the commenters that telemedicine could be a useful method of
providing backup systems or supports. We are available to discuss a State’s interest in
using such technology for this purpose, but do not believe the rule should be revised to
specifically indicate this. Therefore, we are not revising the definition of backup systems
to include explicit reference to medication management and telemedicine technologies.
Comment: We received many comments requesting that we expand the definition
of “backup systems and supports” to include other approaches, such as written backup

plans, action plans such as calling emergency agencies or personal emergency contacts,
contacting other systems that support individuals in identifying backup attendant care
providers when regularly scheduled attendants are unavailable, or other necessary
planning to deal with a variety of possible situations which require additional services or
supports. The commenters also added that backup systems should apply to all service
models, stating that although backup systems are most often considered in the context of
self-directed services they also apply to services and supports delivered through an
agency-provider model.
Response: We agree with the commenters that backup systems and supports may
include approaches in addition to electronic devices. This belief is supported by the
inclusion in the definition described in the proposed rule of allowing people to be
included as backup supports. Additionally, we agree that each individual, regardless of
service delivery model, should have a backup plan to address how emergencies and
unplanned events affecting the continuity of services will be handled. This belief is
supported in the requirement of backup strategies as a measure of risk mitigation
included in the person-centered service plan, which is required for all CFC participants
regardless of service delivery model. We are modifying the requirements of the personcentered service plan to remove the “as needed” language, to indicate that all individuals
should have an individualized backup plan.
Comment: One commenter noted that the rule requires backup systems be made
available but excludes assistive technology devices and assistive technology services.
Response: Section 1915(k)(1)(C)(iii) of the Act indicates that assistive
technology devices and assistive technology services are excluded, other than those under
section 1915(k)(1)(B)(ii) of the Act. This authorizes the coverage of such devices and

services when used as part of a backup system or mechanism to ensure continuity of
services and supports.
Comment: One commenter asked that CMS clarify in both the preamble and
regulatory text, whether cell phones, hand-held communication devices such as
smartphones, and computers that allow participants to communicate with providers of
home and community-based attendant services would be allowable expenditures.
Another commenter recommended the definition include language explicitly stating that
smartphones and more generally, any useful emerging applications or technologies which
will become available, are allowable.
Response: We do not believe it is necessary to mention specific types of
technology. To allow for the inclusion of future developments, we will replace the term
“pager” with “an array of available technologies.” We believe the broad definition will
support the inclusion of technological advances as they are developed.
Comment: One commenter requested clarification regarding the circumstances in
which it would be appropriate for a State to reimburse expenditures for CFC services
furnished by a person who is an identified backup support. The commenter also
requested that CMS provide guidance on what back up support services a person can
provide.
Response: The State may reimburse for any CFC service identified on the
approved person-centered service plan, including those provided by a backup support
person. However, the backup support person would need to be recognized by the State as
an appropriate provider of CFC services and supports, for the State to reimburse those
expenditures.

Comment: One commenter requested clarification regarding how the definition
of “health-related tasks” as tasks that can be delegated or assigned by licensed
professionals might interact with a State’s statutory exemption from the Nurse Practice
Act delegation requirements for health maintenance activities under a self-directed
model. Specifically, the commenter questioned if the State is required to conform to the
delegation expectation as defined. Another commenter suggested the definition for
“health-related tasks” should include tasks that are exempted from State law and/or
licensure requirements.
Response: The definition of “health-related tasks” specifies that tasks delegated
or assigned by licensed professionals may be provided under CFC as long as the task
being delegated is done in accordance with the State law governing the licensed
professional delegating the task. Recognizing the variance among State laws governing
the specific tasks licensed health-care professionals may delegate, we do not believe we
should impose requirements that could cause a licensed professional to be out of
compliance with the State law in which they provide services. We do acknowledge that
this State variance will lead to a varied scope of activities meeting the definition of
“health-related tasks.”
Comment: One commenter questioned if a State can offer more than one selfdirected option under different authorities of section 1915 of the Act where an item of
specific difference is the delegation requirement.
Response: In addition to the section 1915(k) authority, self-directed services may
be provided under other section 1915 authorities such as the section 1915(c) HCBS
waiver authority, section 1915(j) Self-directed Personal Assistance Services Program
State Plan Option, and section 1915(i) HCBS Plan Option. Each of these authorities has

its own regulatory requirements that must be met, and each may be operated
simultaneously with CFC as part of a State’s Medicaid program. However, the 6 percent
additional FMAP only pertains to services authorized under CFC.
Comment: One commenter requested clarification as to whether the definition of
“individual’s representative” would allow a State to select a self-direction model that
limits direction by representatives, for example, to parents of minor children.
Response: Section 1915(k)(1)(A)(iv)(II) of the Act requires that services are
controlled, to the maximum extent possible, by the individual or where appropriate, the
individual’s representative. It is an expectation that this control exists regardless of
whether the individual is personally able and has chosen to make his or her own decisions
and direct his or her own services and supports, is represented by someone such as a
guardian or parent who is authorized to make decisions for him or her under the laws of
the State, or has selected or appointed a representative. This is true regardless of the
service delivery model. The State may not place a limit on this statutory requirement.
Comment: Many commenters suggested the definition of “individual’s
representative” explicitly include spouse and partner. The commenters also suggested the
definition specify that an authorized individual is someone who has been designated by
the participant or family to represent the participant to the extent the participant wishes.
One commenter requested the definition include paid and unpaid individuals chosen by
the individual or family. One commenter requested the language be clear that the
designation made by the individual does not require a formal process (such as
guardianship). One commenter requested that we revise the definition of “individual’s
representative” to include a broad definition of “family” that recognizes a same-sex
partner or a child of a partner as members of the individual’s family. The commenter

also requested the rule use the Office of Personnel Management’s definition of “family
member.”
Response: In defining the term “individual’s representative” we are aware that
States have a variety of laws regarding selection, appointment, designation, or
recognition of surrogate decision-makers with respect to personal, financial, and health
care matters. We are not requiring a formal process for the appointment of an authorized
representative for the purposes of CFC, but are aware that States may have procedures
and requirements that may apply. We do not agree with the suggestions to amend the
definition further to list specific relationships an individual may have, as we believe this
could be inconsistent with the laws of the State, or overly prescriptive on an issue that is
deeply personal and highly individualized. We believe the definition we proposed is
broad enough to allow individuals the opportunity to exercise maximum choice with
respect to the individual who will act as their representative. In some instances, the
individual’s representative under State law would have the authority to designate another
individual as the representative for the purpose of participating in the planning and
direction of services and supports under CFC. We expect the State to recognize the
representative chosen by the individual if that choice is not inconsistent with State laws
unless the State is aware of and can document through evidence that the representative is
not acting in the best interest of the individual or is unable to perform the required
functions. To reduce redundancy throughout the regulatory language, we are adding a
definition for the term “individual” to mean the eligible individual and, if applicable, the
individual’s representative.
We are not requiring in this rule that an authorized representative be chosen using
a formal process, such as a court-appointed guardian, or the execution of a Power of

Attorney. The authorized representative may be any person an individual chooses to
assist him or her in making decisions regarding his or her care unless that choice is
prohibited by State law. We also note that §435.908 provides that the single State
Medicaid agency must allow an individual of the applicant’s choice to accompany, assist
and represent the application in the Medicaid eligibility application or renewal process.
The individual assisting in the Medicaid application or renewal process need not be the
same individual chosen in connection with the provision of services under section
1915(k) of the Act.
Comment: Many commenters requested the rule specify that the authorization of
an individual’s representative should be in writing or in some other verifiable manner.
The commenters expressed concern that someone may say they are the authorized
representative when they are not. The commenters believe a written authorization is
necessary to assure a purposeful and clear authorization, as well as to eliminate confusion
if several individuals state that they represent a person with a disability.
Response: We agree with the commenters that a written authorization is generally
an appropriate safeguard to ensure individuals have an active role in electing a
representative of their choice. Accordingly, we have revised the definition of individual
representative as follows: “a parent, family member, guardian, advocate, or other
authorized representative of the individual with written authorization, when feasible, by
the individual to serve as a representative.” We note that a legal guardian would not need
to obtain written authorization by the individual to serve as a representative. Likewise, it
is not practical to require a minor child to provide written authorization for a parent to
serve as a representative. States must have methods in place to ensure the individual was

maximally involved in the choice of his or her representative, particularly in instances in
which the individual is unable to provide written authorization.
Comment: One commenter questioned if an individual’s representative assisting
the individual to self-direct and manage their services can be paid as part of the service
plan.
Response: Individuals acting as a representative are not paid to do so.
Individuals acting as a representative also should not be a paid caregiver of an individual
receiving CFC services and supports. This arrangement was prohibited in the section
1915(j) regulation, to avoid a conflict of interest. We are modifying the definition of
“Individual’s representative” to continue this prohibition.
Comment: One commenter indicated that the proposed language broadens the
definition of IADLS from the definition in the SMM. The commenter recommends the
rule use the SMM definition, and added that if we do not align the definition with the
SMM, we clarify what is meant by “traveling around and participating in the
community.”
Response: We defined IADLs from the language used in section 1915(k)(6)(F) of
the Act. We believe “traveling around and participating in the community” alludes to the
premise that CFC services and supports should facilitate an individual’s desire to be fully
integrated into their community and not limit the provision of services to an individual’s
residence.
Comment: One commenter suggested the definition for IADLs include activities
such as work life, parenting and basic home maintenance.
Response: We appreciate the commenter’s suggestion, however, since the IADL
definition includes the language, “but is not limited to” which allows for the inclusion of

additional activities determined appropriate for the individual, we do not agree that a
change to the definition is needed.
Comment: One commenter stated that the definition of IADLs includes the
phrase “but not limited to” and asked if States be allowed to define these terms more
expansively by adding activities to the definitions.
Response: Through the SPA process, States have the flexibility to propose
additional services to be included as components of IADLs.
Comment: One commenter requested confirmation that since the definition of
IADLs include managing finances, the financial management services defined at
§441.545(b)(1) can be included as an IADL. The commenter also adds that if these
activities are permissible IADLs, then it is a required service under §441.520(a)(1) and
(2), meaning that States must provide them.
Response: Managing finances as an IADL activity pertains to assisting an
individual with the management of personal finances. We believe such assistance is
beyond the scope of the financial management activities defined at §441.545(b)(1) which
is for the exclusive purpose of assisting an individual to ensure CFC service budget
compliance with regulatory requirements, and is only for those individuals in a
“self-directed model with service budget” delivery system.
Comment: One commenter stated the definition for “other models” is not clear.
The commenter asked for clarification as to whether States whose self-direction model
recognizes the consumer as the employer, with the authority to hire and terminate
employees, and makes available consumer and attendant care provider training
opportunities, would meet the definition of “other models.”

Response: Section 1915(k)(6)(C)(ii) of the Act defines other models as methods
other than an agency-provider model, for the provision of consumer controlled services
and supports. Such models may include the provision of vouchers, direct cash payments,
or use of a fiscal agent to assist in obtaining services. Under the “Service Models”
section of the preamble, we interpreted “other models” to mean “self-directed model with
service budget.” We further described self-directed model with service budget in
§441.545(b)(1), (b)(2) and (b)(3). Based upon the commenter’s information, it is difficult
for us to determine if the model described would meet an agency-provider model or the
self-directed model with service budget. We recognize that States utilize various models
to provide individuals with different levels of self-direction to receive personal attendant
services. It is possible for States to use existing models under either category, as long as
the models meet the requirements of §441.545.
To eliminate any confusion, we are adding a definition of “Self-directed model
with service budget” to mean “methods of providing self-directed services and supports
using an individualized service budget. Such models may include the provision of
vouchers, direct cash payments and/or the use of a fiscal agent to assist in obtaining
services.”
To permit States to propose additional service delivery models not envisioned in
this regulation, we will amend the definition of “other models” to mean “methods other
than an agency-provider model or the self-directed model with service budget, for the
provision of self-directed services and supports, as approved by CMS.” We will work
with States through the SPA review process to review proposed models.
Comment: One commenter requested the regulation provide a definition for the
term “vouchers.”

Response: For the purpose of CFC, vouchers are given a specific monetary value
to be used for a specific good or service. They are used in various forms, such as tokens,
or tickets. We believe the use of vouchers is common among State programs and the
form varies greatly. We believe the term “voucher” should be defined by the State if they
elect to use this structure.
Comment: Several commenters shared their support of the “self-directed”
definition included in the rule. One commenter recommended the definition of “selfdirected” should specifically say that the individual or representative has control to hire,
train, supervise, schedule, determine duties, and fire the attendant care provider.
Response: The definition reflects the language at section 1915(k)(6)(B) of the
Act. However, we agree with the commenter the definition should include the specific
tasks an individual should have authority to do when self-directing CFC services.
Therefore, we have revised the definition to say: “Self-directed means a consumer
controlled method of selecting and providing services and supports that allow the
individual maximum control of the home and community–based attendant services
supports, with the individual acting as the employer of record with necessary supports to
perform that function, or the individual having a significant and meaningful role in the
management of a provider of service when the agency-provider model is utilized.
Individuals exercise as much control as desired to select, train, supervise, schedule,
determine duties, and dismiss the attendant care provider.”
Upon consideration of the public comments received, we are finalizing §441.505
with revision to the definition of “individual” to incorporate the individual’s
representative as applicable, to add the definition of “Self-directed model with service

budget” and to modify the definitions of “agency-provider model”, “backup systems and
supports”, “individual’s representative”, “other models” and “self-directed.”
D. Eligibility (§441.510)
Section 1915(k)(1) of the Act requires that to receive services under CFC,
individuals must be eligible for Medicaid under an eligibility group covered by the State
plan. This section does not create a new eligibility group but rather a new benefit option.
Individuals who are not eligible for Medicaid under a group covered under the State
Medicaid plan are not eligible for the CFC, even if they otherwise meet the requirements
for the option. The proposed rule interpreted the statute as providing that individuals
eligible under the State Medicaid plan whose income does not exceed 150 percent of the
FPL are eligible for CFC without requiring a determination of institutional level of care.
In determining whether the 150 percent of the FPL requirement is met, the regular rules
for determining income eligibility for the individual’s eligibility group under the State
plan apply, including any income disregards used by the State for that group under
section 1902(r)(2) of the Act. We proposed that individuals eligible under the State
Medicaid plan whose income is greater than 150 percent of the FPL are eligible for CFC
if it has been determined such individuals need the level of care required under the State
Medicaid plan for coverage of institutional services. Specifically, we proposed that
States must determine that, but for the provision of the home and community-based
attendant services and supports, the individual would require the level of care provided in
a hospital, a nursing facility, intermediate care facility for the mentally retarded or an
institution for mental diseases, the cost of which would be reimbursed under the State
plan. Additionally, we proposed that individuals who are eligible for Medicaid under the
special home and community-based waiver eligibility group defined at

section 1902(a)(10)(A)(ii)(VI) of the Act could be eligible to receive CFC services. We
stated that these individuals would have to receive at least one section 1915(c) home and
community-based waiver service per month. As we interpreted the statute in the
proposed rule, the need for a level of care determination would be directly related to an
individual’s income level in section 1915(k)(1) of the Act. Thus we proposed to require
an annual verification of income for all individuals receiving services under the section
1915(k) State plan option. We proposed to implement this requirement at §441.510.
Comment: We received many comments both in support and opposition of the
proposed language specifying the institutional level of care requirement. Two
commenters supported the proposed eligibility language because they believe it gives
States the opportunity to prevent or delay institutional care, and that providing better
integration and coordination of services in less costly settings creates the potential for
significant cost savings. Some of the commenters believe that by not requiring all
individuals to meet the standards for an institutional level of care, States would have the
option of using CFC program funds for less needy individuals who cost less to serve.
One commenter believes the eligibility language furthers the spirit of the Olmstead
decision. Several commenters indicated that some States use nursing facility level of care
assessments that do not consider the cognitive impairments of individuals, such as those
with traumatic brain injury or Alzheimer’s Disease and that these individuals may not be
able to conduct ADLs without cuing or compensatory strategies. Several commenters
supported the provision specifying that the institutional level of care standard should only
be applied to individuals with incomes above 150 percent of the FPL, and such a limiting
requirement should not be applied to individuals with incomes at or below 150 percent.
One commenter indicated that this population is especially vulnerable, with the poorest

health status and the least resources to pay for services and supports. Some commenters
expressed concern with the requirement that the level of care determination only applies
to individuals whose income is above 150 percent FPL. Commenters indicated that
section 1915(k) of the Act is based upon the Community Choice Act [legislation
introduced in the 110th (H.R. 1621/ S. 799) and 111th (H.R. 1670/ S. 683) Congress, but
not enacted] which required all eligible individuals to have an institutional level of care.
The commenters believe that requiring States to serve individuals with both institutional
and non-institutional care needs could have the unintended effect of driving up the cost of
implementing this program, and expressed concern that this will be a major deterrent for
States to elect CFC.
While many of the commenters acknowledged the statutory language is
confusing, these commenters believe the interpretation provided in the regulation does
not reflect Congressional intent. They indicated that the intent of the provision was to
make CFC available only to individuals requiring an institutional level of care with the
goal of deterring institutionalization or encouraging transitions for institutionalized
individuals back to the community. Some commenters provided legislative history to
support this conclusion. The commenters indicated the income eligibility was intended to
match the State’s income eligibility for institutional placement, stating that 150 percent of
the poverty line is established as a baseline for all States, but if a State allows a higher
income level for nursing facility services then the higher income eligibility is what
applies. The commenters indicated that the intent was to assure that if an individual
could be income eligible for institutional placement then the individual would be income
eligible for this benefit. The commenters believe this interpretation is underscored by the
requirement in the statute that individuals be given a choice to receive the transitional

services, described in section 1915(k)(1)(D)(i) of the Act , which only applies to the
population who would be otherwise eligible for institutional placement.
One commenter requested we not apply an institutional level of care to anyone.
Another commenter believes the requirement for individuals with incomes above 150
percent of the FPL to meet a nursing facility level of care is more restrictive than some
State’s existing financial criteria for some eligibility groups (for example, working
disabled). Because of this, the commenter believes that many individuals eligible for
State plan services would not be eligible for CFC. The commenter requested we
reconsider requiring individuals to meet a nursing facility level of care so that those who
are in need are not left out.
Some commenters recommended the rule be amended to require States to limit
eligibility to individuals with income of up to 300 percent of the maximum Federal SSI
benefit and an institutional level of care need. The commenters suggested that only after
a State addresses this eligibility group, may a State opt to expand the eligibility to serve
lower income persons who do not have an institutional level of care need. Furthermore,
the commenters recommended amending the regulation to allow States the option to only
cover individuals who have an institutional level of care need.
Several commenters requested clarification on the flexibility States have to limit
who can receive CFC services. Several commenters expressed concern that States should
not be allowed to establish a CFC program that only serves low income individuals who
do not have to meet an institutional level of care.
One commenter indicated the eligibility language in §441.510(b)(2) appears to be
inconsistent with the eligibility language in the “Background” section. The commenter
stated that being eligible for nursing facility services in Medicaid differs from requiring

an institutional level of care. For example, an individual with a developmental disability
may require an institutional level of care at an ICF/MR, but that individual would not be
eligible for nursing facility services. The commenter recommended the regulation
expressly state that an individual must be eligible for nursing facility services or require
an institutional level of care. Another commenter requested clarification around the
institutional level provided in an institution for mental diseases (IMD). The commenter
stated that IMDs are a payment exclusion, not a facility type, service or level of intensity.
One commenter indicated that it appears that the first reference to eligibility for
NF services may be redundant in §441.510 (b)(2), and requests we remove or provide
clarification as to its purpose.
Response: The statute specifically sets forth the eligibility requirements for CFC.
In our proposed rule, we interpreted the statute based on reading the clause “…and with
respect to whom there has been a determination that, but for the provision of such
services, the individuals would require the level of care provided in a hospital, a nursing
facility, an intermediate care facility for the mentally retarded, or an institution for mental
diseases…” to pertain only to the phrase immediately preceding it, which describes
individuals with incomes greater than 150 percent of the poverty line. However, based
on many comments, including those from the Congressional sponsors of CFC and from
advocacy groups from the disability community, we have reconsidered the interpretation
of the statute discussed in the proposed rule. We believe that the language, purpose, and
history of the statute require a different interpretation. Commenters outlined the detailed
historical efforts to have similar legislation passed since the 105th Congress and cited
statements made during the 111th Congress’ health reform debate, that the intent of
section 1915(k) is to develop a program that improves access to community-based

alternatives for individuals requiring services at an institutional level of care. Thus, the
requirement in section 1915(k)(1) of the Act that the individual require an institutional
level of care should be read as an independent requirement, and not as a requirement that
modifies only the higher income level. After careful review and consideration of the
comments, we agree that section 1915(k)(1) of the Act should be read to require that an
institutional level of care determination apply to all individuals who would be eligible for
community-based attendant services and supports. Thus, we are issuing this interpretive
rule to clarify that under the statute the institutional level of care requirement applies to
those described earlier in the paragraph whose income does not exceed 150 percent of the
poverty line, as well as to those with higher incomes. For individuals whose income is
above 150 percent of the FPL, the individual must be part of an eligibility group that
provides access to the nursing facility benefit.
We are revising §441.510 to state that, regardless of income, for individuals to
receive CFC services, it must be determined, on an annual basis, that but for the provision
of CFC services, the individual would meet an institutional level of care. We are also
revising §441.510 to allow States, at their option, to waive the annual level of care
requirement if the State, or designee, determines that there is no reasonable expectation
of improvement or significant change in the participant’s condition because of the
severity of a chronic condition or the degree of impairment of functional capacity.
Lastly, we acknowledge the confusion created by using the term “level of care furnished
in an IMD”. We are revising §441.510 to specify that this means a level of care
furnished in “an institution providing psychiatric services for individuals under age 21”
and “an institution for mental diseases for individuals 65 or over”. This clarification is
now expressed at §441.510(d).

Comment: One commenter questioned whether CFC is an entitlement program.
Response: The CFC program is an optional service available under the Medicaid
program. States have the choice of whether to include this service in their Medicaid State
plan. As an optional service, States also have the flexibility of offering this service to
individuals qualifying for Medicaid under the categorically needy group only, or to both
the categorically and the medically needy under the Medicaid State plan. Once the
service is offered under a State plan, all eligible individuals who qualify for the service
must be provided the care.
Comment: We received many comments requesting clarification on whether CFC
established a new eligibility group. Several commenters specifically requested that we
allow States, at their discretion, to make the CFC population a separate categorical
population for the purposes of automatically qualifying for Medicaid. The commenters
stated this would allow people in need of CFC services to qualify for Medicaid in the
same way individuals qualify for nursing facility services, HCBS waiver services, and
HCBS State plan (section 1915(i)) services. The commenters believe the proposed
regulation’s language for access to CFC is more limited. The commenters do not believe
that the Congress intended the eligibility pathways to CFC to be inferior to the pathways
of other similar services and programs. Additionally, commenters noted that a separate
CFC eligibility category is needed to allow individuals who could qualify for Medicaid in
the medically needy category to receive CFC services in States that do not provide State
plan services to the medically needy eligibility category. Another commenter believes
the statutory language authorizes eligibility for a special-income level categorical
population. Specifically the commenter believes the following statutory language
“individuals who are eligible for medical assistance under the State plan whose income

does not exceed 150 percent of the poverty line, or, if greater, the income level applicable
for an individual who has been determined to require institutional care” is a clear
reference to the special income level categorical populations authorized by 42 U.S.C
§1396a(a)(10)(A)(ii)(V) and (VI) (relating to institutionalized individuals and HCBS
waiver recipients, respectively). The commenter believes this language demonstrated
Congressional intent to allow States to make the CFC benefit available to individuals
with incomes up to 300 percent of the Federal SSI benefit rate, the same way that States
may make nursing facility services, HCBS waiver services, and HCBS State plan benefit
services available to them. In addition to the CFC statutory language, the commenter
believes that the statutory language in the Deficit Reduction Act and the Affordable Care
Act show that the Congress intended to create a new, income-based categorical eligibility
population for HCBS State plan and CFC beneficiaries. The commenter believes that
failure to create a separate categorical eligibility for CFC would result in unfair outcomes
for beneficiaries. The commenter believes CMS has discretion to authorize separate
eligibility categories. Another commenter requests clarification of the meaning of
“eligible for medical assistance under the State plan” with regard to States that have
opted to use the special income standard at section 1902(a)(10)(A)(ii)(V) of the Act for
institutionalized individuals. The commenter believes the CFC statute and the proposed
regulation would prohibit access by those who would only be eligible for Medicaid by
virtue of residing in a medical institution.
Response: Section 1915(k) of the Act did not amend section 1902(a)(10) of the
Act to the establish a new eligibility group of individuals receiving 1915(k) services.
Section 1915(k) of the Act created new pathways for Medicaid eligible individuals to
receive home and community-based attendant services and supports. To receive services

under 1915(k), individuals must be eligible for medical assistance under the State’s
Medicaid plan, must meet an institutional level of care, and be in an eligibility group
under the State plan that includes nursing facility services. If the individual is in an
eligibility group under the State plan that does not provide coverage of nursing facility
services, the individual must have income that is at or below 150 percent of the federal
poverty line.
Comment: One commenter believes that individuals must only be eligible for
section 1915(c) HCBS waivers or section 1115 demonstrations, rather than be enrolled
and receiving waiver services, to be eligible for CFC.
Response: Section 1915(k)(1) of the Act provides that individuals must be
eligible for Medicaid under an eligibility group covered by the State plan. As noted
above, to be eligible for Medicaid under the special HCBS waiver group, individuals
must receive at least one section 1915(c) waiver service per month.
Comment: One commenter requested with regard to §441.510(b)(3), we confirm
that there is not an eligibility group specific to waiver programs, but that section
1902(a)(10)(A)(ii)(V) of the Act allows individuals in institutions to be eligible under the
300 percent Special Income Group and section 1902(a)(10)(A)(ii)(VI) of the Act allows
for application of the 300 percent Special Income Group to those individuals receiving
HCBS as an alternative to institutional care.
Response: We included the reference to the special income group in the CFC
regulation to highlight that States may offer section 1915(k) services to individuals who
qualify for Medical assistance under the special home and community-based waiver
eligibility group defined at section 1902(a)(10)(A)(ii)(VI) of the Act and who receive at
least one home and community-based waiver service per month. The special income

group is an example of an eligibility group States may cover under the special home and
community-based waiver group. It is our intent to permit people in section 1915(c) home
and community-based waiver programs to receive section 1915(k) services also. We are
moving this language to §441.510(e), removing paragraph (b)(3), and making a technical
correction to replace the term “Medicaid assistance” with “medical assistance.”
Comment: One commenter requested we clarify whether an individual qualifying
for Medicaid under the Family and Children’s and Medicare savings eligibility categories
are eligible to receive CFC services.
Response: Individuals must be eligible for Medicaid under an eligibility group
covered by the State plan. If these are eligibility groups the State covers under its
Medicaid State plan, they could be eligible to receive services under CFC as long as the
individuals meet all other eligibility criteria. However, we note that Medicare
beneficiaries eligible for Medicaid only for Medicare cost-sharing, such as Qualified
Medicare Beneficiaries, would not be eligible for CFC services unless they are eligible
for full Medicaid benefits under another State plan group.
Comment: Some commenters requested we clarify whether a State is required to
cover all of the income levels defined at §441.510 or whether a State could limit
eligibility to only one or two of the income levels. One commenter questioned if a State
could exclude State plan individuals qualifying under the medically needy group from
receiving CFC services.
Response: If an individual is eligible for medical assistance under the State plan,
meets an institutional level of care; and is part of an eligibility group with access to the
nursing facility benefit (or if part of an eligibility group without access to the nursing
facility benefit with an income at or below 150 percent FPL) then the State must allow

the provision of CFC services if the State elects to include the CFC state option as part of
its State plan. Please note that CFC is an optional service, therefore, as with any other
optional service available under the State plan, it is at the State’s discretion to provide
these services to the medically needy group in addition to the categorically eligible group.
Comment: Some commenters questioned if a State has the flexibility to limit
CFC recipients to their current FPL or whether they would have to expand to 150 percent
FPL. Another commenter questioned if a State could impose stricter eligibility than 150
percent of the FPL.
Response: Section 1915(k) of the Act does not permit States to increase income
standards or to impose stricter income standards for covered eligibility groups. If the
income standard for a covered group is less than 150 percent of the FPL, States may not
increase it or decrease it for individuals who will receive CFC services.
Comment: One commenter requested clarification regarding eligibility groups
that are automatically eligible for Medicaid without regard to income, and the application
of the 150 percent limit above which institutional level of care is required. For example,
some States provide eligibility without an income test to children eligible for foster care
or adoption assistance, women receiving treatment for breast or cervical cancer, and
individuals with section 1619(a) or (b) status. The commenter requests clarification as to
whether States are required to identify income for these groups to determine eligibility
for CFC services, or whether States should assume that all individuals in these
“automatic” categories are eligible, regardless of level of care status.
Response: As indicated above, we have revised the regulation to require all
individuals receiving CFC services to meet an institutional level of care. Individuals who
meet the eligibility requirements for a Medicaid group for which the State provides full

State plan services may receive CFC services if: (a) they satisfy the institutional level of
care requirement; and (b) they are in an eligibility group that includes nursing facility
services under the State plan, or, if their eligibility group does not include nursing facility
services under the State plan, their income is at or below 150 percent of the FPL.
Comment: One commenter requested clarification on what is considered a
“special population.”
Response: We did not use the term “special population” in the preamble or
regulatory text. If the commenter is referring to our reference to the “special home and
community-based waiver eligibility” group defined at section 1902(a)(10)(A)(ii)(VI) of
the Act and our use of the term “special income level group”, we are referring to
individuals eligible for Medicaid through meeting the eligibility for HCBS waivers
services under institutional rules.
Comment: One commenter questioned how an individual’s assets are considered
in determining financial eligibility for the CFC option.
Response: An individual receiving services under the CFC option must be
eligible for Medicaid under the State plan. Therefore, the State’s usual Medicaid
eligibility rules would determine whether and how the individual’s assets are counted in
determining eligibility for Medicaid. This may vary from group to group. There are no
additional special CFC rules regarding assets.
Comment: Several commenters recommended the regulation allow individuals
who would qualify for Medicaid under the medically needy eligibility group to qualify in
the low-income category. The commenters believe individuals with income over
150 percent FPL in the medically needy group should be included in the low-income
group because the medically needy group is required to spend down to 75 percent of FPL

to qualify for Medicaid. The commenters believe it would be costly and administratively
burdensome for States to implement two sets of eligibility criteria for CFC. Several
commenters indicated that as written, the proposed rules potentially exclude individuals
who would otherwise qualify for a Medicaid-funded nursing facility placement because
their gross income would be too high. The commenters recommend the regulation be
revised to have language clarifying that individuals who may spend down to Medicaid
eligibility under the medically needy category would also be eligible for the CFC benefit.
Response: The rule does not preclude States from providing 1915(k) services to
individuals who are Medicaid eligible as medically needy. If a State covers the medically
needy eligibility group under its State plan, the State can elect to provide section 1915(k)
services to the medically needy. In determining Medicaid eligibility for medically needy
individuals receiving section 1915(k) services, the State must use the same income and
resource methodologies approved under its State plan (for the medically needy),
including spend down and any methodologies approved under section 1902(r)(2) of the
Act.
Comment: One commenter recommends paragraph §441.510(c) be amended to
add language articulating that the regular rules for determining income eligibility for an
individual’s eligibility group under the State plan apply when determining whether the
individual’s income is below 150 percent of FPL.
Response: We agree with the recommendation made by the commenter and will
revise this provision accordingly.
Comment: One commenter indicated that cash payments to purchase personal
attendant services or used to purchase services that substitute for human assistance should
not be counted as income or resources when determining eligibility for public benefit

programs or income tax purposes. The commenter indicated that problems could arise if
the cash benefit is treated as income, that when added to the individual’s actual income
would disqualify the individual from the public benefit programs.
Response: Disbursement of cash to individuals in accordance with
§441.545(b)(2) is for the sole purpose of purchasing program approved services and
supports identified in an individual’s person centered service plan. Therefore, for the
purpose of determining an individual’s Medicaid eligibility, receipt of such monies
should not be considered income, nor should it have any effect on an individual’s
eligibility for Medicaid. Determining the treatment of income for the income tax
purposes is beyond the scope of this rule, as such, we do not have the authority to opine
on tax related issues.
Comment: Many commenters recommended the regulation be modified to
explicitly address the Affordable Care Act’s modification to the spousal impoverishment
statute that goes into effect January 1, 2014. The commenters expressed concern that if
CFC is limited strictly to individuals who qualify under an eligibility group covered
under the State plan before they may receive coverage for the benefit, the community
spouse resource allowance will be meaningless for most CFC beneficiaries, because most
CFC beneficiaries will have been screened against the more limited “couple” resource
standard applicable to the category under which they originally qualified. Additionally,
commenters requested the full spousal impoverishment protection be extended.
Response: The rule does not need to be modified to reflect section 2404 of the
Affordable Care Act because eligibility for the CFC services hinges on independent
eligibility under an eligibility group in the State’s plan. Guidance on section 2404 of the
Affordable Care Act is outside the scope of this regulation.

Comment: One commenter stated that the eligibility criteria included in the
regulation does not include a needs assessment element. The commenter believes that
CFC services and supports are not medical and as such it is not appropriate for a State to
set “medical necessity” criteria to establish who can receive CFC services. The
commenter recommends CMS consider adding a new eligibility element to specifically
assess an individual’s need for attendant services.
Response: We disagree with the commenter. Section 441.535 requires an
assessment of functional need for each individual receiving CFC services. The
information gathered in the assessment must support the determination that an individual
requires CFC services.
Comment: One commenter requested the regulation clarify whether both noninstitutional and institutional individuals must be served.
Response: Although the eligibility criteria require individuals to meet an
institutional level of care, services are only available to individuals residing in a home
and community-based setting. Recognizing the purpose of these services includes
providing individuals living in institutions the opportunity to transition to a home and
community-based setting, we understand that individuals may be residing in an institution
during the assessment process of the program. However, CFC may not be provided until
the individual is residing in the community, with the exception of transitional services.
Comment: A few commenters recommended revising the regulation to add a
paragraph to §441.510, clarifying that the CFC option is not mutually exclusive and can
be provided to eligible Medicaid enrollees in the State who are receiving other non-CFC
services and supports under another waiver program. Specifically, the commenters
recommend that a paragraph (d) should be added to §441.510 providing that “Individuals

receiving services through CFC will not be precluded from receiving other home and
community-based long term care services through other waiver or State plan authorities.”
Response: We agree with the commenter and have included the recommended
language in a new paragraph (e).
Comment: Several commenters requested we clarify whether States have the
flexibility to establish medical or functional eligibility criteria. One commenter asked if a
State can impose the same functional eligibility requirements that exist for a State’s
personal care State plan option. Several other commenters requested we allow States to
establish medical eligibility criteria that would limit eligibility for the program to
individuals who have an institutional level of care, regardless of their income. The
commenters believe that without this clarification, States could perceive the option as too
expensive to adopt if they have to serve both non-institutional and institutional level
beneficiaries. Alternatively, one commenter recommended the regulations require that
any medical or functional criteria States establish for CFC not be more restrictive than the
State’s nursing facility or other institutional level of care requirements.
Response: As indicated in an earlier response, we are interpreting the statute to
include a requirement that States make determinations for all individuals receiving CFC
services that an institutional level of care would be required but for the provision of home
and community-based services.
Comment: One commenter supports the eligibility and statewideness
requirements in the regulation, indicating that this will prevent States from limiting
services to a numeric amount or to a geographic area, with the result being increased
access to home and community-based services by those in need. The commenter stated
that States still have flexibility to set medical necessity. The commenter requested CMS

monitor State efforts to educate all beneficiaries of the program, expressing concern that
States may tailor public relations activities, such as limiting outreach efforts, to certain
geographic areas of the State.
Response: States must offer CFC services on a statewide basis. As indicated in
an earlier response, all individuals must meet an institutional level of care to receive CFC
services. Thus, there is no need for States to establish separate medical necessity criteria,
for the purpose of determining who may receive CFC services.
Comment: Some commenters recommended the rule be amended to require
States to limit eligibility to individuals with income of up to 300 percent of the maximum
Federal SSI benefit and an institutional level of care need. The commenters suggested
that only after a State addresses this eligibility group, may a State opt to expand the
eligibility to serve lower income persons who do not have an institutional level of care
need. Furthermore, the commenters recommended amending the regulation to allow
States the option to only cover individuals who have an institutional level of care need.
Response: As we have stated, we are setting forth in this final rule our
interpretation that under the statute all individuals must meet an institutional level of care
to receive CFC services.
Comment: One commenter does not want the institutional level of care
requirement applied to the special income group.
Response: The special income group is an institutional eligibility group.
Therefore, States must follow the rules pertaining to the eligibility requirements for the
special income group defined at section 1902(a)(10)(A)(ii)(V) of the Act, which includes
the requirement that individuals must meet an institutional level of care.

Comment: With regard to the special income group, commenters questioned if
case management or monthly monitoring would satisfy the requirement that individuals
must receive at least one home and community-based waiver service per month.
Additionally, the commenters requested the language be revised to say “is receiving at
least one home and community-based waiver service per month or monthly monitoring.”
Response: The purpose of this language is to ensure that people in the special
income group maintain their eligibility for Medicaid, thereby adhering to the CFC
eligibility criteria that people must be eligible for the State plan. If monthly monitoring is
an approved waiver service in the State, this would satisfy the requirement.
Comment: A few commenters requested clarification on whether States had to
extend CFC services to individuals in the waiver program. The commenters
recommended revising §441.510(b)(3) to state “eligible if the State elects to expand CFC
service coverage to its waiver program.” Another commenter expressed concern about
the potential overutilization of services if individuals eligible for waivers are required to
continue to receive one waiver service to maintain eligibility for CFC.
Response: Individuals enrolled in section 1915(c) waivers are eligible to receive
any State plan service. Individuals in the special home and community-based waiver
group are required to receive at least one waiver service per month. Section 1915(k) of
the Act did not change this requirement. We expect States to implement policies and
procedures to prevent overutilization and duplication of services when individuals receive
services through a 1915(c) waiver and the CFC State plan option.
Comment: We received many comments both opposed to and in support of the
annual income requirement set forth in §441.510. Some commented on the methods for
verification, such as recommending “Passive redetermination” and that income

recertification for CFC should not be more burdensome, for individuals or for States, than
the existing Medicaid programs.
Response: As explained above, in the final rule, we are modifying our regulations
to make clear that the 150 percent of FPL income determination would only be necessary
in cases where an individual is not in a Medicaid eligibility group under the State plan
that already provides coverage for nursing facility services. In such cases, there would
need to be an annual verification of income for the purpose of determining an
individual’s eligibility for CFC services.
States that employ passive eligibility re-determination methods for the purpose of
Medicaid eligibility could continue to do so. Additionally, we believe it is appropriate
for the State to align this CFC requirement with the annual recertification process for
Medicaid.
Upon consideration of public comments received, we are modifying §441.510,
and are issuing an interpretive rule to clarify the statutory requirements for eligibility.
We are revising the language in §441.510(b) as originally proposed. We are clarifying
the statutory requirement that individuals must be in an eligibility group under the State
plan that includes nursing facility services. Individuals in an eligibility group that does
not include such nursing facility services must have an income at or below 150 percent of
the FPL. We added the language proposed at §441.510(c) to §441.510(2) with
clarification that in determining whether 150 percent of the FPL requirement is met, State
must apply the same methodologies as would apply under their Medicaid State plan,
including the same income disregards in accordance with section 1902(r)(2) of the Act.
We replaced the language proposed at §441.510(c) with the provision that all individuals
meet an institutional level of care, removing the term “an institution for mental diseases”

and replacing it with “an institution providing psychiatric services for individuals under
age 21” and “an institution for mental diseases for individuals age 65 or over,” and
adding §441.510(c)(1) and (2) to allow for State administering agencies to permanently
waive the annual level of care recertification if certain conditions are met. We have
relocated the language proposed at 441.510 (b)(3) to a new paragraph (d), and removed
the term “Medicaid assistance” and replaced it with “medical assistance.” We are also
adding a new paragraph (e) to indicate that receipt of CFC services does not impact
receipt of other long-term care services provided through other Medicaid State Plan,
waiver, or grant authorities.
E. Statewideness (§441.515)
To reflect the requirement at section 1915(k)(3)(B) of the Act, we proposed that
States must provide CFC services and supports on a statewide basis, in a manner that
provides such services and supports in the most integrated setting appropriate to the
individual’s needs, and without regard to the individual’s age, type or nature of disability,
or the form of home and community-based attendant services that the individual requires
to have an independent life.
Comment: Many commenters supported the provisions under §441.515. One
commenter applauded CMS for recognizing that people should receive services and
supports based on their need rather than a predetermined assumption based on
characteristics, such as age or disability. Several commenters further emphasized the
ability of this program to enhance State adherence to the Olmstead decision and
providing services in the most integrated setting appropriate to the individual’s needs.
Response: We appreciate the perspectives these commenters had in support of
this provision of the rule.

Comment: One commenter asked CMS to clarify how we will define the “most
integrated setting appropriate to the individual’s needs.”
Response: This requirement is not defined in the statute and we do not believe
that is it appropriate to define this phrase in this regulation. Rather, we expect States
implementing CFC to have meaningful interactions with each individual electing to
receive CFC services and supports. Through the assessment of functional need and the
development of the person-centered service plan, individuals should be made aware of all
living arrangements available for their consideration. As indicated below at “Personcentered service plan” (§441.540), a requirement of the service plan is a description of
these options and a reflection of the individual’s choice. These protections represent
significant advances in facilitating individuals’ rights to live in the most integrated setting
appropriate to their needs. We plan to publish a separate proposed rule to define home
and community based settings and issue additional guidance which should further assist
States in these efforts.
Comment: One commenter recommended that CMS clarify that it is within the
State’s discretion to limit the amount, duration, and scope of the required services within
CFC.
Response: As indicated in the responses to questions received in the “Basis and
Scope” (§441.500) section of the regulation, CFC is an optional benefit and a State may
set limits on the amount, duration and scope of the services provided under the option,
consistent with the regulation at §440.250. However, section 1915(k)(3)(B) of the Act
indicates that the services must be provided on a statewide basis without regard to the
individual’s age, type or nature of disability, severity of disability, or the form of home
and community-based attendant services and supports that the individual requires to lead

an independent life. There requirements are reflected at §441.515. A State cannot set
limits on the amount, duration, and scope based on any elements listed above.
Comment: A few commenters indicated that the language in §441.515(c), “in a
manner that provides the supports that the individual requires to lead an independent life”
is broad. One commenter suggested removing the language, but offered the suggestion of
defining such supports in §441.520, “Required Services,” if the language is not removed.
Another commenter asked if a State could set reasonable parameters on the level of
support commitment such as an annual service budget amount limit or a cap on the hours
of paid care per day.
Response: As noted above, States maintain the flexibility to set limits on the
amount, duration and scope, except based on the individual’s age, type or nature of
disability, severity of disability, or the form of home and community-based attendant
services and supports that the individual requires to lead an independent life. While the
majority of the language in §441.515(c) was taken from the statute, we realize that
making this language separate from the language in §441.515(b) could create confusion,
so we are taking this opportunity to remove §441.515(c) and incorporate its language in
§441.515(b) to more directly align with the statute.
Comment: One commenter encouraged CMS to issue guidance or add language
to the regulation to ensure that CFC is provided to all qualified applicants in the State
regardless of sexual orientation, gender identity or expression, or marital status.
Response: Section 441.500(b) addresses this concern specifying that CFC is
designed to make available services and supports to eligible individuals. It is not
permissible for a State to deny the provision of medical assistance services to eligible

individuals based on sexual orientation, gender identity or expression, or marital status.
We do not agree that additional language needs to be added to the regulation to clarify.
Comment: A few commenters asked whether States would be afforded the
flexibility to target specific populations.
Response: As noted above, States electing CFC must provide CFC services and
supports on a statewide basis and without regard to the individual’s age, type or nature of
disability, severity of disability or the form of home and community-based services and
supports that the individual requires to lead an independent life. This requirement does
not allow States to target any specific population.
Comment: One commenter requested clarification regarding the statewide
implementation of the CFC. Specifically, the commenter asked if CFC can be
implemented throughout the State incrementally over time or if the option must be
statewide upon implementation.
Response: If a State chooses to implement CFC, it must be implemented on a
statewide basis, not phased-in incrementally throughout the State.
After consideration of the public comments, we are revising this section to
remove §441.515(c) and incorporate its language in §441.515(b) to more directly align
with the statute.
F. Included Services (§441.520)
We proposed to reflect the requirements at sections 1915(k)(1)(A) and (B) of the
Act that States electing CFC must provide:
● Assistance with ADLs, IADLs, and health-related tasks through hands-on
assistance, supervision, or cueing;

● The acquisition, maintenance and enhancement of skills necessary for the
individual to accomplish ADLs, IADLs, and health-related tasks;
● Backup systems or mechanisms to ensure continuity of services and supports;
and
● Voluntary training on how to select, manage, and dismiss attendants.
We also proposed to require that States choosing to provide for permissible
services and supports as set forth at section 1915(k)(1)(D) of the Act, must offer at a
minimum, expenditures for transition costs such as rent and utility deposits, first month’s
rent and utilities, bedding, basic kitchen supplies, and other necessities required for an
individual to transition from a nursing facility, institution for mental disease, or ICF/MR
to a community-based home setting where the individual resides. States choosing to
provide for permissible services and supports set forth at section 1915(k)(1)(D) of the Act
may also include expenditures that increase independence or substitute for human
assistance, to the extent that expenditures would otherwise be made for human assistance.
Comment: One commenter indicated that the proposed rule is not clear regarding
whether all services and supports listed at §441.520(a) must be provided to all individuals
served under CFC, and the commenter provided cost estimates if each potential
participant were provided a pager (including device and monthly service charges). The
commenters indicated that it would be cost prohibitive for their State to provide each
participant all the services and recommended it be made clear that the services and
supports listed in (i) through (iii) are to be made available based on parameters indicated
in each State Medicaid plan. For example, backup systems that include electronic
devices may only be needed by persons who have high level of care needs, while persons

with greater functioning across ADLs or IADLs may simply require advance planning in
case their attendant fails to show up for work.
Response: The “Background” and the “Provision of the Proposed Rule” sections
both indicated that the services listed under Required Services must be made available by
States electing CFC. This does not mean that each and every individual participating in
CFC would receive each of these services. Each individual’s needs must be assessed, and
only those required services needed by the individual must be provided. As indicated
above, States have the flexibility to decide what backup systems and supports will be
offered in their CFC programs as long as these systems will sufficiently meet the needs of
individuals served under CFC.
Comment: One commenter asked if States could design a CFC program where
each participant may not receive all of the four required services in paragraph (a).
Response: All services listed in §441.520(a) must be made available by any State
that elects the CFC. The services authorized for individuals must be based upon their
individualized assessment of functional need.
Comment: One commenter specifically asked if CFC could be used to support
consumers’ employment goals.
Response: As indicated at section 1915(k)(1)(C) of the Act, vocational
rehabilitation services under the Rehabilitation Act of 1973 are specifically excluded by
the statute; however, we affirm that attendant services and supports under the CFC could
be utilized by an individual while at their place of employment.
Comment: One commenter urged CMS to provide additional guidance regarding
the frequency with which required services may be provided stating that individuals with
mental illness may not require assistance with ADLs and IADLs 24 hours a day/7 days a

week as these individuals are often able to accomplish these tasks independently,
particularly when personal assistance is supplemented by skills training. The commenter
suggested that CMS clarify at §441.520(a)(1) that assistance need not be furnished on a
constant, 24/7 basis.
Response: While we agree with the commenter that individuals may not require
assistance with ADLs and IADLs 24 hours a day/7 days a week, we do not agree that this
needs to be clarified in the regulation. The amount of supports and services provided
under this option are determined based on an individualized assessment of functional
need.
Comment: One commenter requested that CMS clarify “health-related tasks” and
asked if these include medication administration and other paramedical tasks such as
g-tube feeds, ostomy care, wound care, etc. and if so, for individuals self-directing their
personal care, would these tasks be furnished by personal care attendant care providers
who are employed by the individual (responsible for training and supervising the
attendant care provider) where there is no nurse involvement. The commenter also
inquired how assistance with medications is accounted for. Another commenter added
that State Nurse Practice Acts vary greatly and have very specific requirements regarding
what types of health-related tasks may be delegated and/or overseen by licensed medical
professionals, such as registered nurses. In addition, the commenter requested that CMS
add language acknowledging that the scope of the health-related tasks may vary by State
and added that for health services that are not delegated under a State Nurse Practice Act
or in States without nurse delegation, such services would have to be delivered under
State plan home health or waiver skilled nursing benefits.

Response: The statute specifically defines “health-related tasks” as “specific
tasks related to the needs of an individual, which can be delegated or assigned by licensed
health-care professionals under State law to be performed by an attendant.” Given this
definition, activities that are not able to be delegated or assigned by a licensed
professional under State law are not “health-related tasks.” Recognizing the variance
among State laws governing the specific tasks licensed health-care professionals may
delegate, we recognize that the scope of “health-related tasks” will differ by State. This
will be the case regardless of the service delivery model utilized by the State, including
self-direction. We agree with the commenter that activities outside the scope of “healthrelated tasks” may continue to be claimed, as appropriate, through other Medicaid
authorities such as home health, rehabilitative services, services provided by other
licensed practitioners, etc.
Comment: One commenter indicated strong support for inclusion of the phrase
“hands on assistance, supervision, or cueing” in §441.520(a)(1), as persons with different
disabilities require different types of assistance. Another commenter urged CMS to
consider whether the use of “and/or” in “hands on assistance, supervision, or cueing”
would make it clear that a combination of methods may be used for any particular
individual, depending on what is needed. One commenter asked if there is State
flexibility to focus on only a single modality (hands-on or supervision or cueing) or if all
3 modalities must be covered.
Response: We understand that what is needed to assist with ADLs, IADLs, and
health-related tasks will vary from individual to individual and expect that any one, or a
combination of, hands on assistance, supervision, or cueing could be necessary to
accomplish these tasks. As such, all three modalities must be available, however, it is an

individual’s assessed needs and person centered plan that will determine which will be
provided. We agree with the commenter and have revised the rule to include “and/or” to
make our intent clear.
Comment: A few commenters asked if there was any additional guidance
regarding what services constitute the “acquisition, maintenance, and enhancement of
skills necessary for the individual to accomplish ADLs, IADLs, and health-related tasks.”
Several commenters indicated that States should have the same discretion they already
exercise in structuring their waiver programs and recommended that CMS make explicit
that States will have the discretion to define the services that will be provided to assist
consumers with the “acquisition, maintenance and enhancement of skills necessary for
the individual to accomplish ADLs, IADLs, and health-related tasks” and suggested the
following language be added to the rule: “as defined by the State and approved by the
Secretary.” Another commenter added that to assure consistency with other home and
community-based services programs and to allow States to define services, CMS should
revise paragraph (a) to add “If a State elects to provide the Community First Choice
Option, the State must provide all of the following services as defined by the State and
approved by the Secretary.”
Response: The “acquisition, maintenance, and enhancement of skills necessary
for an individual to accomplish ADLs, IADLs, and health-related tasks” is a direct
provision of the statute and we agree with the commenters that States should have the
same discretion they currently have to define their programs, particularly, since CFC is
an optional benefit.
We have chosen not to specifically define this component of the CFC benefit to
facilitate State flexibility. States will need to define how they will implement this

component through their SPAs. States could choose several methods to meet their
obligations for this component of the benefit, including, but not limited to, incorporating
functional skills training and/or the use of permissible services and supports that facilitate
the acquisition, maintenance, and enhancement of skills through the purchasing of
services and/or supports that increase independence or substitute for human assistance.
We are available to provide technical assistance to States in determining alternative ways
to satisfy this requirement.
Comment: A commenter noted that for the acquisition, maintenance and
enhancement of skills, such services may be unrealistic or unnecessary for elderly
persons in extremely fragile health, or whose health is deteriorating (such as cancer
patients), but appropriate for other persons with disabilities. The commenter believes that
the statute gives States flexibility in these cases by identifying the acquisition,
maintenance and enhancement of skills as an “included service and support” and
recommends the CMS clarify in the regulations that States provide these services to
individuals likely to benefit from them, based on the assessment of functional need and
individual service plan, and consistent with the CFC philosophy of self-direction.
Response: We appreciate the perspective of this commenter. Ultimately, each
individual’s assessment of functional need should determine whether or not an individual
needs the acquisition, maintenance, and enhancement of skills necessary for
accomplishment of ADLs, IADLs, and health-related tasks. If it is determined that an
individual needs them, a State would be required to provide them, according to the
parameters of the person-centered service plan discussed at §441.540. However, we do
reiterate a State’s ability to put limits on the amount, duration and scope of CFC services,
as long as these limits are not based on the individual’s age, type or nature of disability,

severity of disability, or the form of home and community-based attendant services and
supports that the individual requires to lead an independent life, as prohibited in the
statute.
Comment: A commenter stated strong support for both the inclusion of backup
systems or mechanisms to ensure continuity of services and supports, and the training of
how to select, manage and dismiss attendants referenced at §441.520(a)(3) and (4),
respectively. One commenter questioned if cell phones funded under Federal programs
(for example, Safe Link) can be considered for use to meet backup system requirements.
Another commenter recommended amending this rule to allow for plans of action in case
of emergency, such as identifying a friend or relative who could be called upon if a
provider does not show up, or calling for emergency backup through a local public
registry. One commenter suggested that the plan for continuity of services (if existing
services are disrupted) should be flexible and participant-driven, much like the plan for
services.
Response: There are various options for backup systems. We agree with the
commenters that backup systems and supports may include approaches in addition to
electronic devices. This belief is supported by the inclusion in the definition described in
the proposed rule of allowing people to be included as backup supports. We agree that a
cell phone funded under another program (Federal or otherwise) could be used as part of
a backup system, assuming doing so does not violate any terms of use required by the
other program. However, it is important to note that items or services provided through
another program or benefit are not eligible for Federal financial participation (FFP) under
CFC.

Comment: One commenter voiced concern that States will develop a “canned”
“one size fits all” voluntary training package or program specified in §441.520(a)(4), and
suggested that the voluntary training needs to be very flexible and individualized.
Another commenter recommended that training be a required step in demonstrating that
the individual has the tools to select, manage, and dismiss attendants. One commenter
indicated that, consistent with the philosophy of self direction, this training must be
voluntary and not a mandatory requirement for the individual to receive services under
CFC, and requested that CMS allow States to provide established, existing consumer
training programs already available to consumers/employers. Another commenter stated
that, it is important that all training content and procedures be driven by the participants
themselves, and while the proposed rule specifies that training be “developed” by States,
the commenter pointed out that various training curricula already exist, and suggested
that one method to control costs would be to modify and adopt existing training
approaches, as long as such training is agreed upon by participants and the methods are
sensitive to the training needs of the targeted groups (for example, accessible format, at
no cost, web-based, etc.). Another commenter encouraged CMS to allow States to retain
the authority to develop this training with a level of flexibility that would be appropriate
to meet the needs of all potential CFC participants.
Response: As the commenters indicated, many States currently have existing
consumer training programs available that could potentially be leveraged or modified to
meet this requirement. These training programs should be able to meet the needs of
individuals at varying levels of need with regard to selecting, managing, and dismissing
attendants. As we stated in the proposed rule, consistent with the philosophy of self
direction, and in keeping with the statute set forth at section 1915(k)(1)(B)(iii) of the Act,

this training must be voluntary, and may not be a mandatory requirement for the
individual to receive services under this option.
Comment: A few commenters suggested that CMS create a separate section for
permissible purchases to reduce confusion. One commenter added that since §441.520(b)
begins a list of optional services, CMS should begin a new section here to clarify that
these services are not required services. The commenter added that CMS should clarify
at (b)(1) that “the waiver” would not cover rent as this is excluded.
Response: We are renaming §441.520 as “Included Services” to reduce
confusion and to highlight that permissible services and supports in paragraph (b) are at
the State’s option. We also reiterate that CFC is not a waiver program, but rather a new
optional service authorized under the Medicaid State plan. With regard to the
commenter’s suggestion about the exclusion of rent, while “room and board” are
excluded services, expenditures related to transition costs, including the first month’s
rent, are the exception. Therefore, we do not agree that revisions are necessary.
Comment: One commenter asked whether an individual receiving services
through CFC and a section 1915(c) waiver could receive assistive devices if they are
covered services in the waiver.
Response: Assistive devices and assistive technology services may be provided
under CFC if the requirements under §441.520(b) are met. It would be up to the State to
choose whether to provide these items through a waiver, or through CFC, if an individual
is participating in both programs.
Comment: One commenter asked that CMS clarify the minimum services that
must be offered if a State chooses to provide permissible services.

Response: While we proposed to require that States offering permissible services
and supports must at a minimum provide for transition costs, we realized that the statute
does not provide a basis to require such services and supports. Therefore, the provision
of permissible services and supports are at the State’s option. We strongly encourage
States to consider providing for the transition services and supports at paragraph (b)(1)
under §441.520.
Comment: One commenter indicated that States need to have the flexibility in
permissible purchases to set limitations on these costs including the total amount,
recurrence, etc.
Response: States have the flexibility to design their CFC benefit as long as all
requirements are met. States maintain the flexibility to set reasonable limitations on the
costs of permissible services and supports. We encourage States to consider the ability of
beneficiaries to actually return to the community when establishing limits on these
services and supports. We will work with States on an individual basis to ensure the
intent of the legislation is met, while acknowledging the realities of State fiscal situations.
Comment: One commenter voiced concern that permissible purchases, including
expenditures necessary for an individual to transition from institutional care and
expenditures for items that could increase independence or substitute for human
assistance, are considered optional for States electing to offer CFC. The commenter
added that these optional services in many cases would make the difference between
whether an individual can live successfully in the community or not and suggested that
CMS should more strongly encourage States to allow the purchase of these services,
perhaps by providing some additional incentive for States to do so, financial or otherwise.

Response: We agree with the commenter that transition costs can be crucial for
an individual as it relates to being able to transition from an institution to the community.
We also agree that many items that increase independence or substitute for human
assistance have the potential to make a significant difference in an individual’s life while
also being cost-effective. We hope that the enhanced match included in CFC, and the
potential for cost savings, will be an incentive to States to include permissible services
and supports in their CFC programs. We are also revising the language in paragraph
(b)(1) under §441.520 to reference a “home and community-based setting” rather than a
“community-based home setting.”
Comment: One commenter suggested that expenditures related to transition costs
should include funding for basic home modifications to expand the supply of physically
accessible housing options. Such modifications to entrances or bathrooms, for example,
could make an otherwise inaccessible unit accessible at a reasonable cost. This
commenter also indicated that while the proposed rule states that individuals are not
required to save an amount in a budget to purchase items that increase independence or
substitute for human assistance, it should be made clear that individuals should not be
pressured to purchase items if it would unduly reduce the hours of personal assistance in
a manner that negatively impacts overall service needs.
Response: At the State’s option, and consistent with the statute, where a service
is based on a need identified in the person-centered service plan, qualifying home
modifications may be provided either as a transitional costs or as a way to increase an
individual’s independence or as a substitute for human assistance. We further address
this in §441.525(e). We also agree that individuals should not be pressured to purchase

any items if such purchases would reduce the number of hours of assistance in a manner
that would negatively impact them.
Comment: One commenter suggested that institutions other than nursing
facilities, IMDs, or ICF-MRs should be included among the list of institutions from
which individuals could transition, as often individuals with serious mental illness reside
in smaller institutional settings such as adult homes or large group homes. The
commenter indicates that these funds would be necessary for transitions from those
settings. The commenter suggested that paragraph (b)(1) be amended to include “adult
homes for people with mental illness and group homes with over four residents.”
Response: Section 1915(k)(1)(D)(i) of the Act sets forth requirements that
expenditures for transition costs are available “for an individual to make the transition
from a nursing facility, and institution for mental diseases, or intermediate care facility
for the mentally retarded.” Therefore, we are not revising the regulation as suggested.
Comment: One commenter asked if States can limit the CFC transition benefit to
individuals not eligible for transition services under either section 1915(c) of the Act or
Money Follows the Person (MFP) program. The commenter also asked whether the
transition benefit can differ from what is already offered in the State through
section 1915(c) of the Act.
Response: CFC services must be provided without regard to the individual’s age,
type, or nature of disability, severity of disability, or the form of home and communitybased attendant services and supports the individual requires to lead an independent life.
Thus, a State may not propose to provide a service to only to a subset of the population
eligible for CFC services. We recognize there may be instances in which individuals are
eligible for similar services under more than one Medicaid authority. As indicated in

§441.510(e) individuals receiving CFC services will not be precluded from receiving
other home and community-based long-term care services and supports through other
waiver, State plan or grant authorities. To prevent duplication of the provision of
services to the same individual, steps must be taken when developing the personcentered service plan, to prevent the provision of unnecessary or inappropriate care, as
required at §441.540(b)(12).
Comment: One commenter asked if States will need to contemplate and detail in
the State plan amendment, all potential supports/services that may be allowed
(presumably under permissible services) and whether or not States can define specific
exclusions. Another commenter asked that CMS clarify whether permissible purchases
are only available under the self-directed service model or if it applies to the agency
model as well.
Response: A State would not be required to detail each item they would allow
under permissible services and supports. States will need to indicate in the State plan
amendment electing CFC whether they will be offering such services and supports, and
any limitations they propose to include. States will also be asked to identify whether they
will include items that increase independence or substitute for human assistance as
permissible services and supports. Permissible services and supports are available at the
State’s option regardless of service model.
Comment: Several commenters strongly supported the first component of
section 1915(k)(1)(D)(ii) of the Act that permits States to make expenditures available for
individuals to acquire items that increase independence or substitute for human assistance
and also supported the inclusion of this flexibility in the CFC proposed rule, but stated
that the second component of this statement (“to the extent that expenditures would

otherwise be made for human assistance and are related to a need identified in an
individual’s person-centered plan”) may actually lead to more restrictions than necessary.
The commenters stated that the purchase of innovative goods and services may not
replace human assistance, but rather make such assistance more effective (for example,
the use of devices to support transferring individuals from their bed to a wheelchair) and
suggested that addressing independence or substituting for human assistance is more
appropriate. The commenters also stated that it is also important to recognize that some
people who require CFC will not have the benefit of increasing independence, but rather
may be successful at sustaining current functional ability or minimizing the restriction of
independence that is occurring due to changes in health status and suggested that the CFC
rule should be reflective of this reality.
Response: We appreciate the points made in this comment and fundamentally
agree with them. The language in the proposed regulation was taken directly from the
authorizing legislation. However, we believe that “increase independence or substitute
for human assistance” is sufficiently broad to encompass all the scenarios identified by
the commenter. We do not interpret the term “substitute” to mean only the total
replacement of human assistance; therefore, the regulation would allow the purchase of
items that just decrease the need for human assistance. We also agree that independence
may be viewed to be “increased” by purchases aimed at preventing its decline.
Comment: One commenter questioned including the same language at
§441.520(b)(3) as in §441.525 regarding the potential for providing some otherwise
excluded services if they are based on a need in the service plan, as the language in
paragraph (b)(3) is broad when applied to all permissible services, and this language

could put a difficult burden on consumers to identify all possible future support needs
during the care assessment phase.
Response: We do not anticipate a burden being placed on individuals to
determine possible future needs during the functional need assessment or development of
the person-centered plan. Both the assessment and the plan must be revised, as indicated
in §441.535(c) and §441.540(e), respectively, at least every 12 months, when the
individual’s circumstances or needs change significantly, and at the request of the
individual or the individual’s representative. These protections are sufficient to address
any future needs.
Comment: One commenter asked specifically who coordinates the assessment
and person-centered plan and whether there is a requirement that a separate Targeted
Case Management service accomplish these tasks. The commenter also asked if these
coordination services would be eligible for the enhanced match. Another commenter
encouraged the addition of care coordination as a permissible service as this is essential
for individuals with long-term care needs, and added that States may be more inclined to
utilize CFC if this is a component that would also receive the enhanced FMAP.
Response: Targeted Case Management is a Medicaid service separate and distinct
from CFC. There is no Targeted Case Management requirement in CFC. States may
choose to use Targeted Case Management to assist with coordination and linkage
functions for individuals participating in CFC, as long as all Targeted Case Management
requirements are met. While we agree that care coordination is a beneficial service
component for individuals with long-term care needs, care coordination was not a
component that was included in the CFC statute, and therefore, would not be eligible for
the enhanced FMAP.

Comment: One commenter indicated that States should be allowed to provide
services in CFC that are currently allowable under section 1915(c) waivers, such as home
delivered meals, adult day services, and non medical transportation if these services are
an identified need in the service plan, as these services allow seniors and those with
disabilities to live as independently as possible in their own homes and communities.
Response: States that choose to offer permissible services and supports have the
option to provide for items that increase independence or substitute for human assistance,
to the extent that expenditures would have been made for human assistance, as long as
the item meets the requirements at §441.520(b).
Upon consideration of public comments received, we are finalizing §441.520 with
revision, changing the title of this section to “Included Services”, modifying paragraph
(a)(1) to refer to “… hands-on assistance, supervision, and/or cueing”, modifying
paragraph (b) to indicate that items covered under transition costs must be linked to an
assessed need and adding the phrase “At the State’s option” to clarify that paragraphs
(b)(1) and (2) that follow are both at the State’s option, revising the language in
paragraph (b)(1) to reference a “home and community-based setting” rather than a
“community-based home setting.” and removing paragraph (b)(3) and relocating the
language to 441.520(b).
G. Excluded Services (§441.525)
Consistent with section 1915(k)(1)(C) of the Act, we proposed to exclude the
following services from CFC:
•

Room and board costs for the individual, except for allowable transition services

described in §441.520(b)(1) of this subpart.

•

Special education and related services provided under the Individuals with

Disabilities Education Act that are related to education only, and vocational rehabilitation
services provided under the Rehabilitation Act of 1973.
•

Assistive devices and assistive technology services other than those defined in

§441.520(a)(3) of this subpart (incorrectly specified as §441.520(a)(5) in the proposed
rule, which does not exist) or those that are based on a specific need identified in the
service plan when used in conjunction with other home and community-based attendant
services.
•

Medical supplies and equipment.

•

Home modifications.
Consistent with section 1915(k)(1)(D) of the Act, we proposed to allow certain

otherwise excluded items if they related to an identified need in an individual’s service
plan that increase an individual’s independence or substitute for human assistance, to the
extent that expenditures would otherwise be made for the human assistance.
Comment: One commenter noted that the rule required backup systems to be
made available, but excluded assistive technology and assistive technology services.
Response: We appreciate this commenter’s perspective. The statute provides that
the excluded services and supports are “subject to subparagraph (D)” which defines
permissible services and supports to include expenditures relating to a need identified in
an individual’s person-centered service plan that increases independence or substitutes
for human assistance. From our experience with Cash and Counseling demonstrations,
section 1915(j) and 1915(c) authorities, we know that assistive technology devices and
services often fall under the category of items that increase independence or substitute for
human assistance. Therefore, we proposed in the rule that some items or services that

could be classified as assistive technology devices or services could be covered, but only
when based on a specific need in the person-centered service plan. We are maintaining
this flexibility in the final rule.
Comment: Several commenters recommended that CMS include in the final
regulation that Medicaid reimbursement for room and board for a personal attendant is an
allowable expenditure as this is consistent with the SMD letter included with the
section 1915(c) waiver guidance and CFC should be consistent with current CMS policy.
Response: We appreciate the commenters’ suggestion and acknowledge that
section 1915(c)(1) of the Act indicates that excluded “room and board” costs shall not
include amounts States may define as rent and food expenses for an unrelated personal
caregiver residing in the same household with the individual. Such amounts are part of
the cost of delivering the service; they are not room and board for the individual. No
such clarification was included in the statute for section 1915(k) of the Act; it speaks only
to excluded room and board costs “for the individual.” To continue efforts to align CMS
policy across Medicaid authorities whenever appropriate, we agree with the commenter.
Room and board costs attributable to an unrelated attendant residing in the same
household would be considered appropriate for reimbursement as a CFC service, as these
costs are part of service delivery for “assistance in accomplishing ADLs, IADLs, and
health-related tasks.”
Comment: Multiple commenters stated that it is appropriate to pay for assistive
technology, medical equipment, and home modifications when coverage is based on an
identified need in a service plan and used in conjunction with other home and
community-based attendant services. One commenter added that the proposed regulation
was in keeping with the intent of CFC to be primarily an attendant services benefit and

indicated that it made sense to allow States to balance the use of these items in relation to
attendant services. Multiple commenters supported the proposal to only exclude
coverage of assistive devices, medical equipment, and home modifications in
circumstances where they would be the sole needed service in an individual’s service
plan. Another commenter added that coverage of other services and supports encourages
increased independence which is a key goal of person-centered services and is cost
effective. Multiple commenters commended the inclusion of the language referencing
the exclusion of services “that are related to education only” in paragraph (b). One
commenter indicated that they understood the reasoning behind allowing some items that
increase independence or substitute for human assistance, but were unclear how the
requirement that they be used in conjunction with another CFC service furthered that
goal, as there are many forms of assistive technology that, independent of all other
services, can reduce dependency and substitute for human assistance.
Response: We agree that it is appropriate to pay for items that increase
independence and substitute for human assistance. However, after reviewing comments
and further consideration of the statute, we do not believe it is necessary to require that
such items must be used in conjunction with other home and community-based attendant
services. Section 1915(k)(1)(C) of the Act indicates that excluded services are subject to
subparagraph (D) which indicates that States may cover “expenditures relating to a need
identified in an individual’s person-centered plan of services that increase independence
or substitute for human assistance…” There is no statutory requirement that these items
be provided “in conjunction with other home and community-based attendant services.”
We are concerned that maintaining this requirement could result in an individual not
receiving needed services. Therefore, we are revising §441.525(c) to remove the

requirement that assistive devices and assistive technology services meeting the
requirements of §441.520(b)(2) have to be used in conjunction with other home and
community-based attendant services.
Comment: Several commenters urged CMS to ensure that the actual text of the
regulation reflect the intent expressed by CMS to allow assistive technology, medical
equipment, and home modifications when coverage is based on an identified need in the
service plan.
Response: We have revised §441.525(d) and (e) to clarify the treatment of
medical supplies, medical equipment, and home modifications. We believe this
flexibility for assistive technology devices and assistive technology services is already
clear.
Comment: Multiple commenters indicated that the preamble language on page
10740 of the proposed rule stating that CFC “would not include services furnished
through another benefit or section under the Act” is overly broad and should be amended
to read “would not include certain specific types of services furnished through another
benefit or section under the Act.”
Response: The language in the preamble excluding services from CFC when
furnished through another benefit or section under the Act was not included in the actual
regulation text. Since section 1915(k) of the Act specifies the services that are available
under the CFC State plan option, and such a prohibition was not specified in statute, we
have decided to not include such a prohibition in the CFC regulation. As indicated
earlier, steps must be taken when developing the person- centered service plan to prevent
the provision of unnecessary or inappropriate care, as required at §441.540(b)(12). To

meet this requirement, we expect States to implement policies and procedures to prevent
the duplication of services that may be available under more than one Medicaid benefit.
Comment: One commenter indicated that the statute excludes assistive
technology devices and services and acknowledged that the proposed rule noted that the
statute does not define the terms, which could be read broadly to exclude devices or
services allowed under sections 1915(k)(1)(D)(i) or (ii) of the Act. The commenter stated
that because CMS only excludes devices and services that do not serve a specific need in
the person-centered service plan, the implementation of this regulation may become too
restrictive as advances in technology may be accommodated too slowly because
individuals may have imperfect information on the devices and services that may suit
their particular needs.
Response: The statute is clear at section 1915(k)(1)(D)(ii) of the Act that these
expenditures must be related “to a need identified in an individual’s person-centered plan
of services.” If advances in technology result in an item that would meet an individual’s
identified need, it would potentially be allowable as a permissible service or supports.
Both the assessment and the service plan must be revised, as indicated in §441.535(c) and
§441.540(e), respectively, at least every 12 months, when the individual’s circumstances
or needs change significantly, and at the request of the individual or the individual’s
representative. These protections are sufficient to address any future needs. It is also
important to note that States have the flexibility to choose whether or not to provide for
permissible services and supports as they are not a required service.
Comment: One commenter asked CMS to clarify whether examples such as a
walk-in shower to allow for a wheeled shower chair to be used for bathing, kitchen
adjustments to permit someone with functional limitations to prepare his or her own

meals, or moving a washer/dryer upstairs may qualify under such a definition. One
commenter urged CMS to include additional examples of eligible assistive technology
devices and services that could be included including medication management
technology, home telecare/remote monitoring, and telehealth/telemonitoring, as these
may assist personal attendant and health-related services under CFC in the future.
Another commenter strongly supported inclusion of items such as environmental controls
and telecare, stating that these could be very cost-effective and improve the independence
of persons with disabilities as such technology or devices could reduce the need for
human assistance. Other commenters provided additional examples of items that increase
independence or substitute for human assistance such as adaptive utensils that allow a
participant to eat meals and a voice activated system that allows a participant with
quadriplegia to control various aspects of the home environment (lights, windows, door
locks, etc.) and added that the exceptions to the excluded services as outlined in the
proposed rule are of the utmost importance to glean the benefits of the Cash &
Counseling model. Another commenter requested that CMS clarify the actual scope of
services under this exception that could be provided.
Response: We appreciate the commenters’ requests for clarification and
suggestions regarding what items may be allowable under permissible services and
supports. We do not believe it is appropriate for CMS to define a finite list of items that
can be provided as a service or support. As we noted above, the statute set forth that
“expenditures relating to a need identified in an individual’s person-centered plan of
services that increase independence or substitute for human assistance, to the extent that
expenditures would other-wise be made for the human assistance” are allowable as

permissible services and supports. States have the choice to provide any of the
permissible services and supports that meet the requirements at §441.520(b).
Comment: Another commenter noted that the prohibition on home modifications
seems extreme as access to keyless entries and accessible bathrooms are important to
increase both access to affordable and accessible housing and quality of life. The
commenter added that “Assistive Technology services” seems too narrowly defined to
address important supports such as bathroom modifications.
Response: The term “assistive technology services” is taken directly from statute
as an excluded service. Section 1915(k)(1)(C) of the Act indicates that excluded services
are subject to subparagraph (D) which indicates that States may cover “expenditures
relating to a need identified in an individual’s person-centered plan of services that
increase independence or substitute for human assistance….” Therefore, we believe
some services that would otherwise be excluded may be covered when related to an
identified need for items that increase independence or substitute for human assistance.
Comment: Several commenters supported CMS’ proposal to provide for
coverage of assistive devices in certain circumstances while at the same time promoting
appropriate allocation of resources within the service plan and the program. The
commenters noted that under the self-directed service delivery model proposed for CFC,
the State must approve a service budget or cap that meets specified requirements,
including specifying a dollar amount that an individual may use for services and supports
under the program. The commenters added that States must also satisfy criteria for the
budget methodology that it employs including a process for describing any limits the
State places on CFC services and supports and the basis for the limits. The commenters
believe that these provisions work in concert with §441.525(c) to provide a framework

for coverage that is compatible with implementation of the required exclusion and
recommended that CMS point out this linkage in the preamble to the final rule.
Response: We appreciate comments but do not believe that it is necessary to
point specifically to the linkage of these particular provisions in the final regulation.
Comment: One commenter voiced concern that explicitly indicating that States
may determine at what point the amount of funds to purchase such devices and
adaptations places them in the statutorily excluded categories will lead to an unreasonable
limitation on this category with an over-emphasis on cost rather than need and relation to
the other home and community-based attendant services. Another commenter added that
the regulation does not contain any language related to the proposal to allow States to
determine the point at which the funding amount would place items into the statutorily
excluded categories and is concerned that regulatory language might confuse the cost of
the service with the type or purpose of the service and that States should not have
absolute discretion to target exclusions strictly based on cost. One commenter suggested
that there should be some annual spending limits on the more costly and technologically
advanced of the available assistive technologies such as an annual monetary limit per
individual. Another commenter recommended that there be guidelines for the States to
determine the cost threshold which would place the services and modifications into the
excluded categories. The commenter asked if this was a onetime expenditure measured
against the cost savings from reducing human assistance over the period of a month/year,
or multiple years. The commenter noted concern that if the State sets a cap on the
amount of funding that can be used to purchase devices and adaptations, this could
prevent people from getting those supports even if it increases independence and saves
money over the long term.

Response: As noted above, States have the choice to provide permissible services
and supports. While we encourage States to allow for transition costs and for items that
increase an individual’s independence or substitute for human assistance, States have the
flexibility to determine which, if any, permissible services and supports they will provide.
All determinations regarding coverage of allowable items that meet the criteria in the
final regulation, including the costs associated with the items, are the State’s to make.
We acknowledge that the preamble language regarding the proposal to allow
States to determine the point at which the funding amount would place items into the
statutorily excluded category did not carry over into the regulation. We are not
incorporating this language into the final regulation, but we are clarifying here that States
retain the ability to establish amount, duration and scope limitations relative to the
provision of these items, as long as such limits are not prohibited by the statute, which
among other requirements, specifies that they must not be based on the individual’s age,
type or nature of disability, severity of disability, or the form of home and communitybased attendant services and supports that the individual requires to lead an independent
life.
With regard to the costs measures and timeframes for the determination of cost
savings related to the substitution for human assistance, we do not intend to set forth the
methodology for determining this threshold as this is also at the State’s discretion.
Comment: One commenter interpreted the proposal to allow for coverage of
assistive technology, equipment or home modifications when used in conjunction with
other attendant services as integrated with the general principle that coverage under CFC
is available only when there is no other coverage available under Medicaid or otherwise,
and noted that at first impression, the proposal would seem to be inconsistent with

section 1915(k)(1)(D) of the Act. The commenter stated that if this is not the case, it
would be helpful if CMS could offer an estimate as to the potential cost of these services
if included in the program.
Response: The correlation between the commenter’s interpretation and the
request for a potential cost estimate is not clear. We note that there is nothing included in
the final regulation that would make coverage under CFC available only when there is no
other coverage available under Medicaid or otherwise. As noted earlier, we have also
removed the requirement that these items must be used in conjunction with other home
and community-based services.
Comment: One commenter noted that medical equipment and home
modifications are an essential component of any person-centered plan and that these
items may assist a person in the transition from institutionalized care to community care.
The commenter questioned why they were listed as excluded services in the first place
and recommended that they be added to the list of included services at §441.520.
Response: These items were listed as excluded services in the statute at
section 1915(k)(1)(C) of the Act, subject to section 1915(k)(1)(D). We agree that these
items may assist an individual in the transition from an institution into the community
and we also believe that these items may also assist an individual choosing to remain in
their own homes. As such, and consistent with section 1915(k)(1)(D) of the Act, we
proposed to allow States to cover such items as permissible services and supports long as
the criteria described in §441.520(b)(1) or (b)(2) are met.
Comment: Several commenters noted that while the exclusion of vocational
rehabilitation services provided under the Rehabilitation Act of 1973 is well understood
given its existence in other Medicaid programs, CMS and States should be reminded of

the importance of allowing CFC participants to utilize their CFC services and supports
within employment settings.
Response: We agree that individuals requiring attendant services and supports
should be allowed to receive those services as needed/required in any home and
community-based setting in which normal life activities take the individual, including the
workplace.
Comment: One commenter indicated that access to State vocational rehabilitation
services is extremely limited for individuals with serious mental illness and
recommended that services excluded from CFC should be limited to those services that
vocational rehabilitation agencies are, in fact, paying for and not services for which they
might pay, but are not providing to the specific individual. The commenter added that
the regulation as written creates a “catch-22” for people with severe disabilities whom
vocational rehabilitation agencies reject, and encouraged CMS to amend paragraph (b) to
clarify that the intent is to prevent Medicaid paying for services already covered and paid
for under vocational rehabilitation.
Response: The statute specifically excludes vocational rehabilitation services
(direct services to individuals with disabilities which teach specific skills required by an
individual to perform tasks associated with performing a job to help them to become
qualified for employment) from being provided under CFC. Therefore, we disagree with
the suggestion to amend paragraph (b) as these services are not related to the services
provided under CFC and should not impact vocational rehabilitation services being
provided to an individual.
Comment: A few commenters noted that the proposed rule indicates at §441.525
(c) that assistive technology devices and assistive technology services are excluded, other

than those defined in §441.520(a)(5), but pointed out that the proposed regulation does
not include a §441.520(a)(5).
Response: We have revised the regulation to reference §441.520(a)(3).
Upon consideration of public comments received, we are finalizing §441.525 with
revision, modifying paragraph (c) to correct a reference to paragraph (a)(3) and to remove
the requirement that assistive devices and assistive technology services meeting the
requirements of §441.520(b)(2) have to be provided in conjunction with other home and
community-based attendant services, and modifying paragraphs (d) and (e) to allow
medical supplies, medical equipment and home modifications when coverage is based on
an identified need in the service plan.
H. Setting (§441.530)
We proposed that States must make available attendant services and supports in a
home and community setting and specified that such settings did not include the
following:
•

A nursing facility;

•

An institution for mental diseases;

•

An intermediate care facility for the mentally retarded;

•

Any settings located in a building that is also a publicly or privately operated

facility that provides inpatient institutional treatment or custodial care; or
•

A building on the grounds of or immediately adjacent to, a public institution

or disability-specific housing complex, designed expressly around an individual’s
diagnosis that is geographically segregated from the larger community, as determined by
the Secretary.

We received multiple thoughtful comments related to this section of the proposed
regulation. These comments provided a rich and varied array of perspectives for our
consideration. Several commenters were supportive of CMS’ efforts to add parameters
regarding home and community-based settings and some were supportive of the proposed
language. Several commenters were strongly supportive of the proposed setting
exclusions specifically. Multiple commenters expressed their concerns related to the
proposed regulation and offered suggestions for revision of the criteria. These comments
are reflected as follows:
● One commenter indicated the need for a more specific definition of setting
adding that facilitating residents’ engagement with and participation in the community is
an essential component of services provided in a home and community-based setting.
● One commenter noted that the ambiguity surrounding the definition of home
and community-based desperately needed to be remedied.
● One commenter noted that CMS proposed to adopt the statutory definition at
section 1915(k)(1)(A)(ii) of the Act and recommended that CMS rely on this definition
for purposes of CFC.
● One commenter recommended that CMS continue exploring how to clarify that
certain settings are “outside of what would be considered home and community-based
because they are not integrated into the community.” The commenter suggested that
CMS consider that such clarification could be process-based and service-based and
explore which processes and services characterize integration. The commenter
recommended that CMS ensure that any clarification of the definition does not eliminate
important community-based options for Medicaid beneficiaries, including assisted living
communities, group homes, and settings that happen to be located near institutional

settings. The commenter also suggested that when a clarification is developed, CMS
should initially limit the use to one HCBS program until it is determined that there are no
unintended or unanticipated problems caused by the clarification. Another commenter
requested we clarify if CFC services may be provided in other residential communitybased settings such as Assisted Living Facilities. The commenter believes the criteria
should ensure participant independence and choice in residential settings that meet the
unique needs and preferences of each individual.
● Several commenters requested that CMS convene meetings of stakeholders to
address the definition of home and community-based.
● Other commenters encouraged CMS to ensure that the regulation recognizes
that some populations need and choose to reside in settings that are similar to assisted
living, so that they can maximize their independent living while still being able to access
support services to keep them healthy and safe, and that some people with disabilities
with very particular functional limitations need to receive support services in more
structured environments.
● Another commenter added that any criteria for setting should allow individuals
to access services that aim to integrate individuals into community life and that
organizations that are accredited by a national accreditation group that meet standards for
person-centered planning and community integration as established by the accrediting
body for programs serving people with disabilities should be eligible providers.
● One commenter indicated that “community” is defined as a unified body of
individuals; people with common interests living in a particular area; a fellowship; a
social state or condition, and pointed out that a community is more than a place or a
location, and is defined not just by where people live but how they interact. The

commenter added that in many States the word “inclusion” means that adults with special
needs live in isolated settings like group homes, separated by a radius of 1000 feet where
there is little or no contact with neighbors but is nevertheless considered being in the
community and thus “included.” The commenter stated that individuals and their
families are the primary decision makers regarding where and with whom to live and that
they should be able to choose where they want to be rather than where they are forced to
be included. The commenter pointed out that the stated values of CMS include
“promoting initiative and choice in daily living,” yet HCBS waiver funding would be
denied to those who would benefit from the choice of residential options, and
recommended that Medicaid waiver funding should be person-centered, choice based,
consumer driven and the money should follow the person, not “idealist ideology.”
Finally, the commenter stated that “inclusion” must not exclude individuals with
developmental disabilities from the rights afforded to all other citizens, including the
right to live next to peers in a setting of choice.
● Another commenter indicated that as proposed, these exclusions, which they
believe to be based on artificial considerations, might actually lead to greater isolation of
individuals. The commenter indicated that despite the locations where some individuals
reside, the sense of community there is much greater than the individual might have if
they were living by themselves in an apartment with limited social opportunities, access
to assistance and amenities, and vulnerable to exploitation. The commenter added that as
written, this apartment would be considered “integrated” while a planned residential
retirement community where individuals and their friends live alongside one another with
access to services would not be considered a community setting.

● One commenter recommended a more robust set of standards to evaluate the
“quasi-institutional” setting to determine whether they are to be excluded and suggested
that these standards include whether the setting is segregated from the community at
large, whether the residents are limited in terms of meal times, meal sources, and visitors,
whether the setting limits the choice of caregivers, whether the setting controls or limits
the resident’s abode in terms of normal actions as furniture, food storage, paint colors,
and use of TVs etc., and whether the facility has any contractual or other obligation to
provide personal care to residents.
● One commenter indicated that there is a limited supply of affordable, handicap
accessible housing that is available for low income individuals and that establishing a
strict definition of settings could have a negative impact on access to CFC.
● Several commenters voiced concern regarding whether services will still be
authorized in settings if these proposed criteria are adopted broadly across Medicaid.
One commenter indicated that their organization serves frail elderly individuals, most of
whom are Medicaid beneficiaries, on a campus that includes 6 buildings (1 with 20
nursing care beds, 1 with 16 memory care beds, 3 assisted living buildings, and one
building of independent living with 12 apartments). The commenter added that the
nursing care beds are the only nursing beds in the entire county and they were moved to
this location when the rural critical access hospital closed down due to funding issues.
The commenter voiced concern as they have been involved with the waiver program
since its inception and as written, these exclusions would have a negative impact on the
lives of many elderly individuals currently being served.
● One commenter requested that CMS regulations and State Plan Amendments
assure that a State’s decision to access CFC does not adversely impact assisted living

settings for American Indians and Alaska Natives (AI/AN) individuals who reside in/near
Indian communities where living settings may differ according to the cultural norms of
those communities. The commenter indicated that certain assisted living settings, even
though they may be large congregate settings, should be considered appropriate home

and community‐based settings under certain conditions. The commenter recommended

that the regulation affirmatively state that those culturally appropriate settings in/near
Indian communities, including assisted living settings for persons of retirement age,
without regard to disability, where the individual is to be served is an Indian or resides
in/near an Indian community where group living arrangements are culturally acceptable,

are not excluded from home and community‐based settings.

● One commenter suggested that CMS had not gone far enough to assure that
settings are truly community-based, stating that the language only lists three types of
institutions, and proposed language, similar to that used in the Money Follows the Person
(MFP) program, that provides an exclusion that they felt would capture an institutional
setting regardless of its licensure category. Other commenters suggested using the
definition of “community housing” developed for the MFP program to clarify whether

and what type of Assisted Living Facility will or will not be allowed as a setting under
CFC. Several other commenters suggested using the 2011 MFP application definition of
“qualified residence” and one commenter added that this would prevent HCBS dollars
from being used to house people on congregate campuses. Another commenter
suggested further clarifying the community nature of the setting where services may be
provided to ensure that States are not using this option to further entrench institutional
placements in the State and suggested defining “community setting” in the definition
section using guidelines similar to those used in MFP: a home owned or leased by the
recipient or that individual's family; a residence in a community-based residential setting
in which no more than four unrelated individuals reside; or assisted living facilities or
settings that offer a lease, as long as those residences include living, sleeping, bathing and
cooking areas, offer residents lockable access and egress and cannot require that services
be provided as a condition of tenancy or from a specific company. One commenter
indicated that “inpatient institutional treatment” , “custodial care” and “provides” were
not defined in the proposed regulations and added that it is important that CMS clarify
the meaning of these terms, as how they are defined could have a significant impact on
the settings where individuals may receive CFC services. The commenter also pointed
out the definition of custodial care in the Medicare Benefit Policy Manual and added that
some of the services offered under CFC are these same services. Another commenter
asked if individuals who live in any building that provides custodial care by the Federal
definition would be precluded from receiving services under CFC.
● One commenter asked what was meant by using the phrase “publicly or
privately operated facility that provides custodial care” while several commenters voiced
concern that the reference in subparagraph (d) to “custodial care”, depending on how it is

defined, could preclude individuals who live in any building that provides assistance with
activities of daily living from receiving CFC. Another commenter indicated that
depending how terms in both paragraphs (d) and (e) are defined and interpreted, the
current proposed language could prevent the provision of CFC services in any residential
setting where personal care is provided other than an individual’s own private home.
One commenter added that States have innovative housing with services models of care
that promote consumer choice for home and community-based services and that at times,
HUD funded section 202 and 811 housing are located on the same campus as a nursing
home. The commenter stated that many times these programs provide “custodial care” to
help older individuals and persons with disabilities age in place. The commenter also
stated that as part of their rebalancing efforts, some States are encouraging nursing homes
to decertify beds and establish independent living for older individuals and persons with
disabilities and because this independent living is located in a nursing home, the
consumers would not be eligible for CFC, even though their residences are currently
considered independent living. The commenter indicated that the definition of setting in
the proposed rule for CFC could be a barrier in many States where older frail individuals
with chronic diseases and persons with disabilities choose to live in the least restrictive
setting in their community that offer the services that they need to remain independent.
● Another commenter added that if efforts are made to dismantle settings that
would now be excluded, that people with disabilities in congregate housing complexes
“in the community” be provided with ample phasing-in time or consider grandfatheringin settings for people who do not wish to move to continue receiving their services as
people should not have to choose between housing and supports.

● One commenter indicated that individuals receiving self-directed services
generally must live in a setting that is not provider owned and operated and asked if such
settings are excluded under the CFC program as it is not clear.
● One commenter indicated that denying access to CFC funds for an individual
who resides “in a building on the grounds of, or immediately adjacent to, a public
institution or disability-specific housing complex” does not reflect the purpose of
section 1915(k) of the Act, which is to improve access to personal attendant services, and
other services required under §441.520 for individuals in the community. The
commenter added that there was no statement in the Olmstead ruling that required that
the setting for care delivery cannot be located in a building on the grounds of, or
immediately adjacent to, a public institution or disability-specific housing complex. One
commenter suggested that terms in paragraph (e) like “disability specific housing
complex” be clarified while another suggested that it be removed altogether as
individuals living in these settings are currently eligible to receive home and communitybased services and supports. One commenter requested that community-based settings
not be excluded based on proximity to congregate care or the fact that they only serve
individuals with disabilities as community integration is a large part of their programs.
● Several commenters voiced concern about the definition excluding those
settings that are geographically segregated from the community and urged that size alone
not become part of the definition. The commenter indicated that small campus settings
can provide rich staffing and supervision and a continuum of care model needed for
individuals with traumatic brain injuries etc. Another commenter expressed concern that
the proposed definition of home and community-based setting might exclude important
options for services that assist people with disabilities, especially cognitive disabilities

related to severe brain injuries, to live in and be part of the community. Specifically, the
commenter is concerned that services could be denied to individuals currently receiving
Medicaid benefits from post-acute brain injury rehabilitation service programs that are
enrolled in Medicaid and other State programs serving people with brain injury. Another
commenter with a family member in a facility for individuals with traumatic brain injury
stated that this setting was much better for her daughter than a nursing home and that she
is part of community there.
● Other commenters indicated that some companies have various settings
ranging from a campus to group homes and apartments and individuals as well as
families and guardians choose these settings. Another commenter suggested that rather
than including geographical segregation when setting a standard, CMS should impose a
standard for community integration that is applied to service plans, including access and
involvement in the community and the level of social interaction in the residence of the
individual.
● One commenter voiced concern about the tension between the need for
affordable, accessible housing for people with developmental disabilities (including
HUD’s section 811 and 202 housing programs) and the need for that housing to be
provided in integrated settings rather than clustered or segregated housing that primarily
or exclusively serves people with disabilities. Other commenters shared concerns that
housing used by the elderly and individuals with disabilities as allowed by the Senior
Housing Exemption to the Fair Housing Act and under HUD’s subsidized apartments
(811 and 202 housing programs) would be restricted by the phrase “disability specific
housing segregated from the larger community” and recommended that these settings be
allowed. Another commenter questioned what type of setting this language intended to

address and voiced concern that individuals in these 811 and 202 housing programs
might be affected or lose services. Several commenters expressed concern that the
proposed definitions would exclude the delivery of attendant services in many settings
that are the most appropriate setting to an individual’s needs, especially those residing in
HUD funded section 811 and 202 housing designated specifically for targeted
populations with disabilities.
● Another commenter added that to exclude certain settings goes beyond the
Congressional intent of the CFC option as the Congress only excluded CFC in particular
settings and urged CMS to remove the reference to disability-specific housing in this
section.
● One commenter indicated that some individuals need and choose to receive
services in ICFs/MR and the provision of a range of service options is supported by
Federal law including Medicaid and the U.S. Supreme Court (Olmstead).
● One commenter requested that in addition to excluding settings that are colocated with current institutions that CMS also exclude settings created on the grounds of
former institutions as it should be clear that the reorganization and reclassification of an
institution would not meet the criteria of a community-based setting.
● Another commenter added that CMS should clarify instances where paragraph
(e) would not apply. One commenter referred to this proposed rule as providing
clarifications of setting at §441.530 with the purpose of disallowing HCBS Waiver
funding for living arrangements in “alternative or subsidiary residential settings on the
ground of or located adjacent to such institutional facilities” and recommended language
revisions. The commenter appreciates explicit clarification that would prevent the

practice of reconfiguring institutions to access funds not intended for institutional
settings.
● One commenter indicated that community-based care settings like adult foster
care, assisted living and residential care should qualify as a permitted setting under CFC.
● One commenter indicated that the preamble of the Home and CommunityBased Services Waivers proposed rule published in the April 15, 2011 Federal Register
(76 FR 21311), listed 8 conditions for an assisted living home to be included as a
community setting. The commenter stated that, with the exception of aging in place, the
conditions are common to, and actually regulated for the licensing of assisted living
homes in their State. The commenter stated that the view that assisted living is not part
of the larger community is due to lack of experience with it and recommended that the
emphasis be on the character of a building inside the walls rather than the location or
foundation within the larger community or sharing grounds or walls with a nursing
facility.
● Many commenters expressed concern that the definitions of setting would
exclude assisted living facilities and other specific settings that they felt should be
settings in which individuals could receive CFC services. Many commenters noted that
individuals often choose to reside in these settings and continue to be part of the
community rather than moving into a nursing facility.
● Several commenters indicated that any definition of home and communitybased service settings applied across the Medicaid program should include assisted living
facilities as well as group homes, disability-specific and non-institutional settings
providing services to individuals and encouraged CMS to recognize the need for some

populations to reside in settings that are similar to assisted living to maximize
independence while at the same accessing support services to keep them healthy and safe.
● Several commenters recommended the following criteria be added to the
section for a setting to be considered community-based:
++ The Unit/room must be a specific place that can be owned or rented and
include the same protections from eviction under the State’s landlord/tenant law;
++ The individual must have privacy in the unit (lockable entrance doors,
freedom to furnish and share the unit only by choice, the inclusion of individual
bathroom), unless partners/spouses share a room);
++ There is freedom/support to control one’s own schedules and activities
including access to food at any time; and
++ The individual may have visitors of their choosing at any time.
● One commenter proposed adding the following language to the list of excluded
characteristics:
++ Any residence that requires that services must be provided as a condition of
tenancy;
++ Any setting that requires notification of absence from the facility;
++ Any setting that does not have lockable access and egress controlled by the
individual; and
++ Any residence where the lease reserves the right to assign apartments or
change apartment assignments.
● One commenter indicated that the new proposed rule seems vague and seems
to give the Secretary great latitude in describing what kind of setting is "geographically
segregated” from the larger community (and therefore ineligible for waiver

reimbursement for brain injury services). The commenter indicated that they support the
freedom of consumers’ choice and the option to live in a setting where community
integration is maximized. The commenter does not support any definition that uses size
of a home or the adjacency of homes on a small “campus” as the criteria for defining
"geographic segregation.” The commenter added that in terms of small campus settings
for individuals who are catastrophically injured and severely limited cognitively and
physically and who require a good deal of medical oversight, this kind of living
arrangement may provide the necessary richness of staffing to facilitate, rather than
inhibit community integration to the highest degree possible for particular individuals.
The commenter stated that while home size can matter, one size does not fit all,
especially where the results from brain injury are profound for the consumer. Finally,
this commenter urged the inclusion of the following specific criteria, other than simply
size of the home, in the definition of settings:
++ The facility provides post-acute residential care to individuals with an
acquired brain injury.
++ The facility is accredited by the Commission on Accreditation of
Rehabilitation Facilities(CARF) as a community integrated brain injury rehabilitation
facility.
++ There is handicap access to the community. (One example would be an
accessible wheelchair path).
++ There is evidence of a robust level of community participation on the part of
individuals living in the homes. (The commenter noted that one significant measure of
the levels of community participation can be highlighted by applying the Maya-Portland
inventory; the internationally recognized, standardized assessment in brain injury

populations). Other evidence of such community participation may be access to jobs in
the community, recreational outings, participation in community programs and prolific
voting in local and national elections etc.
++ There is consideration given to the functional level of the people living in that
home. For some individuals with profound limitations due to brain injury, a small
campus in close proximity to a town or urban center is frequently the most effective way
to provide the intensity of staffing, medical oversight, and richness of rehabilitation
services that will enable people living in the home to access the social capital of
community life.
++ There is a continuum of care available at the facility, so that as individuals
gain functionally and can negotiate the community more safely, they can move from
small campus settings in the community to even smaller group homes and independent
apartments.
++ There is evidence of consumer choice in selection of the residential setting.
++ The home is not on the grounds of a hospital, nursing home or ICF.
● Several commenters strongly disagree with CMS’ proposed clarifications and
stated that proximity of a community setting to an institutional setting or disabilityspecific housing complex has little, if any, bearing on the degree of community
integration experienced by residents. The commenters added that geographic separation
should not matter if a residence is well integrated with the larger community. They
believe that a better way to clarify community integration would be to look at the services
available and provided by the setting and to ensure that processes, such as care planning,
promote beneficiary choice. The commenters stated that because all States license or
certify assisted living providers, Medicaid beneficiaries living in these communities

receive services with greater government oversight than those receiving services in
freestanding homes. The commenters also added that in recent years, as residents’ levels
of disability and the proportion of residents with Alzheimer’s and other related diseases
have increased, States have responded by increasing regulatory standards applying to
assisted living communities and that due in part to the fact that Medicaid cannot pay for
room and board in community-based settings, the extent of Medicaid coverage in assisted
living already is much more limited than Medicaid coverage for nursing homes and other
long term care options. The commenters urged CMS to reconsider its clarification of
“home and community-based” and recommended that CMS utilize the definition in law
and explore a clarification that relies on services available and provided by the setting,
and ensure that processes, such as care planning, promote choice.
● One commenter suggested that consideration be given to including the list of
factors characterizing settings included in the recently proposed rule revising section
1915(c) HCBS waiver provisions published in the April 15, 2011 Federal Register. The
commenter shared language from §441.301(b)(1)(iv) that states that attendant services
may be provided “only in settings that are home and community-based, integrated in the
community, provide meaningful access to the community and community activities, and
choice about providers, individuals with whom to interact, and daily life activities.”
Response: We appreciate these thoughtful comments. Several commenters
referenced waivers in their comments and we would like to clarify that this regulation
pertains to the CFC State plan option, not the HCBS waiver program.
In consideration of the comments received, we are not finalizing the setting
provisions of proposed §441.530 at this time. The comments received indicated to us that
the proposed provisions caused more confusion and disagreement than clarity and we

believe further discussion and consideration on this issue is necessary. In addition,
similar language proposed in the notice of proposed rulemaking for revisions to the
1915(c) waiver program garnered significant public comment. Therefore, we intend to
issue a new proposed regulation that will provide setting criteria for CFC that we
developed in light of the comments received and to invite additional public comment on
our proposal. We plan to propose home and community-based settings shall have all of
the following qualities, and such other qualities as the Secretary determines to be
appropriate, based on the needs of the individual as indicated in their person-centered
service plan:
● The setting is integrated in, and facilitates the individual’s full access to, the
greater community, including opportunities to seek employment and work in competitive
integrated settings, engage in community life, control personal resources, and receive
services in the community, in the same manner as individuals without disabilities;
● The setting is selected by the individual from among all available alternatives
and is identified in the person-centered service plan;
● An individual’s essential personal rights of privacy, dignity and respect, and
freedom from coercion and restraint are protected;
● Individual initiative, autonomy, and independence in making life choices,
including but not limited to, daily activities, physical environment, and with whom to
interact are optimized and not regimented;
● Individual choice regarding services and supports, and who provides them, is
facilitated.;
● In a provider-owned or controlled residential setting, the following additional
conditions must be met. Any modification of the conditions, for example, to address the

safety needs of an individual with dementia, must be supported by a specific assessed
need and documented in the person-centered service plan:
++ The unit or room is a specific physical place that can be owned, rented or
occupied under another legally enforceable agreement by the individual receiving
services, and the individual has, at a minimum, the same responsibilities and protections
from eviction that tenants have under the landlord tenant law of the State, county, city or
other designated entity;

++ Each individual has privacy in their sleeping or living unit:
-- Units have lockable entrance doors, with appropriate staff having keys to
doors;
--Individuals share units only at the individual’s choice; and
--Individuals have the freedom to furnish and decorate their sleeping or living
units;
++ Individuals have the freedom and support to control their own schedules and
activities, and have access to food at any time;
++ Individuals are able to have visitors of their choosing at any time; and
++ The setting is physically accessible to the individual.
We also plan to propose that home and community-based settings do not include
the following:
1) A nursing facility;
2) An institution for mental diseases;
3) An intermediate care facility for the mentally retarded;
4) A hospital providing long-term care services; or
5) Any other locations that have qualities of an institutional setting, as determined

by the Secretary. The Secretary will apply a rebuttable presumption that a setting is not a
home and community-based setting, and engage in heightened scrutiny, for any setting
that is located in a building that is also a publicly or privately operated facility that
provides inpatient institutional treatment in a building on the grounds of, or immediately
adjacent to, a public institution or disability-specific housing complex. CMS will engage
States in discussion and review any pertinent information submitted during the SPA
review process to determine if these facilities meet the HCBS qualities set forth in the
proposed rule.
While we are proposing the aforementioned setting requirements in a new
proposed rule, the CFC option is in full effect. CMS will rely on the proposed setting
provision as we review new 1915(k) State plan options and we will fully expect States to
comply with the setting requirements and design and implement the benefit accordingly.
To the extent there are changes when this language is finalized, we are committed to
permitting States with an approved section 1915(k) State plan amendment a reasonable
transition period, at a minimum of one year, to make any needed program changes to
come into compliance with the final setting requirements. We are committed to
minimizing disruption to State systems that have been established based upon compliance
with these proposed regulations.
It is our intent to and to apply this criteria to sections 1915(c) and 1915(i) of the
Act authorities.
As expressed earlier, we believe further discussion is necessary and we believe
this can be accomplished by soliciting public comments on the modified criteria.
Therefore, we are not finalizing the setting provision at this time.
I. Assessment of Need (§441.535)

We proposed that States must conduct a face-to-face assessment of the
individual’s needs, strengths and preferences that supports the determination that an
individual requires attendant services and supports available under CFC, as well as the
development of a person-centered service plan and, if applicable, a service budget. We
also proposed that this assessment must be conducted at least every 12 months, as needed
when the individual’s support needs or circumstances change significantly, necessitating
revisions to the service plan, or at the request of the individual, or the individual’s
representative, as applicable.
Comment: One commenter indicated support for this section and appreciated the
emphasis on understanding and honoring an individual’s personal goals and preferences
for the provision of services.
Response: We believe that an individual’s preferences and goals for the provision
of services is an important aspect of both an assessment and the person-centered service
plan.
Comment: Several commenters indicated that it is unclear whether the term
“may” in §441.535(a) makes the entire subpart optional and suggested that CMS clarify
that States must gather information on all the items listed in the proposed rule at
paragraphs (a)(1) through (8). The commenters also indicated that it is unclear what role
the consumer has in selecting (or prohibiting) the use of specific processes and
techniques used to obtain information about an individual, and pointed out that the list of
items included in paragraph (a) does not clearly correspond to “processes and
techniques.” The commenters suggested that CMS change “processes and techniques” to
“criteria” and recommended that certain criteria be mandatory to assure that the
assessment is based on a comprehensive information set. The commenters recommended

that the other criteria should be optional, but in all cases should not exceed the scope of
the conversation with the individual, adding that collateral contacts should not be allowed
unless requested by the individual. Finally, the commenters recommended that “health
condition” at §441.535(a)(1) be expanded to read “health condition and treatments”, and
that “household” at §441.535(a)(7) be edited to read, “household and physical living
arrangements, including the safety of those arrangements” as “household” may be
relevant to understanding the individual’s functional limitation, but should not be a basis
for lowering a needs determination based on availability of other people. One commenter
requested that CMS amend §441.535(a)(1) to read “health and mental health condition.”
Response: With regard to the “processes and techniques” to gather information
for the assessment, the intent of this language was to indicate that States have the
flexibility to utilize multiple methods to gather this information. Therefore, we do not
agree with the commenters’ suggestion to modify this language. With regard to the
individual’s role in the processes or techniques the State chooses to utilize, an individual
should have the opportunity to discuss any gathered or related information during the
assessment, and the individual must approve the person-centered service plan which is
based on the assessment of need.
In the absence of other statutory requirements, we proposed language in the
assessment section for CFC that was consistent with the section 1915(j) Self-Directed
Personal Attendant Services final rule, in an effort to streamline State requirements where
possible across the programs. In addition, we indicated in the preamble that we are
currently working to determine universal core elements to include in an assessment for
consistency across programs. This initiative is directly related to the work being done

regarding the Balancing Incentives Payment Program (Balancing Incentive Program)
created under section 10202 of the Affordable Care Act.
Based on multiple comments and the acknowledgement that additional policy
work is necessary to maximize the extent to which consistency can exist across the
Medicaid programs as it relates to assessments for HCBS programs, we are revising the
language, as some commenters suggested, to reflect the broad assessment requirements in
statute. As such, we are reflecting this assessment throughout the final rule as the
“assessment of functional need.” We are also taking more time to consider all of the
thoughtful comments from this rule and the forthcoming comments from the proposed
rule that will be published to implement changes to the section 1915(i) HCBS State Plan
option required by the Affordable Care Act, and to have additional policy discussions
both internally and with stakeholders. Our intent is to share any finalized universal core
elements that are developed under the Balancing Incentive Program with States to use as
examples of elements to be incorporated into the assessment of functional need for CFC
and other HCBS assessments as determined by CMS. As such we are revising the
language to add that the assessment must include other requirements as determined by the
Secretary. Finally, we are clarifying the scope of the assessment to indicate that it is the
individual’s need for the services and supports provided under CFC that must be
assessed. This is in no way meant to limit a State from implementing a comprehensive
assessment that would determine an individual’s need for a broader scope of services.
We are simply clarifying in this rule that the assessment described at §441.535 is only
required to assess the need for CFC services and supports.
Comment: One commenter stated that the proposed regulation does not recognize
that there may be other services and programs that can meet the needs of those applying

for CFC and indicated that a comprehensive assessment should include a determination
as to whether the individual is appropriate for this and other State plan and/or home and
community-based services so that the consumer can be offered a choice of programs and
not be limited to one model of care. The commenter added that such an assessment tool
is recognized as a vital component of other Federal programs including the State
Balancing Incentive Program and is used by some States.
Response: We agree with the commenter that it would be ideal for a State to have
one comprehensive streamlined assessment for an individual that would serve to inform a
person-centered service plan, and that the entity that coordinates and/or conducts these
functions be able to present an array of possible services and supports to meet the
individual’s needs to provide a choice among these services to the individual. States
have the flexibility to offer this kind of assessment and service plan and as the
commenter pointed out, some States have implemented their programs in this manner.
Comment: One commenter appreciated that CMS decided not to prescribe a
specific assessment tool to determine an individual's functional needs. Another
commenter pointed out that the preamble clearly states that CMS will not dictate the
assessment tool and asked that CMS clarify in the rule that States may design and/or
select the assessment tool to determine functional eligibility, as well as identify needed
services as long as such tools contain the required CMS elements. Another commenter
asked CMS to clarify expectations about the face-to-face assessment process and
instrument proposed for use in CFC, the more universal level of care assessment and
service planning process, and instruments used in a State’s section HCBS 1915(c) waiver
programs. The commenter asked if there is flexibility for a State to use the same
fundamental processes and instruments but with different threshold levels for program

participation or if a State may choose different processes and instruments. The
commenter also asked if States may set an assessment standard to operationalize the
determination that an individual requires CFC. One commenter asked if States were
expected to develop new assessment tools or if they can use existing assessment tools that
establish level of care and service planning if the current tools conform to the
requirements in the CFC regulation. The commenter added that States should be
permitted to use assessment processes and person-centered service planning to allow
individualized determinations of the most integrated setting appropriate to the
individual’s needs and preferences, as well as eligibility for this option. Other
commenters asked if States will have flexibility in selecting an assessment instrument and
if the instrument could focus on specific types of disabilities (physical, intellectual,
developmental, etc.).
Response: We have not specified the instruments or techniques that should be
used to secure the information necessary to determine an individual’s functional need for
the attendant services and supports offered under CFC or to develop the service plan
and/or service budget. States continue to have the flexibility to develop their own
assessment tools or to utilize existing tools to the extent possible to meet the requirements
under CFC. While this regulation does not specifically address the assessment process or
tool States utilize in their section 1915(c) programs for assessments or level of care
determinations, States have the flexibility to use any existing assessment tools if the CFC
requirements are met. As States are not permitted to target attendant services and
supports provided under CFC to any particular population or disability, we do not
anticipate States will tailor an assessment of need to focus on any such population or
disability.

Comment: One commenter indicated that the most important aspect of legislative
intent that is not captured in the proposed rule is a clear statement of a State obligation to
provide services and supports to meet the individuals’ assessed needs. The commenter
suggested that language be added to paragraph (a) to say “so as to meet the individual’s
assessed needs” and recommended that this language be included elsewhere in the
regulation as needed to ensure that a State has to meet the assessed needs of the
individuals to receive funding.
Response: An individual’s person-centered service plan must be based on that
individual’s assessment of functional need. We expect that as needs for the required
attendant services and supports available under CFC are identified and incorporated into
the person-centered service plan, these services would be made available to the individual
to meet those needs. Therefore, we disagree with the suggestion to add this proposed
language as we believe this expectation is clear. In fact, we do reiterate the ability of a
State to establish limits on the amount, duration and scope of CFC services, as long as
those limits are not based on the individual’s age, type or nature of disability, severity of
disability, or the form of home and community-based attendant services and supports that
the individual requires to lead an independent life, as prohibited in the statute.
Comment: One commenter voiced concern that States might “poorly integrate”
the CFC assessment into their current assessment processes for HCBS and suggested,
along with another commenter, that States be required to have a publicly available written
plan explaining how the CFC assessment will work, interact with existing assessments
for HCBS, and ensure that the regulatory requirements are met.
Response: States have the flexibility to design a new assessment tool, or utilize
current assessment tools as long as the requirements in the CFC regulation are met. We

do not agree with the commenter’s recommendation to require States to have a written
plan regarding their assessment, as we do not require a CFC-specific assessment. States
electing CFC must submit a State plan amendment that shows how they propose to
implement CFC and how the program requirements will be met. Once approved, this will
become part of a State’s Medicaid plan, which is a public document.
Comment: One commenter recommended that CMS consider adding the concept
of an independent assessment found in section 1915(i) of the Act and suggested that CMS
add an independent assessment descriptor to §441.535. The commenter indicated that in
paragraph (b), an independent assessment would also address concern about recipients
needing the service, as an objective assessment would establish medical necessity for the
services.
Response: We agree that consideration should be given to the proposed
requirements of the assessment for the section 1915(i) State plan option. As noted above,
in addition to the comments received for this proposed rule, we will be considering the
forthcoming section 1915(i) proposed rule public comments related to assessments as we
move forward with the development of the universal core assessment elements and
methods to streamline requirements across the Medicaid program.
Comment: One commenter pointed out that CMS states in the preamble that “the
assessment should include a determination of whether there are any persons available to
support the individual, including family members. These persons may be able to provide
unpaid personal assistance ….” and added that inclusion of such language in the
preamble implies that CFC includes a waiver of comparability as found at section
1915(j)(3) of the Act. The commenter indicated that they have not identified a
corresponding provision in section 2401 of the Affordable Care Act or in the proposed

section 1915(k) rule and requested that CMS clarify whether such a waiver of
comparability is intended and add language authorizing such a waiver.
Response: We can confirm that no waiver of comparability was included in the
authorizing legislation, or in the implementing regulation for CFC. However, we do not
believe that comparability of services is violated based on an individualized
determination of the impact of available unpaid personal assistance on the CFC services
and supports required.
Comment: One commenter indicated that the preamble mentions the
identification of natural supports but the proposed rule related to assessment does not.
The commenter recommended that if CMS mentions natural supports in the rule that we
specify that the assessment and service plan take into account, but do not compel, natural
supports, as case managers or other entities conducting the assessment and/or planning
process should not automatically make judgments about what families ought to provide
and reduce needed services accordingly.
Response: We mention the identification of natural supports in the assessment
preamble section as understanding an individual’s natural supports is an important aspect
in determining an individual’s needs. It is a requirement in the person-centered service
plan that these supports be reflected in the person-centered service plan. We expect that
identification of these natural, unpaid supports be taken into consideration with the
purpose of understanding the level of support an individual has, and should not be used to
reduce the level of services provided to an individual unless these unpaid supports are
provided voluntarily to the individual. We have incorporated this philosophy into the
“Person-Centered Service Plan” section, as discussed below.

Comment: A few commenters indicated that they did not understand the purpose
of paragraph (b) which states that “assessment information supports the determination
that an individual requires CFC…” and suggested clarification or deletion. One
commenter requested that in paragraph (b) CMS substitute the word “requires” with the
words “would benefit from” CFC services.
Response: Information gathered in the assessment should support the
determination that an individual requires the services and supports available under CFC.
If an individual does not meet the State’s medical necessity criteria for the receipt of
attendant services and supports, the individual would not participate in the option.
Therefore, we do not agree with the suggested language change.
Comment: One commenter voiced concern that the proposed rule does not
address the gap between the actual support needs of individuals and the needs typically
assessed in current assessment tools which are generally limited to ADLs and IADLs.
Response: While we appreciate the commenter’s concern, CFC is a benefit to
provide attendant services and supports to individuals to assist in accomplishing ADLs
and IADLs. While States are not limited to assessing an individual’s needs based solely
on ADLs and IADLs, CFC as a benefit is centered around these services and supports.
Comment: Several commenters referenced and supported the requirement at
§441.535(c) that the assessment must be conducted at least every 12 months, as needed
when the individual’s support needs or circumstances change significantly, necessitating
revisions to the service plan, or at the request of the individual. One commenter
appreciated these caveats and noted that without them, 12 months could be too long a
period considering how quickly individual’s needs may change. A few commenters
indicated that §441.535(c) uses the word “or” to link the clauses whereas §441.540(e)

uses the word “and” and suggested that CMS be consistent and use “and’ in both
sections. One of the commenters added that the policy should guarantee that a service
plan would always be reviewed at the request of the individual and suggested that this
meaning is best implemented by using the word “and.” Some commenters added that
assessments often need to be conducted more often than every 12 months for some
populations due to frequent changes in needs due to behavior, improved cognitive skills,
and other emerging health issues. Several commenters suggested that CMS clarify either
in the regulation or in future guidance that an individual’s circumstances or needs change
significantly when a participant’s support network changes, including friends and family
that the participant relies on for physical or emotional support and these protections
should explicitly include Lesbian, Gay, Bisexual and Transgender individuals and their
families. Other commenters recommended that CMS provide specific timeframes for
conducting these assessments including both a standard timeframe and an emergency
timeframe to address situations where a consumer’s health or safety may be in jeopardy.
One commenter asked if it was possible for the State to require more frequent
assessments but not exceed an annual authorization as this would assure consistency
across other home and community-based services and the potential for moving between
service modalities.
Response: We believe that an assessment of functional need should be conducted
at least every 12 months, at a minimum, to ensure that an individual’s needs are
commensurate to the services authorized in the service plan, as we understand that an
individual’s needs can change significantly over time and as a result of various
circumstances. Regarding the comment that mentioned changes in a participant’s support
network, we expect this paragraph and all parts of this rule to apply to all individuals

equally regardless of disability, age, sexual orientation, or any other factor. We include
several provisions related to the reassessments that we believe capture various
circumstances necessitating a reassessment and updates to the service plan. Therefore,
we do not agree that we need to change the language. In addition, States have the option
to choose how many reassessments they offer as long as the requirements in the final rule
are met. We appreciate the commenters pointing out the discrepancy between the use of
“and” and “or” in different sections of the regulation. We are modifying §441.535 (c) to
incorporate the word “and” to ensure appropriate reassessments as necessary.
Comment: Several commenters voiced support for the face-to-face assessment.
Other commenters added that in-person assessment meetings allow for the building of
rapport to improve information sharing. Two commenters added that CMS should
specify that CFC applicants should have the right, though not the requirement, to have the
face-to-face assessment conducted in their own home as this would decrease undue
burden on the individual who may have mobility issues and would have the added benefit
of providing the State with increased information about the individual’s living situation
and support system. Another commenter asked that CMS clarify the statement that the
assessment be conducted at the site where the services are to be provided to assure a
comprehensive assessment of need. Another commenter suggested that it be clarified in
the regulations that the annual reassessment should be conducted face-to-face. One
commenter suggested that the initial assessment be conducted face-to-face but CMS
should allow subsequent assessments to be conducted via a variety of other health
technologies and tools as appropriate for an individual’s needs, accessibility and
preference.

Response: We agree that ideally, the assessment of functional need would be
conducted face-to-face in order for the entity conducting the assessment to get a better
overall understanding of an individual’s needs. However, we recognize that many States
are developing infrastructure and policies to support the use of telemedicine and other
ways to provide distance-care to individuals to increase access to services in rural areas
or other locations with a shortage of providers. To support these activities, we are
indicating here that the “face-to-face” assessment can include any session(s) performed
through telemedicine or other information technology medium if the following conditions
apply:
1) The health care professional(s) performing the assessment meet the provider
qualifications defined by the State, including any additional qualifications or training
requirements for the operation of required information technology;
2) The individual receives appropriate support during the assessment, including
the use of any necessary on-site support-staff; and
3) The individual is provided the opportunity for an in-person assessment in lieu
of one performed via telemedicine.
We have modified the regulation to allow for use of these technologies to meet
this requirement. With regard to the location of the assessment, we continue to
encourage that these assessments be conducted in the individual’s place of residence, as
this would provide the best picture of the individual’s needs, allow the State to monitor
the health and welfare of the individual, and allow the State to get a sense of how well the
services and supports in the service plan are meeting the individual’s needs. But we note
that the CFC proposed rule did not require the assessment to be conducted at the site
where the services are to provided. In addition, as the assessment of functional need and

the person-centered planning process may take place at the same visit, the service
planning process section at §441.540 indicates that this process take place at times and
locations of convenience to the individual.
Comment: Several commenters indicated that assessments, when overdone, can
be draining and somewhat de-humanizing for participants and requested that CMS and
States be sensitive to this as they design tools and policies for the frequency of
assessments. The commenters added that recognizing that some people may not
experience a change in functional status over time, trigger questions that allow the
assessor to shorten the assessment and minimize intrusiveness, when possible, can be
beneficial to all. One commenter disagreed with the proposed requirement that an
assessment be conducted at a minimum of every twelve months and indicated, along with
another commenter, that States should have the discretion to both allow for exceptions
where an individual’s living situation is stable, medical condition is non-degenerative,
and abuse risk factors are low, and to conduct telephone or paper reassessments in similar
situations. The commenter indicated that less frequent assessments promote efficient use
of governmental resources and are less burdensome on the recipient, but did support the
allowance for more frequent reassessments if necessary or at the individual’s request.
Similarly, multiple commenters recommended that CMS identify certain circumstances in
which it would not be necessary to conduct a face-to-face assessment of need every 12
months such as when an individual can document that their needs are unlikely to change
from year to year.
Response: We agree that the assessment process should not be overdone or
burdensome for individuals participating in CFC. States may want to design their
assessments to accommodate the needs of individuals whose needs are not likely to

change significantly from year to year. This could save both the individual and the State
time, but the requirements in the final rule would still apply to these circumstances.
Assessments must be conducted at least every 12 months. We appreciate the
commenter’s suggestions to identify circumstances in which it would not be necessary to
conduct reassessments face-to-face. While we believe that a face-to-face visit is ideal for
the reasons previously indicated, we have revised the regulation to allow for the use of
telemedicine or other information technology medium if certain conditions apply. We
strongly advise States to consider a face-to-face meeting to allow for the closer
monitoring of health and welfare and appropriate services and supports.
Comment: One commenter recommended additional guidance for States
regarding the reauthorization periods for services, stating that frequent reauthorizations
can be burdensome for individuals with long-term care needs and often serve as an
opportunity to reduce services despite no decrease in need.
Response: We believe that the regulation is clear that the service plan is based on
the assessment of functional need. If an individual requires a particular level or amount
of attendant services to meet these needs, the services should not be decreased at any time
unless an individual no longer requires that level of support. An individual must agree to
and sign any service plan, and therefore, we do not believe that we need to issue any
further guidance to States regarding the reduction of services absent a decrease in need.
We do reiterate the ability of a State to implement limits on the amount, duration and
scope of CFC services, as long as these limits are not based on an individual’s age, type
or nature of disability, severity of disability, or the form of home and community-based
attendant services and supports that the individual requires to lead an independent life, as
prohibited in the statute.

Comment: One commenter suggested that the assessments not be limited to only
1 hour as such planning and discussion requires more time and only allowing for 1 hour
of payment for the assessment creates barriers to preparing an effective plan.
Response: We do not require that an assessment be limited to 1 hour. While the
Regulatory Impact Analysis section of the proposed rule included an estimate of 1 hour to
conduct an assessment, this estimate was based on an average amount of time, and we did
not limit the assessment to 1 hour in the regulation.
Comment: Multiple commenters recommended that the regulations require the
assessment to be conducted in a linguistically and culturally appropriate manner for the
individual (and/or their appointed representative) as determined by the individual in a
fully accessible way.
Response: We agree with the commenter. We expect that States will conduct
assessments of functional need and the subsequent person-centered planning process in a
linguistically and culturally appropriate manner for the individual and as appropriate,
their representative in a fully accessible way. Such a requirement already exists for the
development of the person-centered service plan, as identified at §441.540(a)(4).
Comment: Several commenters indicated that participants should be treated with
dignity in the needs assessment, regardless of their sexual orientation or gender identity.
Response: We expect that all individuals will be treated with dignity in the
assessment process and all other aspects of CFC.
Comment: Two commenters pointed out that the statutory language includes a
requirement that the assessment be agreed to in writing in section 1915(k)(1)(A)(i) of the
Act and suggested that the regulation explicitly include this language in §441.535.

Response: Section 1915(k)(1)(A)(i) of the Act indicates that the “person-centered
plan of services and supports that is based on an assessment of functional need” be
agreed to in writing by the individual or, as appropriate, the individual’s representative.
We reflect this statutory requirement at §441.540(d).
Comment: One commenter asked if CMS intends for an individual to have a right
to appeal the assessment.
Response: Rather than appealing the assessment, individuals have the right to
appeal their person-centered service plan. The person-centered service plan must be
based on the assessment of functional need and agreed to in writing by the individual. If
the individual does not agree with the findings of the assessment or the proposed service
plan based on these findings, an individual does not have to agree to or sign the service
plan. The individual would have the right to disagree with the assessment and service
plan at any time during the process. States electing the CFC Option are required as
specified in §441.585, to have procedures for appeals of denials and reconsideration of an
individual service plan in place as part of their quality assurance system for the CFC.
The fair hearing requirements of 42 CFR part 431, Subpart E apply to CFC in the same
manner as they apply to other Medicaid State plan services.
Comment: One commenter asked if the requirement that States conduct the
assessments allows for the State to contract with a private entity and if so, urged CMS to
require that States demonstrate that the private entity is complying with the law and
regulations.
Response: States are required to comply with all requirements related to CFC
regardless of whether they contract with private entities to fulfill any function of CFC.

Contracting with an entity does not absolve the State of making sure that all requirements
are met in accordance with the final regulation.
Comment: One commenter requested that States be granted the discretion to
determine the qualifications of persons who may conduct functional assessments.
Another commenter recommended that the assessment of need standards include the
qualifications of the person conducting the assessment. Another commenter asked who
coordinates the responsibilities of the assessment and person-centered plan.
Response: States are responsible for determining the provider qualifications of
the entities who will conduct the assessments and the person-centered planning process.
With regard to who coordinates the responsibilities of the assessment and the personcentered service plan, that is also up to the State. Many States choose to utilize service
coordinators to fulfill this role.
Comment: One commenter suggested that the designated representative
participate fully in the assessment of need and that any representative also be evaluated
regarding competency to undertake the role of representative.
Response: We agree with the commenter that if an individual has a
representative, that representative should have an active role in the assessment and
person-centered planning process to the extent that the individual chooses to include that
representative. However, we are not revising the regulation to make this a requirement.
With regard to evaluating the competency of an individual to undertake the role of
representative, we do not believe it is necessary to require such a step, although States
would have the ability to do so.
Comment: One commenter indicated that assessments and service plans should
include an assessment of the consumer’s interest and ability to self-direct. Another

commenter recommended that the assessment include an evaluation of the individual’s
ability to receive care in the delivery model available under the State’s program,
particularly if the program is limited to self-directed care, as it would be harmful to an
individual or his or her representative to permit placement in a self-directed care model
when the individual, or his or her representative was not able and/or willing to take on the
responsibilities under the self-directed model. While these elements are included to an
extent in the support system section, they should be integrated in the assessment process.
Response: States may include as part of their assessments and service plans a
determination of an individual’s interest and ability to self-direct. If the State is only
offering CFC via a self-directed model with service budget, and the individual or
individual’s representative is not able or willing to assume responsibilities inherent in this
model, the entity conducting the assessment or development of the service plan should
identify other programs for which the individual would be eligible.
Comment: Several commenters suggested that CMS should be more prescriptive
regarding the specific elements incorporated into assessments, as they have the capacity
to inform quality assurance monitoring and measurement of quality outcomes, and
suggested that CMS require States to develop an assessment of need that includes these
“standardized elements, key system functionality, and workflow that will be sufficiently
comprehensive.”
Response: We appreciate the commenters’ suggestions. As indicated above, and
in the preamble of the proposed rule, a set of universal core assessment elements is being
developed. As these elements are developed, we will work with States to determine the
extent to which these elements, if not already part of a State’s assessment for CFC, could
be incorporated. States have the flexibility to design a quality assurance system that

integrates current and future assessment elements. We also set forth our expectation in
the preamble to the proposed rule that States will include a standardized set of data
elements, key system functionality, and workflow that will be sufficiently comprehensive
to support the determination that an individual would require attendant care services and
supports under CFC and the development of the individual’s subsequent service plan and
budget. For these reasons, we do not believe it is necessary to add an additional
requirement for this purpose.
Comment: Multiple commenters provided feedback specifically regarding the
statement in the preamble that CMS is currently working to determine the universal core
elements to include in a standard assessment for consistency across programs. Several
commenters supported our effort in seeking consistency across authorities, including the
attempt to create commonalities within assessment processes. Several commenters
expressed various concerns regarding standardized assessments. Multiple commenters
offered suggestions regarding what should be included in a universal assessment. Other
commenters added that ensuring participants are involved in the prioritization of core
elements may help to identify elements that have a clear link to the planning process, and
a few commenters expressed interest in commenting on any proposed list. The specific
comments as summarized above are as follows:
● One commenter suggested that the core elements should include an assessment
of an individual’s ability to perform ADLs and IADLs without assistance, assess the
ability to self-direct his or her services, and should reflect and be consistent with the
State’s functional eligibility criteria for the service.
● One commenter indicated that functional assessments should consider that a
person’s disability can change over time.

● One commenter indicated that functional assessments should addresses the
complexities of independent living and active daily living outside the home, such as what
supports are needed to go to a community bathroom.
● Several commenters recommended that universal core elements include
discussion of unique needs of families, such as whether there are needs of children and
partners that should be addressed in the home. The commenters added that these
assessments are important for all families because assessing the needs of others in the
home will help identify the unique needs of the individual requiring assistance.
● Another commenter voiced concern about the development of universal
assessment tools and requested that CMS recognize during its universal core elements
development process that core elements likely will vary by population and recommended,
along with other commenters, that rather than specific assessment elements, CMS
develop universal domains that cut across programs and populations, and added that
program and/or population specific elements could be developed. The commenter urged
CMS to convene a meeting of stakeholders to discuss our vision and the viability of
universal core domains with elements that might vary by population and program.
● One commenter requested that if changes are necessary after implementation of
CFC has begun, that CMS provide States sufficient time to incorporate any new core
elements into their assessment process.
● One commenter cautioned against requiring additional elements to be included
in the assessment beyond the statutory requirements, as they believed it would increase
the assessment time for social attendant care providers.
● One commenter urged CMS to proceed with caution with regard to
standardized assessments for States, as research on HCBS is in need of development and

codification of assessment elements at this stage may be premature. The commenter
added that some States have broader eligibility standards than others and indicated that
they would want CMS to adopt a broad view of assessment at this stage to facilitate
future expansion and experimentation. The commenter also suggested that to the extent
CMS requires States to use a standardized set of data elements, we should consider
additional individualized assessments of need that may not fit the standardized data
elements.
● One commenter asked whether CMS will be including the determined
universal core elements in the core standardized assessment in the State Balancing
Incentive Payments Program.
Response: We appreciate the various points, concerns and recommendations
made by these commenters. We will take these perspectives and recommendations into
consideration during the development of universal core assessment elements as part of
the Balancing Incentives Payment Program created under section 10202 of the
Affordable Care Act, as well as future HCBS guidance. As noted above, we intend to
share any finalized universal core elements that are developed with States as examples of
elements that can be incorporated into the assessment of functional need for CFC and
other HCBS assessments as determined by CMS. Future guidance will provide additional
detail regarding the finalized set of universal core assessment elements.
After consideration of the public comments received, we are finalizing §441.535
with revision, to refer to an “assessment for functional need”, to indicate that the scope of
the assessment is limited to CFC services and supports, to change “or” to “and” in
paragraph (c), to add the ability for States to meet the face-to-face requirement through
the use of telemedicine or other information technology medium if certain conditions are

met, and to add a new paragraph (d) to indicate “Other requirements as determined by the
Secretary.”
J. Person-Centered Service Plan (§441.540)
We proposed to require a minimum set of criteria for a person-centered planning
process, and proposed that the resulting person-centered service plan must reflect the
services that are important for the individual to meet individual services and support
needs as assessed through a person-centered functional assessment, as well as what is
important to the person with regard to preferences for the delivery of such supports. We
also proposed to require a minimum set of criteria for the person-centered service plan.
Finally, we proposed additional requirements of the plan, including the timeframes for its
review and revision.
Comment: Several commenters applauded CMS for recognizing the importance
of person-centered planning and for seeking consistency in person-centered planning
expectations across Medicaid authorities. The commenters noted that the personcentered planning process should be implemented in a customized fashion according to
the unique needs and preferences of the individual. Two commenters agreed with our
proposed language and one commenter added that the person-centered planning process
should be comprehensive.
Response: We believe that our proposed approach will allow for the process to be
incorporated with States’ current approaches to maximize the strengths and preferences
of the individual. As indicated earlier in the final rule, in an effort to streamline State
requirements where possible across the programs, we proposed language in the CFC
proposed rule that in some instances was consistent with other HCBS final rules, such as
section 1915(j) of the Act, and in some instances was consistent with proposed language

in a recently proposed rule for the section 1915(c) waiver program, which published in
the April 15, 2011 Federal Register. Based on multiple comments and the
acknowledgement that additional policy work is necessary to maximize the extent to
which consistency can exist across Medicaid HCBS programs, we are revising the
language in this section to clarify the requirements of this process and resulting service
plan as it pertains to CFC. We are taking more time to consider all of the thoughtful
comments from this rule, the comments received from the section 1915(c) proposed rule,
and comments forthcoming from the section 1915(i) proposed rule to have additional
policy discussions both internally and with stakeholders. We will be issuing
subregulatory guidance to provide additional details and expectations as it pertains to the
person-centered planning process and the elements that should be included in a
person-centered service plan.
Comment: A few commenters stated that it is extremely important that the
person-centered planning process not interfere with, or delay access to, services. One
commenter added that at times extensive person-centered assessment and planning
processes are so time consuming that individuals trying to avoid placement in a facility
cannot access services in a timely manner and are forced into an unwanted institutional
placement. A few commenters suggested that the regulation require States to include an
expedited enrollment process for such situations so that individuals may receive basic
attendant services and supports and avoid institutional placement while the complete
person-centered service plan is being developed. One commenter suggested that CMS
require States to complete the assessment and service plan within 30 days of application.
Response: We agree that the process should not interfere with or delay access to
services. States currently conduct assessment processes and create service plans for

HCBS programs. We do not believe that the proposed person-centered principles and
service plan components for CFC should be overly burdensome or time consuming. In
the Collection of Information Requirements for implementing CFC, we estimated that a
total of 3.5 hours on average would be necessary per individual, including the
assessment, the person-centered planning process, service plan development and
providing an individual a copy of the service plan. In addition, as we indicated in the
preamble of the proposed rule, States will need to have a minimum set of policies and
procedures associated with the assessment and service plan. These policies and
procedures should ensure that the process is timely. We expect States to establish
guidelines that support a timeframe that responds to the needs of the individual, thus
allowing access to needed services as quickly as possible. We encourage States to
implement policies and procedures that provide services as expeditiously as possible. In
addition, we are incorporating language originally proposed at paragraph (c)(2) to
indicate that the person-centered planning process must be timely, in addition to
occurring at times and locations of convenience to the individual.
Comment: Another commenter suggested that while the statute uses the term
person-centered, CMS should encourage States to use a consumer-directed process as
consumer-directed planning puts the individual in charge of the planning process whereas
the term person-centered has been used to allow others on a planning team to make all
important decisions “in their best interests.”
Response: We appreciate the commenter’s perspective and the term consumerdirected, but do not agree that the language should be changed for this rule. To be
consistent with other Medicaid programs, we will maintain the phrase “person-centered”
in referring to this process. That said, CFC has a strong focus on individual choice and

direction that is evidenced throughout the regulation. For the person-centered service
plan, much effort was put into ensuring that an individual maintains a central role in both
the planning process and finalizing the service plan. In addition, we are adding at
§441.540(a) that the person-centered planning process must be driven by the individual.
Comment: One commenter suggested that more guidelines be provided to States
for the person-centered planning process as the proposed rule does not include
qualifications for the entities responsible for the planning process and the entities States
utilize may not have adequate training in self-determination/direction or any true personcentered planning training. The commenter suggested that §441.540(c) include
requirements for the States’ policies and procedures including the qualifications, training
and quality assurance of those conducting the person-centered plans. Another commenter
indicated that it would be beneficial, particularly for individuals with mental illness, if the
person-centered service planning process included a requirement for a facilitator who had
more experience and information than family or other outside individuals chosen by the
individual. The commenter noted that in mental health service planning, individuals need
some support to fully understand their choices and explore their preferences, and to learn
how to assess what support they may need to carry out the plan. The commenter
indicated that peers trained to perform this facilitator role might be the best option and
suggested that States could be encouraged to consider that option.
Response: States are responsible for determining the provider qualifications of
the entities who will conduct the assessments and the person-centered planning process as
long as the requirements in the final regulations have been met. It is expected that these
entities would have adequate training to perform this function. We agree additional
guidance should be provided to States and we intend to issue future guidance, as

indicated above, regarding our vision of the person-centered process and how we intend
to apply that philosophy across Medicaid HCBS programs.
Comment: One commenter asked if States can leverage existing single entry
point entities currently under contract for section HCBS 1915(c) waiver assessments and
planning processes to conduct the person-centered planning process outlined in §441.540.
Another commenter asked CMS to clarify whether the State can delegate its
responsibilities to other entities, such as a managed long-term care plan, to develop
service plans, budgets, etc.
Response: States have the flexibility to leverage existing entities to conduct
various functions required in CFC, provided all requirements of the final regulation are
met.
Comment: One commenter stated that the proposed rule implies that two separate
meetings will be held, one to complete the assessment and one to develop the service plan
through the person-centered planning process, and recommended, along with another
commenter, that the rule reflect the ability to combine these meetings.
Response: We did not intend to require two separate and distinct meetings.
While individuals and States may choose to conduct separate meetings, particularly
depending on the length of the assessment and the availability of all parties involved, we
believe that it is appropriate that the assessment of need and the person-centered planning
process could be combined into one meeting. We have not revised the regulation, to
maintain flexibility, based on individual circumstances.
Comment: Two commenters supported the identification of all of a person’s
needs (not just what is offered under CFC). One of the commenters also supported the
identification of the individual’s desired outcomes from services and suggested that the

assessment cover the individual’s broad life goals and desires as well. The other
commenter added that CMS should require that all needs identified during the assessment
be addressed in the service plan, ensuring that the needed service is actually being
addressed either informally and/or by applying to other programs and benefits.
Response: While this comment references the assessment, the specifics of the
comment relate to this section so we will address this comment here. It is our expectation
that during the assessment process, and the subsequent person-centered service plan
process, an individual’s CFC service and supports needs, as well as what is important to
the person with regard to preferences for the delivery of such services and supports, be
identified and addressed. In States conducting a more comprehensive assessment that
exceeds the scope of CFC services and supports, a determination would then need to be
made as to which services and supports could be delivered under CFC and which are
more appropriately delivered through another benefit or informal support. For the
purposes of CFC, States would only be required to provide the services and supports
required under CFC as indicated by the final rule. However, we encourage States to
coordinate among all the services an individual is eligible for to determine how to best
meet an individual’s needs as identified during this assessment. As indicated above, we
will issue additional guidance regarding our vision of the person-centered process and
how we intend to apply that philosophy across Medicaid HCBS programs.
Comment: One commenter suggested that CMS add language that requires
coordination with other government-funded health services that may also be providing
personal care to consumers, stating that the absence of such clarity can threaten the
continuity of care and risk care duplication.

Response: It is our expectation that during the assessment of functional need and
the subsequent person-centered service planning process, all attendant/personal care
needs and currently received services and supports in place to meet those needs would be
identified. A determination would then need to be made as to which services and
supports could be delivered under the CFC Option and which are more appropriately
delivered through another benefit. States are familiar with this process and we do not
agree that additional regulatory language is necessary. States are expected to take every
step to ensure that services are not being duplicated and individuals currently receiving
attendant services and supports experience continuity of care during a transition to CFC.
Comment: One commenter noted that the criteria described including consumer
direction, convenience to time and place, cultural considerations, conflict resolution, the
ability to alter the plan and real choice are all good markers for a good process but
indicated that these should be regarded as a minimum level of responsiveness and not a
maximum. The commenter added that respecting a person’s gender identification is also
important.
Response: We appreciate the commenter’s perspective regarding the criteria
being regarded as a minimum level of responsiveness and not a maximum. We agree that
respecting an individual’s gender identification is important. We expect that all
individuals will be treated with respect.
Comment: One commenter suggested that CMS offer guidance on how to
provide necessary support to ensure the person with a disability has meaningful input in
the planning process.
Response: We will consider this suggestion as we work on additional guidance
regarding our vision of the person-centered process and how we intend to apply that

philosophy across Medicaid HCBS programs. In the meantime, we will look to States to
implement a person-centered planning process that ensures meaningful input from all
individuals in the CFC program.
Comment: One commenter voiced concern over the requirement that the
person-centered planning process must occur at “times and locations of convenience to
the individual” as referenced in paragraph (a)(3), as they believed that this is overly
restrictive and beyond the statutory requirement. The commenter stated that the process
should be scheduled when it is mutually convenient for both the agency staff and
individuals and added that it may be necessary to have the assessment conducted at the
individual’s home so that the staff can more accurately assess the client’s needs in the
context of their home environment and community. Another commenter urged CMS to
include language that will allow States flexibility to put reasonable limits on the optional
locations for these assessments/plans. One commenter indicated that to adequately assess
for environmental as well as health and safety needs, States must be allowed to require
the face-to-face meeting be held in the participant’s place of residence and recommended
deleting the words “and locations” from paragraph (a)(3).
Response: We appreciate the commenters’ concerns and suggestions. The
commenters appear to be talking about both the assessment of functional need, which was
required in the proposed rule to be conducted face-to-face with the individual, and the
person-centered service plan development, which is to occur at times and locations of
convenience to the individual. While we do not prescribe the setting in which the
assessment of functional need takes place, we encourage the assessment to be conducted
in an individual’s home in order for the entity conducting the assessment to get a more
informed perspective of the individual’s supports and needs in their residence. However,

we are not mandating this as some individuals will use CFC to transition from an
institutional setting, and therefore, would be assessed while still residing in the
institution. With regard to the person-centered planning process, if this process takes
place separate and apart from the assessment of functional need, we expect that this
meeting be scheduled at a time and place that is convenient to all parties taking part in the
process, but particularly to the individual. We recognize that there will be practical
constraints for the professionals involved in the person-centered planning process and the
assessment of functional need, such as availability being limited to certain business
hours; however, we do not believe it is necessary to revise the regulation as suggested.
Comment: One commenter asked what the expectations/requirements are for
States in terms of supports that address the needs identified by the assessment of
expanded areas such as employment, school, income and savings, and social goals as
referenced in paragraph (b)(3). The commenter indicated that providing this expanded
assessment will result in additional costs to States and it is unclear what States would be
required to address. The commenter asked if these requirements would be limited in
scope to “the provision of services” as stated in §441.535(a)(2) and the qualification at
§441.515 that States provide CFC “in a manner that provides the supports that the
individual requires to lead an independent life.” The commenter asked CMS to confirm
that a State would not be required to provide money-management support, and it would
not have to have an outcome measured in the quality assurance system, if an individual
had the goal to save money for their grandchild’s college fund in their assessment/plan.
The commenter wanted to know how this expands a State’s responsibilities or liability.
Response: While this comment references aspects also covered in the assessment
section, the main issue expressed in this comment relates to this section so we will

address this comment here. As indicated above, we have revised the regulation to
indicate that it is only the need for services and supports within the scope of CFC services
that must be assessed. It is our expectation that during the assessment process, and the
subsequent person-centered service plan process, an individual’s CFC service and
supports needs as well as what is important to the person with regard to preferences for
the delivery of such services and supports be identified and addressed. In States
conducting a more comprehensive assessment that exceeds the scope of CFC services and
supports, a determination would then need to be made as to which services and supports
could be delivered under the CFC and which are more appropriately delivered through
another benefit or informal support. We believe that many States already have such a
system in place. For the purposes of CFC, States would only be required to provide the
services and supports required under CFC as indicated by the final rule. However, we
encourage States to coordinate among all the services an individual is eligible for to
determine how to best meet an individual’s needs as identified during this assessment.
After considering the feedback received and the acknowledgement that additional
policy work is necessary to maximize the extent to which consistency can exist across
Medicaid HCBS programs, we are revising the language in this section to clarify what
must be included in the plan as it pertains to CFC. As indicated above, we are taking
more time to consider all of the thoughtful comments from the CFC proposed rule, the
section 1915(c) proposed rule and the comments we will receive in response to the
forthcoming section 1915(i) proposed rule to have additional policy discussions both
internally and with stakeholders. We plan to issue additional guidance regarding our
vision of the person-centered process and how we intend to apply that philosophy across
Medicaid HCBS programs.

Comment: One commenter indicated that in §441.540(a)(5), CMS describes the
requirements for service plans including a requirement that States have “strategies for
solving conflict or disagreement within the process, including clear conflict of interest
guidelines for all planning participants” and in §441.555(b)(2)(xiv), CMS requires that
participants be provided “information about an advocate or advocacy systems … and how
[they] can access [such] systems.” The commenter then pointed out that CMS does not
discuss CFC appeals processes in the proposed rule and recommended that CMS clarify
the appeals processes and the relation to the provisions noted above. Another commenter
asked if CMS plans to intend for an individual to have the right to appeal the service plan.
A commenter suggested that CMS require that both the final written assessment and the
service plan include information on the individual’s right to appeal if she/he disagrees
with the assessment or any parts of the service plan.
Response: An individual has the right to appeal the service plan. The personcentered service plan, which is based on the assessment of functional need, must be
finalized and agreed to in writing by the individual. If the individual does not agree with
the findings of the assessment or the proposed service plan based on these findings, an
individual does not have to agree to or sign the service plan. The individual would have
the right to disagree with the assessment and service plan at any time during the process.
As such, States electing the CFC option are also required to have appeals for denials and
reconsideration procedures of an individual service plan in place as part of their quality
assurance system for the CFC.
Comment: Several commenters noted that it is not clear what components of the
service plan proposed by CMS are “required” versus “recommended” and pointed out
that there is also inconsistency in the use of terms (for example, Support Plan, Service

Plan, and Plan of Care). The commenters recommended that, regardless of the term
chosen, the term reflect the person-centered approach and participant-directed nature of
CFC.
Response: As indicated in the proposed rule, the elements in §441.540(b) are all
required. This is evidenced by the use of the term “must” in the last sentence prior to the
numbered list of elements. We are revising the regulation to ensure that all “plan”
references throughout the rule indicate that it is the “person-centered service plan.” In
addition, based on multiple comments regarding the requirements of the plan at
§441.540(c), we have removed the duplicative requirements that were already captured in
§441.540 (b) and have moved the remaining requirements to the more appropriate
Support System section at §441.555.
Comment: One commenter stated that the person–centered service plan should
reflect that the place where the individual resides is the least restrictive setting available
based on the individual’s need for a handicap accessible place of residence and
affordability, as well as the consumer’s freedom of choice to live in that particular place
of residence. The commenter added that the person-centered service plan should
determine the appropriate setting for an individual covered under CFC.
Response: While we agree that the service plan could reflect that an individual
resides in the least restrictive setting of their choice, we do not agree that the service plan
should determine the appropriate setting for an individual. We have revised the service
plan process to add paragraph (a)(8) requiring States to record the alternative home and
community-based settings that that were considered by the individual. We also amended
the person-centered service plan to require an assurance that the setting in which the

individual resides is chosen by the individual. This will be reflected as a new paragraph
(b)(1), and all existing text will be renumbered accordingly.
Comment: One commenter suggested that to protect the integrity of the program
and to ensure adherence to service plans, that CMS allow for fiscal or other program
intermediaries to validate service plans, issue rules for the training of attendants, and
develop a process to ensure that services and supports are assessed for appropriateness.
Response: States may decide to have a mechanism by which a service plan is
compared to the services provided to protect the integrity of the program, but we are not
clear how allowing a fiscal or other program intermediary to issue rules for the training of
attendants would protect program integrity. States have the discretion to determine
provider training and qualifications as long as the requirements in the final rule are met.
We believe the assessment of functional need, person-centered service planning process
and finalizing of the service plan should result in appropriate services and supports being
provided to the individual to meet their assessed needs.
Comment: One commenter asked CMS to clarify whether a State may use a prior
authorization process to ensure services rendered and paid for match the service needs
indentified through the service planning process.
Response: States have the flexibility to use various methods to ensure that
services provided match the needs identified through the assessment and service plan.
States will need to describe in their State plan amendment how they propose to utilize the
prior authorization process.
Comment: Two commenters suggested that the development of the
person-centered service plan, as spelled out in the proposed rule, should include health

promotion and wellness components designed to mitigate health risks and maintain and
support healthful behaviors.
Response: As indicated above, additional policy work is necessary to maximize
the extent to which consistency can exist across Medicaid HCBS programs and we are
taking more time to consider all of the thoughtful comments from this rule, comments
received from the section 1915(c) proposed rule, and forthcoming comments from the
section 1915(i) proposed rule to have additional policy discussions both internally and
with stakeholders. We plan to issue additional guidance regarding how we intend to
apply the person-centered philosophy across Medicaid HCBS programs. We will
continue to consider this comment during that process. In the meantime, there is no
prohibition against a State incorporating these elements into the development of the
person-centered service plan. In addition, we are taking this opportunity to add an
additional requirement that will allow for the incorporation of future person-centered
planning requirements published by CMS.
Comment: A commenter noted that paragraph (b)(2) refers to the “personcentered functional assessment” and recommended that CMS change the language to:
“reflect clinical and support needs as identified through a functional assessment” as they
believe that §441.540 needs to more clearly reflect the distinction between the assessment
of functional need and the person-centered service plan.
Response: We are revising the regulation to say “reflect clinical and support
needs as identified through the assessment of functional need.” This is now paragraph
(b)(3).
Comment: Several commenters suggested that in paragraph (b)(3) CMS change
the phrase “individually identified goals” to “participant identified goals.”

Response: We do not agree with the commenters’ suggestion. While an
individual receiving services and supports under CFC will be a “participant”, we choose
to maintain the term “individual.” This term is used throughout the regulation and we
prefer to be consistent so as to not create any unnecessary confusion.
Comment: A commenter encouraged CMS to require in paragraph (b) that the
standard assessment of need include the individual’s assessment of their strengths and
their goals regarding housing, services, education, transportation, employment, recreation
and socialization, wellness and the supports needed to enable them to live independently
in the community setting of their choice, in addition to a person’s preferences.
Response: The proposed rule at §441.540(b)(1) indicates that the person-centered
service plan must reflect the individual’s strengths and preferences. Section
441.540(b)(3) proposed language to address an individual’s goals and desires and
included the term “may” to suggest aspects that could be included in the person-centered
service plan. Based on comments and further consideration we have decided not to
specify particular aspects of an individual’s strengths, preferences and goals that could be
assessed or included in the person-centered plan as we do not want to create an
unintended limit on the aspects that could be included in the service plan. Therefore, we
are revising the regulation to read “Include individually identified goals and desired
outcomes” at paragraph (b)(4).
Comment: Several commenters indicated that the proposed rule appropriately
sets forth multiple factors to be considered in determining the need for and
authorization/provision of services, but they, and multiple other commenters, voiced
concern regarding the identification of informal supports. Other commenters supported
the consideration of natural and informal supports but did not want it to be construed that

the existence of family, natural and other informal supports could be used as a reason to
reduce the level of services an individual would receive. Multiple commenters indicated
that these supports can be considered as appropriate in determining the individual’s
needs, strengths, and preferences, but eligibility and supports covered for an individual
by CFC should be based upon functional need, independent of the existence of family or
other informal caregivers. Several commenters believed that reliance on family and other
informal supports who may not be skilled/trained to care for certain conditions and may
have limitations of their own could lead to additional strain on families and could put the
consumer at risk. One commenter voiced concern that the regulation does not include the
CMS Handbook definition of informal care (that which is capable, available and freely
given) and that without emphasis on “freely given” States may assign the responsibility
of this care to family members and other informal supports. Another commenter
suggested that at a minimum, if family members or other informal supports are identified
in the assessment/plan, the participant must indicate acceptance of the unpaid supports in
lieu of provided services and the family members or other informal supports must
indicate they are willing and able to perform the roles/tasks. The commenter added that
the participant and family/informal supports must also have the ability to no longer
accept or to withdraw their support without harming the beneficiary and the plan should
be adjusted to reflect the lost support. Another commenter added that if the State
includes family or other informal caregivers in the service plan, it should be a
requirement that the needs of the family or other informal caregiver also be assessed and
addressed, especially if crucial aspects of the service plan depend on these caregivers.
The commenter added that such an assessment would identify the family caregiver’s
needs, strengths and preferences and connect such caregivers to critical supports such as

respite, training or other assistance, as helping the caregiver to continue in their
caregiving role could delay or prevent institutionalization of the care recipient. Another
commenter indicated that the consideration of unpaid assistance needs to take into
account the sometimes oppressive influence this has on family and personal relationships
adding that these relationships should not be forced to become strictly defined as a
caregiver/care-receiver relationships at their core level and that the provision of unpaid
but necessary services can affect the ability of the consumer to control how his/her
services are provided. Other commenters urged CMS to remove the language from the
preamble.
Response: While these comments reference aspects also referenced in the
preamble for assessment of need, the requirement referenced is included in §441.540 so
we will address this comment here. We appreciate the concerns regarding the potential
that the identification of natural supports could result in the decrease of services provided
under CFC, or these natural supports might be weakened as a result of the expectation
that they be provided. We expect that the identification of these natural, unpaid supports
be taken into consideration for the purpose of understanding the level of support an
individual has, and should not be used to reduce the level of services provided to an
individual unless the individual chooses to receive, and the identified person providing
the support agrees to provide, these unpaid supports to the individual in lieu of a paid
attendant. We have modified the regulation to incorporate this intention. We also expect
that if an individual is receiving services and supports, either paid or unpaid, that if
circumstances change, an individual has the right to request a reassessment of need
and/or revision to the person-centered plan. For the concern regarding individuals
providing supports having the skills or training to care for certain conditions or having

their own limitations, having a full picture of the individual’s paid and unpaid supports
will assist the State and the individual in determining what level of support the individual
requires and what services need to be accessed to meet the individual’s needs and ensure
their health and safety. With regard to the recommended requirement that the needs of
the family or other informal caregiver also be assessed and addressed, we agree that it is
important to consider these needs to encourage and preserve support for the individual,
but we do not agree that this should be an additional requirement in the CFC final
regulation. As noted above the order of the paragraphs has shifted and this requirement is
now reflected at paragraph (b)(5).
Comment: One commenter indicated that the risk assessment portion of the
planning process is a challenge, as many consumers are competent adults and need to be
allowed the same level of freedom and personal control as a non-disabled person, and
allowed to assume risk at the same levels as non-disabled persons. The commenter
voiced concern that this section could potentially be used to impede a consumer’s goals
and desires and recommended that if there are disability-related conditions that impact
the ability of the individual to assess risk, their plan should only impinge on their
freedom commensurate with the need for reasonable safety. The commenters added that
strategies for risk abatement should include voluntary participation in skills training and
peer support to improve their ability to access and assume risk, and that the consumer’s
use of additional training for the personal assistant related to risk avoidance may be
another strategy. Another commenter asked that CMS clarify that a contingency plan
should be part of the service plan, to ensure that individuals are prepared and have a
backup attendant care provider if the regular attendant care provider is not able to provide
services.

Response: We agree that individuals should have personal control and the
opportunity to assume risk. We proposed at §441.540(b)(5) that the person-centered
service plan reflect risk factors and measures in place to minimize them, including
backup strategies when needed. Service plans will need to reflect risk factors and
measures in place to minimize them for each individual regardless of disability or level of
need. Nothing in this section should be used to impede an individual’s goals and desire
outcomes or to impinge on an individual’s freedom. As noted in response to comments
received in the Definitions section, we are modifying the requirements of the
person-centered service plan to remove the “as needed” language, to indicate that all
individuals should have an individualized backup plan as specified in paragraph (b)(6).
We would like to point out that for the purposes of CFC, this backup plan could include
formal or informal backup supports as part of the plan.
Comment: A commenter voiced concern regarding the requirement that the
individual sign the service plan as this may not always be possible due to disability or
inability to write, and suggested that the regulation be amended by adding “if possible.”
Another commenter suggested language in paragraph (b)(6) that would allow an
individual’s representative to sign the service plan when appropriate, and suggested the
removal of a similar requirement in paragraph (d), as they felt the emphasis should be
related to the individual and persons responsible for implementation. Another
commenter indicated that the requirement for all individuals and providers to sign the
plan may be onerous and logistically complicated as consumers can change providers
frequently for a variety of reasons, and consumers should be able to obtain agreement
from providers through formats other than the service plan. Other commenters added for
clarification that the signature expectation is only for those involved with the actual

assessment/planning process and not for the providers and others not present who are
responsible for the implementation of the plan. Another commenter recommended that
the language in paragraph (b)(6) be changed to: “be distributed to all individuals and
providers responsible for its implementation and signed by all parties within 30 days of
the development date” as they felt that requiring all provider signatures at the point of
development would delay services.
Response: After consideration of these comments, we have revised the final
regulation to indicate that the plan be finalized and agreed to in writing by the individual
and signed by all individuals and providers responsible for its implementation. While we
understand that some individuals may not be able to provide an actual signature, we
believe that it is important to capture that the individual agrees to the service plan as
finalized. Should an individual not be able to make any indication that they agree with
the plan in writing or the individual does not have a representative who can do so on the
individual’s behalf, States will need to explain the methods they propose to use to
indicate that the individual agrees with the service plan. While we do not specify the
timeframe by which States must obtain the signature of the providers responsible for
implementation of the plan, we expect that any provider that is responsible for
implementing services or supports authorized in the service plan should receive and sign
the individual’s service plan, as this would be necessary to not only understand the level
of CFC services and supports needed by an individual, but also the individual’s strengths,
preferences, goals and desired outcomes related to the provision of the services and
supports. We are reflecting this change at a revised paragraph (b)(9) under §441.540, and
have removed this language from paragraph (b)(6) and paragraph (d).

Comment: One commenter suggested that CMS should clarify explicitly at
paragraph (b)(7) that the plan must also be understandable to the individual’s
representative. A few commenters recommended that the regulations require the
development of the service plan be conducted in a linguistically and culturally
appropriate manner for the individual (and/or their appointed representative) as
determined by the individual in a fully accessible way.
Response: We appreciate the commenters’ suggestions. However, we do not
agree that paragraph (b)(7) under §441.540 needs to clarify explicitly that the plan must
be understandable to the individual’s representative as the language at paragraph (b)(7)
encompasses a representative. We also believe that the requirement at §441.540(a)(2),
that the planning process provides necessary support to ensure the individual directs the
process to the maximum extent possible, and the requirement at paragraph (a)(4), that the
process and plan reflects cultural considerations of the individual, encompass the other
commenters’ suggestions.
Comment: With regard to the requirement to include a timeline for review, a
commenter suggested that CMS add a requirement at paragraph (b)(8) that reviews of the
service plan occur at least every 18 months to assure that not too much time will pass
between reviews and does not place undue burden on the participant or service providers.
Another commenter suggested that the person-centered plan of care be revised as needed
to reflect the goal of providing the least restrictive setting. Another commenter strongly
supported the periodic reassessment and revision of the care plan at least every
12 months. Another commenter suggested that CMS require timely review (within 1
week) when the individual believes that the plan needs to be revised. Multiple

commenters recommended that paragraph (b)(8) be expanded to read “include a timeline
for review and implementation of changes.”
Response: While we proposed at paragraph (b)(8) that the person-centered
service plan include a “timeline for review”, we also proposed requirements at
§441.540(e) for reviewing the service plan. To clarify our expectation regarding review
of the service plan, we are removing the language at paragraph (b)(8), as it is
encompassed later in this section and have moved the language proposed at paragraph (e)
to (c) with the exception of “or the individual’s representative, as applicable” which we
have removed.
Comment: One commenter stated that the “agreement” portion of the service
plan, as required in paragraph (d), needs to be strengthened. The commenter indicated
that “agreement” needs to be elevated to the level of a “contract” to avoid what they
perceive to be the “pitfalls” of current HCBS waivers. The commenter indicated that in
their State, the waiver service plan can be unilaterally altered by the State without the
ability of clients to challenge the State’s decision. The commenter believes this is a
fundamental denial of a civil right, must not be extended into the new rule, and must be
corrected within current HCBS waivers.
Response: We disagree with the commenter’s suggestion that CMS change the
service plan agreement language to a contract. We believe that the requirement proposed
at §441.540(d), now reflected in paragraph (b)(9), that the service plan must be agreed to
in writing by the individual or their representative, as applicable, will ensure that the
service plan is approved by the individual. States may not alter an individual’s service
plan without the individual’s knowledge or approval. In addition, an individual has the
right to appeal any State decision to decrease services. With regard to other HCBS

programs including waivers, changes to their processes are not within the scope of this
regulation.
Comment: With regard to distribution of the plan at §441.540(b)(10), one
commenter recommended that CMS should require that a copy of the service plan be
placed in the hands of the consumer. Another commenter suggested that the phrase
“including the participant” makes it look like providing the plan to the individual is an
afterthought and that the consumer should be able to decide who else received a copy of
the plan, as there may be services or goals identified in the plan that do not need to be
shared with every provider.
Response: It is expected that each individual receiving services under CFC would
receive a copy of the finalized service plan. We interpret the commenter’s
recommendation to mean that we should require States to hand-deliver the service plan to
the individual. While we do not discourage a State from doing so, we do not require that
the service plan be hand-delivered to each individual. The intent of the language
“including the participant” was to emphasize that the individual must receive a copy of
the plan. We have revised paragraph (b)(10) to make this clear. We appreciate the
commenter’s indication that individuals should determine with whom to share their
person-centered service plan. While we do not believe it is necessary to include this
requirement in the regulation, we expect an individual’s preferences for the level of
information in the plan that is shared with other providers to be respected.
Comment: One commenter indicated that the service plan should be composed to
fully meet the needs of the individual regardless of the service delivery model and any
shortcomings of a plan within the limitations of the Medicaid program or the delivery
model should be referenced to the individual. The commenter added a person needs to be

informed of their options, the risks of choosing particular options, the alternatives
available, and the anticipated consequences of any alternatives. The commenter added
that if a limitation in the State program puts an individual at risk of adverse consequences
that could be mitigated in an alternative approach available under the State program, the
service planning process should provide the individual with that information before the
plan is finalized.
Response: It is our expectation that during the person-centered planning process
and development of the service plan, the issues indicated above and options available will
be articulated and discussed with the individual, regardless of the service delivery model.
In addition, we are taking this opportunity to make clear that the service plan
requirements for the self-directed model with service budget must be incorporated into
the person-centered service plan when applicable.
Comment: Several commenters requested that CMS explain the rationale for
service plan criteria related to the “provision of unnecessary or inappropriate care.”
Response: This requirement was included to emphasize that the service plan
should reflect and authorize only the services and supports necessary to meet the assessed
needs of the individual.
Comment: One commenter asked who has final approval of the service plan.
Several commenters stated that the preamble explains that the entire plan must be in
writing and agreed to by the individual, but the regulation only requires “signing off” on
the plan in writing. The commenters recommended that specific requirements be put in
the plan itself, in writing, for the consumer to have adequate time to review the plan
themselves or with others.

Response: The regulation does not indicate that an individual only needs to “sign
off” on the service plan, but requires the service plan be “finalized and agreed to by the
individual.” As the individual, and as appropriate the individual’s representative, are
included in the planning process and the development of the service plan, we believe that
the individual should know what the plan includes throughout the process. Additionally,
the service plan, as a whole, must be finalized and agreed to, in writing, by the individual.
Therefore, we do not agree that revisions to the regulation are necessary.
Comment: One commenter indicated that the main conflict of interest in the care
planning process emanates from the pressure on State agencies and their contractors to
keep spending to certain levels, to promote or discourage the use of certain services based
on cost and availability, or to enforce unwritten rules about levels of services which
results in consumers previously determined eligible for services experiencing
terminations either of particular services or of their HCBC eligibility all together. The
commenter recommended that the conflict of interest provision at §441.540(c)(4) address
these conflicts as they are very real and limit consumer access to the services they need.
Response: The person-centered service plan is based on an assessment of
functional need. If an individual requires a particular level or amount of attendant
services to meet these needs, the services should not be decreased at any time unless an
individual no longer requires that level of support. An individual must agree to and sign
any service plan, and therefore, we do not believe that we need to issue any further
guidance to States regarding the reduction of services absent a decrease in need. We do
reiterate the ability of a State to implement limits on the amount, duration and scope of
CFC services, as long as these limits are not based on an individual’s age, type or nature
of disability, severity of disability, or the form of home and community-based attendant

services and supports that the individual requires to lead an independent life, as
prohibited in the statute.
The conflict of interest provisions proposed at §441.540(c)(4) were intended to
protect the individual and relate to similar protections at §441.555. We are moving these
protections to the more appropriate Support System (§441.555).
Comment: Two commenters indicated that there is potential for a significant
conflict of interest resulting in public and private entities that authorize or pay for
services and the individuals affiliated with them participating in the development of the
person-centered service plan and suggested CMS include these entities at §441.540(c)(4).
Response: We believe that this is already addressed in this section as paragraph
(c)(4) indicates “that apply to all individuals and entities, public or private.” As indicated
above, this section is being moved to the more appropriate Support System.
Comment: One commenter recommended that the conflict of interest provisions
be clarified, as they may exclude a provider who conducts an assessment from providing
one or more services to individuals under CFC, which the commenter believes would
undermine their State’s current delivery system. The commenter indicated that its State
pioneered and predicated its core models of long term care and home care on the
consolidation of the assessment, care management and service delivery functions within,
and at the provider level, which has been very successful in terms of cost efficiency,
timely integration, and provision of services in accordance with the individuals needs.
The commenter noted that the prohibition of this coordinated approach should not be part
of CFC and stated that it was not required by the statute.
Response: As noted earlier, the conflict of interest provisions have been relocated
to the more appropriate Support System, §441.555. While we do not believe it is

generally appropriate for an entity that would benefit financially from the assessed needs
of the individual to also be the entity to perform the assessment of functional need or the
person-centered planning process for the individual, we acknowledge that in some
geographic areas there may be circumstances in which the only willing and qualified
entity to perform the assessment of functional need and/or the development of the personcentered service plan also provides the HCBS services and supports in that area.
Therefore, we are adding additional language to address this circumstance.
Comment: Multiple commenters expressed concern regarding the proposed
conflict of interest standards included in §441.540(c)(4). One commenter indicated that
the proposed rule is contradictory with regard to the assessment of need in that section
§441.535 indicates that family members can support the individual, serve as
representatives and be paid providers whereas paragraph (c)(4) excludes the family
member from conducting the assessment/service plan. Another commenter suggested
that there was a contradiction in the conflict provisions between the mandate that the
individual be permitted to designate who may assist them with service plan development
and who may provide the actual services. Multiple commenters indicated that the total
prohibition of family members is too broad and may inappropriately undermine the
preference of individuals to choose persons they wish to involve. Another commenter
added that while the commenters agree that the assessment and planning process needs to
be done by a neutral party, the regulation seems to include and exclude family/other
participation. Several commenters urged CMS to develop a specific process by which the
individual or authorized representative can make a written informed decision to waive the
prohibition on family member involvement in development of the service plan that
includes safeguards to facilitate an independent informed choice to waive the prohibition.

Multiple commenters suggested that “involved in” at paragraph (c)(4) be changed to
“conducting” as this conflict of interest provision should apply only to the team
conducting that assessment and creating the plan, as a relative may be “involved in” the
process to help the individual with any one of a number of functional limitations, assist
with communication, or distribute and collect materials. Another commenter
recommended that the words “and service plan development process” be removed from
paragraph (c)(4) and that CMS change the language in the same paragraph to: “at a
minimum, these standards must ensure that the individuals or entities conducting that
assessment of need are not.” Multiple commenters objected to the conflict of interest
provisions in paragraph (c)(4) altogether and suggested that CMS remove them, stating
that service plan development should often include family members and service providers
and that it is counterproductive, and potentially undermines a person’s preference, to
exclude them. Other commenters asked that CMS provide clarifying language to explain
the intent of the provision. Other commenters asked CMS to provide guidance
reconciling an individual’s ability to choose participants with the requirement that certain
individuals are not to be included in the planning process.
Response: These comments illustrate the need to clarify the intent of this
provision. We acknowledge the confusion caused by use of the term “involved in” when
describing the conflict of interest protections. To clarify our intent, we are revising this
paragraph to state “At a minimum, these standards must ensure that the individuals or
entities conducting the assessment of functional need and person-centered service plan
development are not….” As noted above, this new language will now be reflected in
§441.555, Support System.

Comment: A commenter suggested that at §441.540(c)(4)(i), CMS change the
language to “family members, as defined by this section” indicating that as written the
language does not provide conflict of interest protections to Lesbian, Gay, Bisexual and
Transgender individuals as there are different types of families that may not fall under the
definition of “related by blood and marriage.” Another commenter asked for additional
guidance on the exclusion of blood relatives, financially responsible relatives, paid
caregivers and those with a financial interest in provided services from the assessment
and service plan development processes.
Response: We do not believe that such revision is necessary, given the revision to
the regulation text described above.
Comment: One commenter stated that physician input is necessary and indicated
that it is not clear whether the proposed rules intend to exclude primary care providers
(physicians, physician’s assistants, etc) from the assessment and planning process.
Response: Nothing in this regulation excludes primary care providers from
participating in the assessment of functional need or the development of the personcentered service plan, as long as the requirements of this section are met.
Comment: Multiple commenters recommended that subpart (e) be expanded to
read “the review and revision of the service plan must be conducted according to an
established timeframe that is explained to the consumer.”
Response: We believe that a person-centered service plan, based on a
reassessment of functional need, should be conducted at least every 12 months, at a
minimum, to ensure that an individual’s needs are commensurate to the services
authorized in the service plan, as we understand that an individual’s needs can change
significantly over time and as a result of various circumstances. We include several

provisions related to the reassessments and reviews to the service plan that we believe
capture various circumstances necessitating a reassessment and updates to the service
plan. Therefore, we do not agree that we need to revise the language. While we do not
specify in regulation a particular timeframe for the review of the service plan based on
each of the provisions, we expect States to respond to the requests for review in a timely
manner as specified in paragraph (c).
Upon consideration of the public comments received, we are finalizing §441.540
with the following revisions:
● We are adding a requirement that the person-centered planning process be
driven by the individual;
● We are indicating that the scope of the person-centered service plan is only
required to address the services and supports provided under CFC;
● We are consistently using the term “person-centered service plan” throughout
the document;
● We are adding a requirement in paragraph (a) that the person-centered planning
process must record the alternative home and community-based settings that were
considered by the individual;
•

We are adding a requirement in paragraph (b) that the person-centered

service plan must indicate that the setting in which the individual resides was chosen by
the individual;
● Paragraph (b)(3) will now say “reflect clinical and support needs as identified
through the assessment of functional need;”

● We are modifying what is now paragraph (b)(4) to modify “desires” to “desired
outcomes”, to remove the specific examples of goals that could be addressed in the
person-centered service plan;
• We are modifying what is now paragraph (b)(5) to indicate that natural
supports should not supplant services and supports provided under CFC.
● We are modifying what is now paragraph (b)(6) to require all individuals to
have an individualized backup plan specified in the person-centered service plan;
● We are removing the proposed language at paragraph (b)(8);
● We are modifying what is now paragraph (b)(9) to require that the personcentered service plan be finalized and agreed to in writing by the individual, and signed
by all individuals and providers responsible for its implementation;
● We are modifying paragraph (b)(10) to indicate that the person-centered
service plan must be distributed to the individual and others involved in the plan;
● We are revising §441.540(b)(11) to incorporate the service plan requirements
for the self-directed model with service budget at §441.550, when applicable;
● We are adding §441.540(b)(13) to state “Other requirements as determined by
the Secretary;”
● We have relocated the language from (c)(1) to the more appropriate Support
System §441.555, relocated “is timely” from proposed (c)(2) to the beginning of
paragraph (a)(3), removed the duplicative requirements from the proposed paragraph
(c)(3) that were already captured in §441.540 (b), revised the language proposed at
paragraph (c)(4) to state “At a minimum, these standards must ensure that the individuals
or entities conducting the assessment of functional need and person-centered service plan

development are not”, and have moved this paragraph to the more appropriate Support
System §441.555.
● We have removed paragraph (d) as the requirements in the proposed (d) were
incorporated in the revised paragraphs (b)(9) and (10).
● We have removed paragraph (e) as these requirements are now reflected at
paragraph (c) with the exception of “or the individual’s representative, as applicable” as
this has been removed.
K. Service Models (§441.545)
We proposed that a State may choose one or more of the service delivery models
defined in the statute. We categorized these models into two main groups, the Agency
Model and the Self-directed Model with Service Budget. We proposed to further define
the categories within the Self-directed Model with Service Budget to include the models
specified in the statute, including financial management entity, direct cash, and vouchers.
Comment: Many commenters expressed support of the efforts to align CFC with
Medicaid HCBS programs like section 1915(j) of the Act. Many other commenters
offered support for the service models described in the proposed rule, including allowing
States to use multiple service models. Many commenters strongly supported the direct
cash option and the inclusion of financial management activities.
Response: We appreciate the commenters’ support.
Comment: One commenter noted that in the definition section, §441.505, the rule
uses the term “Agency-provider model” and in §441.545 the term “Agency model” is
used.
Response: We have revised the rule at §441.545 (a) to make this technical
correction.

Comment: One commenter recommended we include the statutory language
regarding maximized consumer control found at section 1915(k)(1)(A)(iv)(II) of the Act
in the opening language of this subpart. The commenter recognizes that it has been
incorporated by definition into the term “self-directed” but considers it important here for
clarity.
Response: We appreciate the commenter’s perspective, but we do not believe
such a revision is necessary, as the “consumer controlled” philosophy is inherent
throughout this regulation.
Comment: One commenter requested that the regulation allow States to
differentiate service models among populations serviced under CFC.
Response: Section 1915(k)(3)(B) of the Act requires that services must be
provided without regard to the individual’s age, type or nature of disability, severity of
disability, or the form of home and community-based attendant services and supports the
individual requires to lead an independent life. When a State specifies what service
delivery models will be provided under CFC, the model must be available to all
individuals meeting the medical necessity for CFC services. Therefore, States may not
target certain service delivery models to sub-populations of individuals eligible for CFC.
However, States could give all individuals participating in CFC the ability to choose
among more than one service model.
Comment: Many commenters expressed concern and disagreed with the fact that
the regulation gives States a choice to provide one or more service models. Many
commenters believe the proposed rules did not carry out the statutory intent that States
must offer people with disabilities a full range of options (including choice of service
model) for receiving home and community-based services. The commenters believe

States should be required to offer both an agency with choice as well as a self-directed
model with service budget. The commenters indicate that a “choice” does not exist if the
State only offers one model. One commenter recommended the regulation require
assurances that individuals, rather than the State, would have the ability to select the
service model that is best suited for their specific needs. Additionally, the commenters
expressed concern that States could choose to only provide services under a self-directed
model with service budget, which would potentially prevent individuals without the
capacity to self-direct from accessing these services. Similarly, States could choose to
only select the agency model, which would potentially prevent individuals from stating
control over the budget and prevent them from having control to the maximum extent
possible. The commenters indicated that either of these alternatives alone is inconsistent
with the statutory language. The commenters requested the regulation be revised to
assure that individuals have the opportunity to select the service model that best meets
their needs. Another commenter believed States should not be allowed to have one
model of care because one model will not fit all participants. The commenter stated that
limiting the service delivery model is counter to the purpose of section 1915(k) of the Act
and would only serve to perpetuate discrimination against individuals who can safely live
in their own homes.
Response: The commenters provided compelling arguments as to why a State
should provide more than one service delivery model. However, section 1915(k)(A)(iii)
of the Act requires that the State shall make available home and community-based
attendant services and supports “under an agency-provider model or other model….”
The use of the word “or” instead of “and” led us to interpret the requirement that States
are given a choice of service model to offer. We agree that individuals should be given a

choice of service model that best meets their needs and we encourage States to elect to
provide more than one. However, based upon the statutory language, we do not believe
we have the authority to mandate a State to offer both service models.
Comment: A few commenters indicated that it is not clear what models would be
included in the agency-provider model. In addition to requiring States to offer more than
one service delivery model, a few commenters also requested the regulation specify the
additional delivery models to be provided, such as traditional agency model, agency with
choice model and self-direction with a service budget.
Response: We would like to clarify that, for the purposes of CFC, the agencyprovider model could include both the traditional model and the agency with choice
model. States using the agency-provider model for CFC may choose one or both of these
agency options. As noted in the response to comments received in the Definition section,
we have modified the definition of agency-provider model. Therefore, we have also
revised the language at §441.545 to align this section with the revised definition.
Comment: One commenter believed that mandating all models would not only
allow a wider range of eligible individuals the opportunity to access services, but could
potentially be of benefit to the growing personal care workforce. The commenter
acknowledged the value of self-directed models, but also expressed the belief that it can
isolate attendant care providers and offer them little opportunity for advancement. If the
person they care for passes away or is hospitalized, the attendant care providers have no
assurance of continued work. Payment for travel costs and holidays, which is standard in
agencies, is almost non-existent for attendant care providers participating in self-directed
models. Working for an agency may guarantee continued work, ongoing professional
training or support, and recourse for addressing employment problems.

Response: We appreciate the commenter’s perspective, and as stated earlier,
encourage States to offer more than one service delivery model. However, we do not
believe the statute mandates the provision of more than one service delivery model.
Additionally, the scope of this regulation does not extend to address advancement
opportunities and the examples of employees benefits the commenter provided.
Comment: One commenter stated that attendant services and supports should be
available to individuals whether or not the individual fully manages them. The
commenter requested that we use the term “consumer controlled” instead of “selfdirected” when talking about the agency-provider model.
Response: We agree that individuals should exercise the level of control they
want to, and we believe the self-direction philosophy supports this flexibility. As
indicated above, we have modified the definition of “agency-provider model” to remove
the term “self-directed”, to avoid confusion.
Comment: One commenter requested that we clarify how an agency-provider
model can legally provide participants with “hiring and firing authority” of personal care
attendants, if attendant care providers are employees of the agency. Another commenter
requested we clarify the definition of agency model within the context of consumer
direction.
Response: We would like to clarify that the hiring and firing authority in the
agency-provider model grants individuals the choice of who will provide services to
them. When an individual chooses to not continue to use a attendant care provider (that
is, “fire” the attendant care provider), the attendant care provider is still employed by the
agency and is available to provide services to someone else. As indicated in an earlier
response we have replaced references to “hire” and “fire” with “select” and “dismiss”.

Comment: One commenter wanted to know if an individual’s representative
assisting the individual to self-direct and manage their services can be paid as part of the
service plan.
Response: The assistance provided to a participant by an authorized
representative is not considered a CFC service, and therefore, there is no reimbursement
available through CFC.
Comment: One commenter indicated that the services available through the CFC
program are provided in most States as adult day, home care and PACE, under different
authorities such as sections 1915(c), 1915(b), 1115, 1915(i), and 1905(a) of the Act. The
commenter recommended the regulation be amended to allow these providers to
participate in the CFC program. One commenter suggested that the final regulation
indicate that voluntary participation by PACE programs as a provider under CFC is
allowed under the agency model or under another model established by the State.
Response: We do not agree the regulation should specify the various provider
types that may be allowed to provide CFC services. The State determines the provider
qualifications for providers to provide CFC services under the agency provider model. If
the provider types listed meet the State’s qualifications, and the providers are willing to
provide the service, they may do so.
Comment: We received many comments requesting clarification on the level of
control individuals have under the agency service model. One commenter indicated the
regulatory language pertaining to the agency service delivery model is ambiguous.
Section 441.545(a)(2) provided that under the agency model for CFC, individuals
maintain the ability to hire and fire the providers of their choice. The commenter
indicated that this can be read to mean individuals under this model only have the ability

to hire and fire providers and do not have maximum control over service delivery, as
required by the statute in section 1915(k)(6)(B) of the Act. The commenter
recommended that this regulation be amended to make the language in §441.550, relating
to the authority of the individual to control service delivery, compliant with their
interpretation of the statute.
Response: We do not agree with the commenter. When services are provided
under the agency-provider model, individuals have maximum control within that service
delivery model to select and dismiss attendant care providers, provide input as to the
provision of services, and the type of assistance the attendant care provider provides. The
individual also retains the right to train attendant care providers to perform the needed
assistance in a manner that comports with the individual’s personal, cultural, or religious
preferences.
Comment: A few commenters requested that the regulation require that under the
agency model, the individual maintain the ability to do the following: select providers of
their choice for services identified in their person-centered service plan, train, supervise,
schedule, determine duties, fire their attendants, manage their providers and control, to
the maximum extent possible, the services identified in their person-centered service
plan.
Response: We believe the regulations include these requirements.
Comment: One commenter indicated that it is not clear if “provider” means
agent, attendant or something else.
Response: For purposes of CFC, provider means any individual or entity
providing a CFC service and/or support.

Comment: One commenter indicated that the statute calls for “consumercontrolled” services, regardless of the model utilized. The methods for adhering to this
philosophy are clear with the self-directed model, but less clear within the agencyprovider model.
Response: We would like to clarify that the agency-provider model (which States
could choose to implement through a traditional agency model and/or an agency-withchoice model) also adheres to the philosophy of “consumer-controlled.” Under this
model, individuals retain the ability to select, dismiss, and manage their attendant care
provider.
Comment: A few commenters recommended that the rule ensure that the scope
and authority it provides for the consumer’s “hiring and firing” of the attendant care
provider are complementary, appropriate and in sync with the agency’s business and
employment model, all applicable agency regulations, and basic employee protections.
The regulation should include a clear delineation of the roles and responsibilities of the
consumer and the agency under this model.
Response: We do not believe it is necessary to include such specificity in the
regulation, as it will vary by service delivery model and should be developed by the
State. We believe there are sufficient requirements in the regulation to ensure all parties
understand their basic roles and responsibilities. We also reaffirm that the individual’s
ability to “fire” their attendant care provider in no way affects the attendant care
provider’s employment status with the agency. We reiterate that we have replaced
references to “hire” and “fire” with “select” and “dismiss.”
Comment: One commenter indicated that the agency service model can “muddy
the water” for self-direction. The commenter recommends a consulting system, where an

individual can receive any assistance needed to perform employer duties, such as hiring,
training, and paperwork.
Response: We agree with the commenter’s suggestion that individuals receive
assistance needed to perform employer duties and believe these protections are included
in the Support System section. Therefore, we have revised the Support System
requirements at §441.555 to apply to all individuals receiving CFC regardless of the
service delivery model. We describe these revisions further in §441.555.
Comment: Many commenters supported the provision in the Person-Centered
Service Plan section of CFC that required that the Plan “be directly integrated into selfdirection where individual budgets are used”, but noted that it was unclear why the use of
service budgets across all models is not assumed, given the language proposed in the
section, “Service Budget Requirements” (§441.560). The commenters supported the use
of service budgets in all models (since such a process ensures transparency and allows
participants to have meaningful control over their services). The commenters requested
that CMS reconsider the proposal for a separate section, “Service Plan Requirements for
Self-Directed Model with Service Budget” (§441.550), as the Person-Centered Service
Plan section should address the requirements for assuring true participant direction,
regardless of the model chosen. The commenters pointed out that this is consistent with
the expectation set forth by the CFC statute requiring CFC be “consumer-controlled,”
regardless of the models chosen. The commenters added that while they recognize that
basic elements of the person-centered service plan may be implemented differently based
on the model, there should be core expectations for assuring participant direction across
the models, and that models should be chosen based on appropriateness for the State, not
based on presumptions relative to cost associated with fewer or less requirements.

Response: Every individual participating in CFC is expected to have a personcentered service plan that is based on an assessment of functional need regardless of the
service delivery model available in the State. The service plan requirements for the selfdirected model with service budget include the additional requirements that must be met
when an individual is directing services through this model. We do not agree that service
budgets should be a component of every service delivery model, as service budgets are
not used in the agency-provider model.
Comment: We received many comments requesting that the regulation specify
the various types of service delivery models that may be included under the “other”
category. One commenter requested the regulations not restrict the statute’s open-ended
“other” category to only those models that feature a service budget component. A few
commenters requested the regulation clarify that a collective bargaining model, which
provides consumers the ability to select, direct and dismiss their own caregiver, while
giving States the ability establish work-force wide compensation standards is an
acceptable “other model.” Many commenters requested the CFC rules be designed so
that all States with public authorities can fully participate in all aspects of CFC without
undermining their successful policy approaches for expanding and stabilizing the
workforce available to these consumers. In particular, the commenters requested that the
regulation clarify that compensation setting and other workforce-related activities by the
State be consistent with all allowable service models under CFC. The commenters
indicated that difficulties finding and retaining quality home care attendant care providers
are among the significant impediments to the expansion of attendant care programs, and
CMS should ensure that the CFC regulation does not undermine these State activities but
encourages such activities.

Response: We do not believe it is necessary to specify in regulation every type of
service delivery model that exists, as we do not believe we would be able to capture them
all. States wishing to utilize “other models”, as defined in §441.505, would need to
include a description of the proposed service delivery model in their CFC SPA. We will
discuss these models with the State, and a determination will be made as to whether it is
an appropriate service delivery model for CFC.
We are taking this opportunity to add a new paragraph (c), to indicate that States
have the ability to propose an alternative service delivery model not envisioned in this
regulation. Such a model would be described in the State’s CFC SPA, and approved by
CMS.
Comment: One commenter requested the regulation be amended to add a
provision that enables States to take on responsibility for building a self-directed
workforce sufficient to meet the goals of the program by ensuring adequate compensation
for direct care attendant care providers, establishing a consumer workforce for direct care
attendant care providers, and implementing data systems to monitor the direct care
attendant care providers.
Response: We do not believe it is within the scope of this regulation to mandate
such activities. We believe that States have the ability to implement such requirements
and should discuss them with the Development and Implementation Council.
Comment: One commenter is very appreciative of the broad language allowing
individuals to choose their attendant, establish additional cultural competency
requirements, and train attendants to their specific cultural competency requirements.
The commenter expressed that this flexibility is particularly important to ensuring service

provision to Lesbian, Gay, Bisexual and Transgender (LGBT) individuals, especially
older LGBT adults and people of color.
Response: We appreciate the commenter’s support.
Comment: One commenter requested we clarify whether CMS perceives selfdirection delivery models approved under different Federal authorities to be vulnerable to
allegations of inequitable access under provisions of the Americans with Disabilities Act.
Response: The Americans with Disabilities Act requires that individuals with
disabilities be given the ability to receive their long-term care services and supports in the
most integrated setting appropriate to their needs. We believe that Medicaid authorities
allowing for self-direction of services and supports do not conflict with this mandate, as
self-direction is a service delivery model, and does not prevent the provision of additional
services, through Medicaid or other authorities, that may be necessary for a State to
comply with the Americans with Disabilities Act.
Comment: One commenter requested that the regulation clarify whether a State
may select a self-direction model under the authority of section 1915(k) of the Act that
differs from the State’s existing self-direction delivery models under HCBS 1915(c)
waivers.
Response: While there are many similarities between the section 1915(k)
authority and the self-direction delivery models under the section 1915(c) authority, these
are separate authorities with different requirements. States may implement different selfdirection models under sections 1915(c) and 1915(k) of the Act, as long as all program
requirements are met.
Comment: One commenter indicated that it is unclear if the direct cash model is
intended to be a stand-alone model or an option within the financial management entity.

Response: Section 441.545(b)(1) requires a State to make financial management
services available to all individuals with a service budget. States can separately choose to
allow cash disbursement to individuals self-directing CFC services. Individuals using the
direct cash option have the choice of using the financial management entity for some or
all of the relevant functions.
Comment: One commenter recommended the regulation specify when FFP is
drawn down under the direct cash option and how unexpended portions of a cash
disbursement should be treated.
Response: Cash disbursement is given prospectively. States would report
expenditures for CFC services on the CMS 64 form based on this prospective
disbursement. States may determine how to account for unexpended portions of cash
disbursements. Based on past experience, we know that some States recoup unexpended
funds; others allow beneficiaries to carry over unexpended funds into subsequent months.
Comment: One commenter requested clarification on the requirement to comply
with Internal Revenue Service rules contained under each service model. The commenter
also requested clarification on how these paragraphs relate to the requirements in the
State assurance provisions in §441.570. The commenter suggested the regulations be
clarified to ensure that the requirements of §441.570 apply to each of the service models
listed in §441.545, as required by the statute.
Response: While the language pertaining to meeting IRS requirements may seem
duplicative, the entity responsible for ensuring the requirement is met differs depending
on the service delivery model used, and whether an individual is utilizing financial
management activities. We believe the regulation is clear that requirements under the
State Assurance sections apply to all service delivery models.

Comment: We received several comments supporting the inclusion of a financial
management entity and the specific requirements for the service.
Response: We appreciate the commenters’ support.
Comment: One commenter indicated that given the participant direction
requirement of CFC, it may be important for CMS to consider whether or not a financial
management entity could also be used within an Agency with Choice and other agencyprovider models. The commenter added that the regulation does not provide specificity
as to whether the financial management entity would operate on behalf of an individual
who would be the employer of his or her attendants, or if a financial management entity
could be an Agency with Choice, wherein the agency is the official employer of attendant
care providers who provide service to participants.
Response: It is unclear how a financial management entity would be utilized in
an agency-provider model. However, we would be willing to discuss such a proposal
with States.
Comment: Two commenters suggested the regulation require States to offer more
than one choice of financial management entity, and recommended the term “entity” be
changed to “entities.”
Response: Section 1915(k) of the Act does not provide the authority to require
States to provide more than one choice of financial management entity, as this is an
administrative function that may be completed by the State or a vendor organization.
However, the statute does not prohibit States from having more than one financial
management entity if they choose to. We believe offering more than one entity is
congruent with the philosophy of consumer choice and encourage States to consider
allowing more than one financial management entity.

Comment: One commenter recommended that §441.545(b)(1)(iii) be amended to
say “separately track budget funds and expenditures for each individual.” The
commenter believes this revision is necessary because States may interpret “separate
account” to mean “separate bank account” which is an overly complex, costly and
unnecessary approach to managing an individual budget.
Response: The intent of this provision is to eliminate the possibility of
commingling of individuals’ budget funds. We have revised the rule to incorporate the
suggested language and also added the requirement for the financial management entity
(FME) to separately maintain budget funds. Additionally, we have revised paragraph
(b)(vi) to clarify that the FME is required to provide periodic reports of expenditures to
the individual and State.
Comment: One commenter suggested revising §441.545(b)(2)(I) to also require
filing and reporting FICA, FUTA and State unemployment taxes.
Response: We believe the regulation already specifies these functions, as we
interpret “compliance with” to encompass filing and reporting. However, we are taking
this opportunity to add “and State employment and taxation authorities” after requiring
compliance with all applicable requirements of the IRS.
Comment: One commenter recommended that communications between the FME
and the individual occur at least monthly.
Response: We believe the frequency of communication between the FME and
the individual should be established by the State and should be based upon the level of
assistance needed and provided.

Comment: One commenter wanted clarification as to whether the cost of the
FME is considered a service cost rather than an administrative cost. The commenter also
wanted to know if this service may be included in an individual’s service budget.
Response: Consistent with other authorities including services provided by a
financial management entity, this is considered an administrative function and may not be
included in the individual service budget.
Comment: One commenter suggested the regulation should recognize fiscal
intermediaries and include language that those entities that have been approved to serve a
similar role under a State program should be automatically approved or allowed a
streamlined approval process to provide similar services under CFC.
Response: Section 441.545 sets forth the minimum mandatory functions that
must be performed by the FME. We recognize that States may interpret “fiscal
intermediaries” differently. Additionally, we do not believe that fiscal intermediaries are
synonymous with fiscal management activities. Therefore, we do not believe it is
appropriate to list fiscal intermediaries in the regulation; however, we note they could
provide the functions set forth in §441.545, as determined by the State.
Comment: One commenter recommended the regulation clarify whether FME
activities must be provided if a State does not elect to offer direct cash, vouchers, or
permissible purchases.
Response: Section 441.545(b)(1) requires a State to make financial management
activities available to all individuals with a service budget, including when the direct cash
option is used. We are modifying paragraph (b)(3) to clarify that the requirements at
§441.545(b)(2)(i) through (iv) also apply to vouchers. Accordingly, we are removing “If
the cash option is the only model offered by the State for Community First Choice” and

“services under the cash option” from paragraph (b)(2)(iv) as we want to be clear that this
provision applies to both direct cash and vouchers. States only implementing CFC
through an agency-provider model would not need to provide FME activities.
Comment: One commenter recommended that a financial management entity be
available for all self-directed model options. In such cases, the role of the financial
management entity within each of the models would need to be clarified.
Response: Section 441.545(b)(1) requires a State to make financial management
activities available to all individuals with a service budget. States can separately choose
to allow cash disbursement or vouchers to individuals self-directing CFC services.
Individuals using the direct cash option have the choice of using the financial
management entity for some or all of the relevant functions. We believe these
requirements ensure sufficient access to financial management entities.
Comment: One commenter stated that education on the responsibilities of
managing cash when an FME is not used is key. Specifically, States and individuals
should be educated on the risks associated with not using a financial management entity
and the consequences of mismanaging the duties required.
Response: We agree with the commenter and believe the requirements under
§441.555, Support System, will provide individuals with the necessary education.
Comment: One commenter recommended the regulatory citations for service
models be reorganized so that all the information pertinent to the agency model is
together and the self-direction requirements are all together.
Response: As indicated earlier, we have revised the Support System language at
§441.555 to indicate that it applies to all service delivery models. We believe this
addresses this commenter’s suggestion.

Upon consideration of public comments received, we are finalizing §441.545 with
revision, revising paragraph (a) to refer to the “agency-provider model”, amending
paragraph (a)(1) to align with the revised agency-provider model definition, amending
paragraph (b)(1)(iii) to say “separately track budget funds and expenditures for each
individual”, amending paragraph (b)(1)(vi) to require the FME to provide periodic reports
of expenditures to the individual and to the State, amending paragraph (b)(2)(i) to specify
compliance with State employment and taxation authorities, removing “If cash option is
the only model offered by the State for Community First Choice” and “services under the
cash option” from (b)(2)(iv), modifying paragraph (b)(3) to make the requirements at
§441.545 (b)(2)(i) through (iv) apply to vouchers, and adding a new paragraph (c) to
permit States to propose other service delivery models.
L. Service Plan Requirements for Self-directed Model with Service Budget (§441.550)
We proposed that the self-directed service plan requirements convey authority to
the individual to recruit, hire (including specifying attendant care provider qualifications),
fire, supervise, and manage attendant care providers in the provision of CFC services and
supports. In addition, we proposed that the service plan describe the ability of the
individual to determine the amount paid for a service, support, or item, as well as the
ability to review and approve provider invoices.
Comment: Many commenters offered general support of the self-direction model
with service budget. The commenters believe the intent of this section is to give people
maximum control over their services, recognizing that giving individuals the authority to
manage their service provider is integral for self direction.
Response: We appreciate the commenters’ support.

Comment: One commenter requested more specificity regarding the requirement
for individuals to evaluate an attendant care provider’s performance found at
§441.550(d)(4). Specifically, the commenter suggests that we explain the purpose of the
evaluation, who will deliver and receive the evaluations, and what actions are to be taken
in response to the evaluations. This commenter also questioned whether evaluations are
required if the recipient is the spouse of the provider, or a minor with a parent provider.
Alternatively, one commenter offered support of the evaluation requirement, but
requested the rule not allow States to impose formal or standard evaluation processes.
The commenter believes that the method for evaluation should be the decision of the
employer.
Response: Individuals receiving services under the self-directed model with
service budget have the ability to supervise and manage attendant care providers
providing services to them. We expect individuals to evaluate the quality and adequacy
of services the attendant care provider provides as part of their supervision
responsibilities. We do not expect that the evaluation has to be a formal process, nor is it
the responsibility of the State to impose a standard evaluation process. The purpose of
the evaluation is to provide the individual with the opportunity to provide feedback to the
attendant care provider with regard to the provision of services. When the individual has
a representative, the representative would be expected to conduct the evaluation.
Comment: Many commenters expressed support of the self-directed service plan
requirements. The commenters believe the requirements are essential to meaningful selfdirected models of care and encourage their inclusion in the final regulation.
Response: We appreciate the commenter’s support.

Comment: One commenter requested we clarify whether the State is allowed to
set parameters or limits on any of the following: annual service budget amount, the
number of paid attendant care hours received from any single family member within a
time period (per week, month, etc), or minimum wages.
Response: CFC is an optional State plan service. As such, States may set limits
on the amount duration and scope of CFC benefits, as long these limits comply with the
CFC specific requirements set forth in statute and regulation. We will be reviewing all
State proposals to implement CFC under the State plan. Our review includes a review of
any proposed limitations.
Comment: Many commenters expressed concern with individuals determining
the amount to pay for a service, support, or item. Many commenters indicated that States
should be allowed to establish reimbursement rates and methodologies including the use
of collective bargaining as a way to establish consistent reimbursement rates for services
and supports, while still allowing the individual to determine the amount, duration, and
scope of the services provided. One commenter recommended the regulation be
amended to specify that when an individual is determining the amount to pay for a
service, support or item, the individual’s decision should be consistent with existing State
laws and regulations governing compensation standards. Another commenter indicated
that while individuals should appropriately review invoices, requiring that individuals
determine payment for attendant services (hourly rate or wages) is not a necessary
component of self-direction and could undermine States’ efforts to build their long-term
services attendant workforce through regulating compensation standards for
attendants/direct care attendant care providers. Another commenter requests the

elimination of the requirement that individuals in a self-directed model with service
budget determine the amount paid for a service, support, or item.
Response: We understand the concern expressed by these commenters. The
intent of CFC is to provide individuals with the opportunity to maximize their
independence and control of the home and community-based attendant services and
supports. An integral component of the self-directed model with service budget is the
ability of the individual to determine the amount paid for services. However, this
flexibility should not conflict with responsibilities for setting compensation according to
State and Federal requirements. Therefore, we are modifying §440.550(e) to specify that
determining the amount to pay for services should be “in accordance with State and
Federal compensation requirements”.
Comment: One commenter expressed concern related to the requirement that “the
budget methodology include calculations of the expected costs of CFC services and
supports if those services and supports were not self-directed.” The commenter believes
States will find this provision challenging since it asks them to compare two separate
models that are not necessarily directly comparable.
Response: We do not agree with the commenter. We expect the State to obtain
this information based on an analysis of historical costs and utilization and other factors
that are likely to affect costs.
Comment: One commenter requested that we provide clarification around
budgeting requirements, specifically whether individual budgeting is required.
Response: The service budgeting requirements are used when individuals are
receiving services under the self-directed model with a service budget. The budget is

developed based on an individual’s assessment of functional need and the services
specified in the person-centered service plan.
Comment: The commenter indicated that the proposed rule gives the appearance
that the self-directed model is more costly and onerous to implement than agencyprovider models.
Response: CMS encourages States to avail themselves of a variety of service
models to implement CFC. We acknowledge that agency-provider models are more
straightforward to implement, and likely are already in existence in most States.
However, we fully recognize the merits of self-directed service models, and will work
with any State interested in adopting a self-directed service model for CFC.
Comment: One commenter recommended that the rule be revised to add language
stating that the attendant care provider’s duties are identified in the approved self-directed
service plan and within the scope of CFC services.
Response: It is the person-centered service plan, required for each individual
receiving CFC services and supports, regardless of service delivery model, that would
convey the duties of the attendant care provider in accordance with the scope of CFC.
We do not believe that it is necessary to amend this section of the rule to additionally
make these points.
Comment: One commenter stated that with regard to “reviewing and approving
provider invoices or timesheets” attendant care providers must utilize timesheets per the
Fair Labor Standards Act (rather than invoices). The commenter recommended revising
the rule to say “Reviewing and approving provider payment requests.”
Response: We agree with the commenter and have revised the rule at §441.550(f)
to say “reviewing and approving provider payment requests.”

Upon consideration of the public comments received, we are finalizing §441.550
with revision, modifying paragraph (e) to specify that determining the amount paid for
services should be “in accordance with State and Federal compensation requirements”,
modifying paragraph (f) to specify “reviewing and approving provider payment
requests.” As noted in the response to comments received in the Definitions section, we
modified paragraphs (a) and (b) to use the terms “dismiss” and “select.”
M. Support System (§441.555)
Based on our experience with self-direction programs, we are aware that the
support system provided by the State is a critical element of the service delivery model.
Therefore, to maintain consistency and to reflect our policy relating to self-direction, in
§441.555 we proposed the requirement that the State have in place a support system to
facilitate successful self-direction by the individual. While we did not prescribe the way
States are to design their support system, to allow flexibility, based on our experience, we
included a minimum list of activities for which individuals may need information,
counseling, training, or assistance, but States may offer additional activities. Generally,
the activities requiring support include participant rights information and how the selfdirected model of service delivery operates.
Comment: We received several comments providing overall support for the
requirements set forth at §451.555. One commenter strongly endorsed this section as a
critical component to ensuring consumers achieve maximum independence.
Response: We appreciate the commenters’ support.
Comment: A few commenters suggested that we extend paragraph (b)(1) to
require communication in a linguistically and culturally appropriate manner, with
accommodations for all functional limitations, including the need for alternative formats.

Response: For a State to comply with this requirement, it is an expectation that
the State will assure that information is provided to individuals in a manner that is
culturally sensitive and at a level most appropriate for the individual to understand the
information. This includes translator services as needed for non-English speaking
participants and interpreter services and accommodations for individuals with sight or
hearing impairments. We agree with the commenter’s recommendation and have revised
paragraph (b)(1) to include the following language: “To ensure that the information is
communicated in an accessible manner, information should be communicated in plain
language and needed auxiliary aids and services should be provided.”
Comment: One commenter requested that we provide guidance on all conditions
that are required for person-centered planning with a service budget to better determine
the cost of participating.
Response: The requirements for person-centered planning are the same regardless
of the service delivery model and are described at §441.540. Additionally, the
requirements set forth at §441.560 must be met for individuals receiving services through
the self-directed model with a service budget.
Comment: One commenter indicated that, with regard to risk management
agreements required under paragraph §441.555 (b)(2)(xi), the regulation does not address
whether criminal history record checks are permitted to help mitigate risk. The
commenter questioned whether record or background checks would be allowed if the
participant recruits, hires, trains and fires attendant care providers. The commenter
requested CMS to clarify whether States are required to allow participants to hire
someone who presents a risk of harm.

Response: Following the practice of other programs offering self-direction, we
believe that criminal background checks of attendants should be left to the discretion of
the States. However, we agree that this expectation was not clear in the proposed
regulation.
While we will not prescribe the tools or instruments States should use when
developing risk management agreements, we are revising §441.555 to require States to
specify any tools or instrument it uses to mitigate identified risks. In this section, we
further add that if States make criminal or background checks a requirement, States
would bear the expense of the background checks it performs on behalf of individuals
participating in CFC.
Additionally, we believe that the individual must retain the authority to decide
who to hire to provide personal attendant services, as this decision is inherent in selfdirection, as long as the choice adheres to section 1903(i) of the Act that Medicaid
payment shall not be made for items or services furnished by individuals or entities
excluded from participating in the Medicaid Program.
Comment: One commenter requested that we consider giving States the option to
make self-directed training mandatory to ensure that individuals have mastered the skills
needed to manage the service budget.
Response: We do not agree with the commenter. Section 441.555(b) requires
States to provide or arrange for the provision of appropriate information, counseling,
training and assistance to ensure that an individual is able to manage the services and
budget. These supports are to be available to the individual on a continuous basis until
such time as it has been demonstrated that after additional counseling, information,

training or assistance the individual cannot effectively manage self-direction
responsibilities.
Furthermore, §451.555(b)(2)(v) requires there to be a discussion about the risks
and responsibilities of self-direction. We believe these protections are sufficient to
facilitate successful provision of services and supports via a self-directed model with
service budget.
Comment: One commenter asked if the entity providing the support system could
also be the financial management entity.
Response: Such an arrangement would be appropriate, as long as the conflict of
interest protections originally proposed in §441.540(c)(4)(iv), and now relocated to this
section, are met.
Comment: One commenter requested clarification as to whether the State’s
obligation is limited to providing information about existing advocacy systems or if there
is an expectation that States actively invest in fostering development of advocacy systems
for the CFC option.
Response: It is an expectation that States would provide information about
existing advocacy systems. We are not mandating the establishment of additional
systems specific to the CFC program.
Comment: One commenter recommends that paragraph (b)(2)(vii) be revised as
“Individual rights, including appeal rights.”
Response: We agree with the commenter and have revised the rule at
§441.555(b)(2)(vii) to say “individual rights, including appeal rights.”
Comment: One commenter expressed concern that the regulatory language
requiring States to provide assistance to define goals, needs and preferences in paragraph

(b)(2)(ix) exceeds current program limits and could overpower existing systems. The
commenter recommends States have the ability to define this within current program
abilities and limits.
Response: We do not agree with the commenter that States be given the ability to
define support activities within the States’ current program abilities. While similar to
existing authorities, CFC is not the same. We are clarifying that this requirement relates
to the provision of CFC. Therefore we have revised the rule at §441.555(b)(2)(ix) to say
“Defining goals, needs and preferences of Community First Choice services and
supports.”
Comment: Several commenters expressed concern that the regulation only
applies supports to the self-directed model population. The commenters indicated that
some of these supports may also be relevant and important to individuals participating in
the agency model. The commenter recommends extending the relevant support
requirements to that population.
Response: We recognize that although participants may not control an
individualized budget in the agency-provider model, participants may manage their
services to the maximum extent possible. We agree with the commenters that the
supports provided under this section apply to all service delivery models, not just the selfdirection model with a service budget. Therefore, we have revised the rule to include
language that applies this requirement to all service delivery models.
Comment: We received many comments suggesting States be encouraged to
develop attendant care provider registries as part of the additional activities they
undertake to support a self-directed model of service delivery. A few commenters
expressed concern that individuals who do not choose to receive services through an

agency may have difficulty locating direct-care attendant care providers outside of their
immediate network of family members and contacts. The commenters indicated that a
“matching service registry" is a labor market intermediary that creates a dynamic
platform for matching supply and demand by allowing individuals to tap into an up-todate bank of available attendant care providers. The commenters also indicated that the
attendant care providers can also alert participants of their availability for employment.
These commenters recommended the regulatory language be revised to require States to
establish a labor market intermediary such as a matching service registry to assist
participants with identifying and accessing independent providers.
Response: We believe States should have the flexibility to design a system that
would best address workforce issues and ensure access to providers in their States. We
support State activity to implement systems that will improve an individual’s access to
attendants. However we believe it is beyond the scope of the regulation to mandate that
States implement attendant care provider registries.
Comment: A few commenters suggest we add “peer supports” to the list of
included support activities. Another commenter suggested that the regulation promote
the use of local, peer-based and consumer controlled providers so beneficiaries have
maximum access to their fiscal agent.
Response: We do not agree with the commenters that “peer support” services
should be added to the list of support activities. For purposes of Medicaid, peer support
services are an evidence-based mental health model of care that assists individuals with
their recovery from mental illness and substance use disorders. We recognize that peer
support is provided by specially trained individuals who are in recovery from mental

illness and/or substance use services. As such, we believe it would create confusion to
include “peer supports” as a CFC service.
Recognizing that individuals with experience in utilizing personal attendant
services and supports could provide valuable assistance to individuals who desire to do
the same, States could utilize individuals who were or are receiving such services in the
implementation of the activities required under the Support System.
Comment: One commenter recommends deleting paragraph (b)(2)(xi), pertaining
to risk management agreements. The commenter compares such agreements to managed
risk agreements in assisted living facilities that are inappropriate and illegal to the extent
that they purport to release a service provider from liability. The commenter indicated
consumer law invalidates any agreement that would absolve a personal care provider
from responsibility for his or her actions.
Response: We disagree with the commenter, as we do not believe the risk
management agreement requirement absolves personal care providers from responsibility
for his or her actions. We believe the purpose of the risk management agreement is to
identify the risks that an individual is willing and able to assume, and the plan for how
identified risks will be mitigated. The State must ensure that the risk management
agreement is the result of discussion and negotiation among persons providing the
support system functions, the individual, and others from whom the individual may seek
guidance. This is a requirement under the person-centered service plan.
Comment: One commenter suggested that the regulation be revised at
§441.555(b)(2)(vi) to state “The ability to freely choose from available home and
community-based attendant providers, service delivery models and (if applicable)
financial management entities.”

Response: We agree with the commenter, but must acknowledge that States have
the choice of how many service delivery models to provide. Therefore we have revised
§441.555(b)(2)(vi) to state “the ability to freely choose from available home and
community-based attendant providers, available service delivery models and if
applicable, financial management entities.”
Comment: One commenter requested that we clarify the vision for ensuring
development of a conflict free support system, as alluded to in the preamble, in the
service plan discussion. The commenter indicated the proposed rule contains no such
language or guidance.
Response: The conflict free support system discussed in the preamble is
operationalized by a State’s adherence to the language proposed in §441.540(c)(4), which
has now been relocated to this section.
Comment: One commenter indicated that to avoid conflict with standard
language referring to contracts, the word “plan” should be substituted for the word
“agreement” in paragraph (b)(2)(xi): development of risk plans.
Response: We do not agree with the commenter’s suggestion. We believe the
use of the term “agreement” most accurately reflects that these strategies are the result of
discussion and negotiation required under the person-centered plan development.
Comment: One commenter requested that the regulation include support system
workforce competencies.
Response: We disagree with this suggestion, as we believe States should have the
flexibility to determine the qualifications of the entities conducting the assessment of
functional need and developing the person-centered service plan, provided all
requirements of this regulation are met.

Comment: One commenter indicated that individuals may need ongoing
education and guidance from the self-direction support system.
Response: We agree with the commenter, and believe that this ongoing support is
provided for.
Upon consideration of the public comments received, we are finalizing §441.555
with the following revisions:
● We are revising paragraph (b)(1) to include the following language: “To ensure
that the information is communicated in an accessible manner, information should be
communicated in plain language and needed auxiliary aids and services should be
provided.”
● We are adding a requirement at paragraph (b)(2)(xi) that States specify any
tools or instruments it uses to mitigate identified risks, and adding that if States make
criminal or background checks a requirement, States would bear the expense of the
background checks it performs on behalf of individuals participating in CFC;
● We are revising paragraph(b)(2)(vii) to include “individual rights, including
appeal rights”;
● We are revising paragraph (b)(2)(ix) to state “Defining goals, needs and
preferences of CFC services”;
● We are revising the introduction to include language that applies this
requirement to all service delivery models;
● We are revising paragraph (b)(2)(vi) to state “the ability to freely choose from
available home and community-based attendant providers, available service delivery
models and if applicable, financial management entities.”

● We are adding a paragraph (c) to incorporate conflict of interest language
proposed in §441.540(c)(4).
N. Service Budget Requirements (§441.560)
We proposed to require that a service budget be developed and approved by the
State and include specific items such as the specific dollar amount, how the individual is
informed of the amount, and the procedures for how the individual may adjust the budget.
We proposed that the budget methodology set forth by the State meet certain criteria,
such as being objective and evidence based, be applied consistently to individuals in the
program, and be included in the State plan. In addition, we proposed the budget
methodology include calculations of the expected costs of CFC services and supports if
those services and supports were not self-directed. We proposed that States could place
monetary or budgetary limits on self-directed CFC services and that if a State chose to do
so, we proposed to require that the State have a process in place that describes the limits
and the basis for the limits, any adjustments that will be allowed, and the basis for the
adjustments, such as an individual’s health and welfare. We proposed to require certain
beneficiary safeguards in light of these possible limitations.
Comment: Many commenters offered their support for this requirement.
Response: We appreciate the commenters’ support.
Comment: One commenter requested clarification around CMS’ intent for
anticipated safeguards, and whether it is limited to circumstances in which an
individual’s needs change.
Response: Our experience with self-direction indicated that at a minimum, a
certain level of oversight by the State is necessary to help flag potential issues with the
provision of services. We believe it is important that States have a system to oversee the

expenditures being made by individuals self-directing their care. Premature depletion of
the funds in a service budget could signal a health crisis which would require the State to
immediately determine the health status of an individual and construct a new assessment.
It could also signal misuse of funds, for which the State would need to take corrective
action. Although there are general safeguard requirements outlined in the Support
System section, the safeguard requirements in §441.560 pertain specifically to resolving
issues when the budgeted service amount is insufficient to meet the individual’s needs.
Comment: One commenter requested more guidance in the regulation on the
procedures the State must have in place to provide safeguards when the budgeted service
amount is insufficient to meet the individual’s needs.
Response: We appreciate the commenters’ suggestions; however the specific
safeguards are determined by the State. We will review the State’s proposed safeguards
during the review of their State plan amendment submitted to implement CFC.
Comment: One commenter suggested that the rule should require the State to
explain and provide in writing the criteria used for determining an individual’s service
budget amount when the individual receives the final written service plan.
Response: Section 441.560(a)(2) requires the State to specify procedures for
informing an individual of the amount of the service budget before the service plan is
finalized. Additionally, paragraph (d) requires the State to have a method of notifying
individuals of the amount of any limit that applies to CFC services and supports. To
ensure individuals receive information in a manner in which they understand, we have
revised §441.560(d) to include the following language: “Notice must be communicated in
an accessible format, communicated in plain language, and needed auxiliary aids and
services should be provided.”

Comment: One commenter wanted to know if a State must adhere to the required
elements at §441.560(a)(1), (a)(2), (a)(3)(i) and (a)(5) if the State does not elect to
provide transition costs, direct cash, vouchers or permissible purchases.
Response: Any State allowing self-direction with a service budget must adhere to
all requirements of the final regulation. To clarify the requirements as they relate to
permissible services and supports, we are taking this opportunity to revise paragraph
(a)(5) inserting “other permissible services and supports as defined at §441.520(b)” after
“transition costs” and removing the remaining language.
Comment: We received several comments requesting clarification with regard to
a State’s flexibility to establish service limits on the service budget. One commenter
believes strongly that States should be allowed the flexibility to institute caps on hours of
services in this section, especially in times of fiscal crisis or uncertainty. The commenter
also believes States should not be required to provide all services relating to all needs
identified through the needs assessment process as there are limited [financial] resources.
Another commenter requested the regulation explicitly say if a State may set a per person
service budget limit for the self-directed model.
Response: CFC is an optional State plan service and States have the flexibility to
determine the amount, duration, and scope of the program, within the confines of
statutory requirements. We provide clarification under the assessment of functional need
section that although the assessment will identify all needs an individual has, the CFC
program will only be responsible for the provision of services available under CFC. We
believe it is necessary and appropriate for the individual to be referred to other Medicaid
and non-Medicaid programs the individual may be eligible for, that will address the needs
identified that are not available under CFC.

Comment: One commenter requested the provision of guidance to States on
ensuring that when a budget is capped, there are methods to modify the budget allotment,
especially in emergency situations.
Response: Section 441.560(b)(5) and (c) require States to have procedures to
adjust limitations placed on CFC services and procedures to provide safeguards to
individuals when the budgeted amount is insufficient to meet the individual’s needs.
These provisions allow States to modify the budget allotments in emergency situations.
Comment: One commenter recommends the regulation include appropriate
safeguards to ensure that budgets are not arbitrarily reduced for an individual’s selfdirected services. Another commenter indicated it is not clear what “safeguards” are
considered acceptable when the budgeted services amount is insufficient to meet the
individual’s needs. The service budget requirements should explicitly address what
adjustments may be made, for example when the individual is at risk of an institutional
placement because of budget limits. Another commenter indicated that individuals
should be well-informed of the appeal process if they believe that a service budget cannot
adequately meet their needs.
Response: Section 441.560(c) requires the State to have procedures in place that
will provide safeguards to individuals when the budgeted service amount is insufficient to
meet the individual’s needs. The Support System set forth in §441.555 requires
individuals be informed of the process for changing the person-centered service plan. An
individual is supposed to sign their plan only if they agree with it. If the individual does
not agree with the service budget, it should be addressed at this time. Additionally, there
are requirements for individuals to file an appeal, and as always, the standard Medicaid
fair hearing appeal rights exist for individuals receiving CFC services.

Comment: One commenter indicated that the regulation should require that
appeals be handled by entities not responsible for conducting the assessment or providing
case management services.
Response: We agree appeals should be handled by an independent entity.
Reconsiderations may be handled by the individuals responsible for conducting an
assessment and facilitating the person-centered plan of care. However, if an individual is
not satisfied with the service plan developed, including the amount of hours identified on
the plan, an individual has the right to file an appeal. The individuals should file an
appeal following the State’s appeal process.
Comment: One commenter requested the rule clarify the applicability of
“evidence based” to a service budget allocation methodology, as referenced in paragraph
(b)(1). Additionally, the commenter requests clarification as to whether the “cost data”
invokes a relationship to historical Medicaid rates and corresponding expenditure costs,
or if it CMS’ expectation that “cost” is related to audited costs for providing services
unrelated to historical reimbursement rates.
Response: By this, we mean that the method used by the State is based on an
analysis of historical costs and utilization and other factors that are likely to affect costs.
Comment: One commenter requested that CMS clarify the test against which we
will measure service budget allocation methodology to determine approval. This
commenter asked if there is an expectation of actuarial soundness or some other rate
setting standard against which the methodology will be judged.
Response: Verification of actuarial soundness will not be required. States are
expected to provide a description of the methodology used to determine the individual’s
service budget amount. The methodology must take into account the cost of services if

they were not self-directed. We would like to further clarify that we use the term “cost”
to mean what it will cost the beneficiary to purchase the services, at either the fee-forservice rate or a beneficiary negotiated rate. We recognize the confusion the use of the
terms “allocation” and “cost” in §441.560(b)(1) have created, and therefore, we have
revised the rule to remove the terms. Additionally, we have revised this section to
remove redundant language.
Comment: One commenter requested clarification as to whether a State may set
participation parameters, such that individuals may be prohibited from participating if the
individual’s choices around wage limits result in the service budget being insufficient to
cover the assessed needs.
Response: Section 441.545(b)(2)(iii) requires that States make available a
financial management entity to an individual who has demonstrated, after additional
counseling information, training or assistance, that the individual cannot effectively
manage the responsibilities of receiving a cash payment.
Comment: A few commenters noted an incorrect regulatory citation for the
Medicaid fair hearing process.
Response: We have revised the rule to make this technical correction.
Comment: A few commenters suggested the regulation be revised at paragraph
(b)(1) to require individuals to follow a compensation standard developed by the State
under §441.570. The commenters believe the States should include labor market data in
their methodology for developing a participant service budget as a basis for setting
adequate compensation standards for direct care services to support recruiting and
retaining qualified providers.

Response: We do not agree with the commenter’s suggestion because it would
not support the requirement at §441.550(e) granting individuals the authority to
determine the amount paid for a service, support, or item.
Comment: Several commenters expressed support for the requirement
§441.560(e) that the service budget not restrict access to other medically necessary care
and services furnished under the State plan.
Response: We appreciate the commenter’s support.
Comment: One commenter requested that the service budget criterion be clear
regarding what is permitted and prohibited. With regard to what is permitted, flexibility
due to changing needs, priorities, or goals needs to be recognized.
Response: States must ensure the method of determining the budget allocation is
objective and evidence based utilizing valid and reliable cost data. Additionally, the
regulation requires that States have a process for adjusting any limits placed on the
provision of CFC services.
Comment: One commenter indicated that safeguards for individuals to address
budgeted amounts insufficient to meet consumer needs must be robust and timely.
Response: We agree with the commenter and will review the description of the
State’s safeguards through the State plan amendment process.
Comment: One commenter requests the regulation clarify if a State may set selfdirected budgets at a level which assures that those using the self-directed service option
will not exceed the amount of funding which would be spent under an agency-directed
mode. The commenter indicated the necessity for fiscal neutrality, indicating that selfdirected services in the State has led to budgets being reduced by a specific percentage to
account for the fact that flexibility is likely to mean a person uses more of the funding

allowed to care for them during the year. The commenter urges that any reductions or
discounts be based on data and a transparent methodology.
Response: States determine the methodology through which the service budgets
are developed. As required in paragraph (b)(1), this methodology must be objective and
evidence-based, using valid, reliable cost data.
Comment: One commenter recommends revising paragraph (a)(3)(i) to indicate
that “the procedure for an individual to freely adjust amounts allocated to specific
services and supports within the approved service budget.”
Response: We acknowledge the clarity this revision brings, and are revising the
regulation to incorporate it.
Comment: One commenter recommends health and safety be added to paragraph
(c).
Response: We do not believe that such a clarification is necessary, as the term
“safeguards” is sufficiently broad to encompass health and safety protections.
Upon consideration of public comments received, we are finalizing §441.560 with
revision to paragraph (a)(5) inserting “other permissible services and supports as defined
at §441.520(b)” after “transition costs” and removing the remaining language, correcting
the citation of the fair hearings process in paragraph (a)(6), incorporating the
commenter’s suggested revision to paragraph (a)(3)(i), removing the terms “allocation”
and “cost” from paragraph (b)(1), revising paragraph (d) to inserting “Notice must be
communicated in an accessible format, communicated in plain language, and needed
auxiliary aids and services should be provided” and removing redundant language.
O. Provider Qualifications (§441.565)

We proposed to require that States provide assurances that necessary safeguards
have been taken to protect the health and welfare of CFC recipients. States must define
qualifications for providers of attendant services and supports under the agency-provider
model. We proposed that an individual has the option to permit family members, or any
other individuals to provide CFC services and supports identified in service plan as long
as they meet the qualifications to provide such services and supports. We also proposed
that individuals retain the right to train their attendant care providers in the specific areas
of attendant services and supports needed by the individual, and that individuals also
retain the right to establish additional staff qualifications based on their needs and
preferences.
Comment: One commenter supported the requirement that States take necessary
safeguards to protect the “health and welfare” of enrollees.
Response: We recognize that the protection of health and safety requires
program-wide consideration and oversight; we are therefore taking this opportunity to
move this assurance from the Provider Qualifications section to the State Assurances
section. Additionally, we are adding language to the State Assurance section to make it
clear that this includes assuring the State’s adherence to section 1903(i)(2) of the Act that
Medicaid payment shall not be made for items or services furnished by individuals or
entities excluded from participating in the Medicaid Program.
Comment: One commenter expressed concern that the regulatory language at
§441.565(c) does not state the statutory requirement that services be provided by an
individual who is qualified. The commenter recommended the regulatory language be
revised to explicitly state this.

Response: The requirements at §441.565(b) requiring the development of
provider qualifications includes the requirement that providers must be qualified.
Therefore, we are not revising the regulatory language to explicitly state this.
Comment: One commenter requested that we define the term “qualified.” A few
commenters requested that the regulation go beyond requiring States to define provider
qualifications, by also establishing core qualifications for States to build around. The
commenters believe the core qualifications should be applied uniformly to home care
agencies, as well as the self-directed model with service budget. The commenters
indicated that at a minimum, attendant care providers should be subject to criminal
background checks, a minimum set of basic caregiver training standards, and training on
mandated “abuse and neglect” reporting. Several commenters requested that the
regulation require States to adopt national credentialing standards for personal assistance
attendant care providers. One commenter requested that we confirm that the individual’s
right to establish additional staff qualifications does not interfere with a State’s ability to
set provider qualifications including those necessary to ensure the individual’s health and
welfare. A few commenters expressed concern that the State would not define the
qualifications of providers who are not part of an agency, such as family members and
friends. These commenters believed that there should be minimum safeguards that States
must meet in establishing provider qualifications for services provided under both an
agency model and self-directed model. These standards should include caregiver training
and competencies, health assessments, quality assurance systems and others.
Response: Consistent with other Medicaid authorities providing personal
assistant services, States have the flexibility to establish the minimum provider
qualifications for providers of services provided under the agency–provider model. A

description of provider qualifications will be reviewed with each State’s proposal to
implement CFC. Additionally, individuals receiving services under the agency-provider
model retain the right to establish additional staff qualifications based on the individual’s
needs and preferences. We agree that these additional qualifications should not interfere
with the State’s ability to protect the health and welfare of individuals receiving CFC
services and supports.
We appreciate the commenters’ suggestions for possible safeguards States could
employ to protect the health and welfare of participants receiving CFC services. While
we agree with the suggestions, we believe that mandating specific safeguards will not
allow States the flexibility to utilize procedures that have proven successful. In addition,
we do not believe it is necessary or appropriate to establish at the Federal or State level
provider qualifications for individuals delivering services via the self-directed model with
service budget. A hallmark of self-directed models is the ability of the individual
receiving services to define the qualifications of those furnishing services. The only
exceptions in CFC is the need to adhere to requirements of State Practice Acts when
determining the ability of “health-related tasks” to be delegated by licensed healthcare
professionals and adherence to section 1903(i) of the Act prohibiting payment for items
or services furnished by individuals or entities excluded from participating in the
Medicaid Program.
We believe requiring State assurance of the provision of necessary safeguards is
sufficient; however, as indicated above, we are moving this required assurance and
adding language requiring adherence to section 1903(i) of the Act to §441.570, State
Assurances.

Comment: One commenter expressed concern that providers with a history of
defrauding government programs need to be avoided in the selection process.
Response: We agree with the commenters’ concerns and expect States to
implement safeguards to prevent such individuals or entities from providing CFC
services.
Comment: Several commenters requested the regulation require that all
employers comply with basic attendant care providers rights such as minimum wage, tax
withholding and provision of attendant care providers compensation.
Response: Except for the mandatory flexibility within the self-directed model
with service budget for individuals to retain the authority to determine the amount to be
paid for a service, we believe the commenters’ suggestions are addressed in the
requirements set forth in §§441.545 and 441.570. Additionally, we have modified
§441.570 State Assurances to add a paragraph (d)(5) to say “any other employment or tax
related requirements.”
Comment: One commenter asked if the personal care attendant is considered to
be the provider. If the personal care attendants are considered to be providers, the
commenter wanted to know if the providers are subject to the screening requirements
under §455.000.
Response: Based on the commenter’s statement we are unable to determine if the
commenter is referencing the program integrity requirements found at 42 CFR Part 455
or if this is an error as the proposed rule for CFC did not contain a §455.000. However,
we note that §400.203(1) defines provider as either of the following: (1) For the fee-forservice program, any individual or entity furnishing Medicaid services under an
agreement with the Medicaid agency; or (2) For the managed care program, any

individual or entity that is engaged in the delivery of health care services and is legally
authorized to do so by the State in which it delivers the services. To the extent personal
care attendants meet one of the above definitions, they would be considered Medicaid
providers and subject the program integrity requirements found at 42 CFR part 455. We
acknowledge that the inherent flexibility of who can provide services under a selfdirected service model, may result in a personal care attendant not meeting the definition
of providers found in §400.203. We believe the program safeguards included throughout
this regulation, such as the activities required under the support system, provider
qualifications, State assurances, and establishing a quality assurance system that
evaluates quality of care and develops and implements mechanisms for discovery and
remediation and quality improvement activities, will ensure individuals receiving services
under this benefit are afforded protections of health , safety and program integrity in
circumstances in which the personal care attendant does not fall within the regulatory
definition of a provider. Additionally, a State must adhere to the provisions of section
1902(a)(27) of the Act, and Federal regulations §431.107, governing provider
agreements.
Comment: We received many comments supporting the requirement that
individuals have the option to permit family members or other individuals of their
choosing to provide attendant services and supports. We also received many comments
supporting the requirement that individuals set their own qualifications for family
members or individuals they recruit.
Response: We appreciate the commenter’s support.
Comment: One commenter believes services are best provided by public or notfor-profit entities. The commenter believes that if for-profit driven entities are used, the

contracts should specify the profit and make sure the rest is spent for the consumers’
benefit. The commenter also expressed concern that services may be cut to boost profits.
Response: The statute does not include language to exclude for-profit entities
from providing CFC services if they are qualified to do so. We believe the regulation
provides sufficient safeguards to thwart inappropriate behavior that could occur with any
provider.
Comment: One commenter stated consumer voices need to be heard regarding
the selection for providers.
Response: We believe that self-direction and consumer choice are supported
throughout the rule. Regardless of the service delivery model, the individuals have
control over who is providing services to them. As specified in the statute, and
implemented in provisions of the rule, individuals have control to select and manage
services. The Development and Implementation Council, which requires its membership
composition include a majority of elderly individuals, individuals with disabilities, and
their representatives, is an excellent forum to discuss important issues such as service
delivery options and provider types to be included in the State’s CFC program.
Comment: We received many comments requesting clarification regarding
whether individuals are allowed to hire family members to provide CFC services. The
commenters requested that participants be allowed maximum flexibility to hire any
individual capable of providing services and supports, including legally responsible
relatives. Many commenters requested that the regulatory language at §441.565(b) state
that individuals have the option to have family members provide services and supports
whether the State allows family members to be a attendant care provider or not.

Response: Section 1915(k)(1)(A)(iv)(III) of the Act requires that services are
provided by any individual who is qualified to provide such services, including family
members. We interpret this to mean that under the self –directed model with service
budget, States must allow individuals to hire family members qualified to provide any
service identified on the person-centered service plan. Recognizing States have the
option of only offering the agency-provider model, we expect that this model would
allow an individual to exercise maximum control over who provides services to them.
While we cannot mandate agencies to employ individuals’ family members for the
purpose of providing CFC services, we strongly encourage agencies to consider
employing such individuals if they meet the established qualifications.
Comment: Many commenters requested the regulatory language at §441.565(c)
be revised to state that individuals or their representatives have the right to train attendant
care providers to perform any tasks within an approved service plan without regard to
State licensure or certification requirements.
Response: We interpret this provision to allow individuals to train providers to
perform non-skilled activities tailored to the specific needs of the individual; therefore,
we are not revising the regulatory language. However, for reimbursement to be made for
services that meet the definition of a health-related task, those services must be delegated
within the State’s Practice Act for the practitioner delegating the service.
Comment: One commenter asked for confirmation on the applicability of 42 CFR
440.167 that prohibits FFP for payments to legally responsible individuals for the
provision of State plan personal care services, unless those services meet the criteria as
being “extraordinary” care.

Response: The regulatory requirements for State Plan personal care services do
not apply to CFC, which has its own statutory and regulatory requirements. We
acknowledge the confusion created by including in the same section State flexibilities in
determining provider qualifications under agency-provider models and individual
flexibilities in determining provider qualifications under self-directed models with
service budgets. Such confusion was evident in many comments received. To that end,
we are revising this section to indicate that paragraph (a) applies to all service delivery
models, and paragraph (b) applies only to agency models and paragraph (c) applies only
to self-directed models with a service budget. Paragraph (d) applies to “other” models
defined by the State.
Comment: Many commenters expressed concern that the provider qualifications
established by the State could threaten the ability of individuals to staff their support
needs. The commenters suggested there be an exception process if there is no
satisfactory attendant care provider available and the consumer makes a voluntary
affirmative choice to waive the provider qualifications requirement. The commenters
suggested that the regulation define “voluntary affirmative choice” in a way that will
allow informed and sophisticated consumers to have the default requirement for a
provider qualifications waiver, while not allowing this authority to be abused. For
example, an agency should not be able to offer an unsuspecting consumer a waiver to
“get a faster attendant placement.” Lastly, the commenter recommended that the
administrative burdens of ascertaining and evaluating provider qualifications should not
fall so heavily on an individual as to prevent hiring.
Response: As noted above, we have restructured this paragraph to clarify the
requirements that apply under the various service delivery models. We believe this

should alleviate any confusion. However, we disagree with the commenters’
recommendation to add an exception process for individuals if there is no satisfactory
attendant care provider available. For the purposes of ensuring health and welfare of
individuals receiving CFC services, we believe that providers must meet either the
qualification standards established by the State when services are delivered through the
agency-provider model, or by the individual, when services are delivered through the
self-directed model with service budget.
Comment: One commenter requested clarification as to whether a State, in
accordance with State law, may prohibit family members from serving as the client’s
representative while also providing paid attendant services.
Response: We are clarifying here that an individual’s representative may not also
serve as the individual’s paid attendant. This arrangement was prohibited in the section
1915(j) program, and we are modifying the definition of “individual’s representative” to
continue that prohibition for CFC.
Comment: One commenter requested that the regulation give States the authority
to determine which family members may act as providers of care.
Response: We do not believe it is appropriate for the regulation to authorize
States to determine which family members may act as providers of care under the selfdirected model with service budget. Consistent with the philosophy of self-direction, we
believe individuals receiving CFC services must have the opportunity to exercise
maximum control in deciding who can provide services.
Comment: One commenter indicated that when services are provided in a
traditional agency model, the regulation should mandate that States establish a
qualification standard that includes establishing a specific set of patient rights, including

the right to immediate access to a supervisor to request a change in attendant, or hours, or
duties.
Response: We do not agree that the regulation should mandate that States
establish qualifications above and beyond what is already required for CFC. We believe
that these important individual rights are included as requirements under the personcentered planning requirements at §441.540 and the support system requirements at
§441.555.
Comment: One commenter suggested that the regulation should set the
expectation that fraud, waste and abuse will not be tolerated and should be prevented,
punished and prosecuted.
Response: A major tenet of the Medicaid program is maintaining program
integrity. This requirement applies not only the section 1915(k) authority, but to all
Medicaid authorities. In addition, the CFC regulation specifically requires services
furnished to be based on the assessment of functional need, and indicates that the personcentered service plan should prevent the provision of unnecessary or inappropriate care.
To promote the integrity of the Medicaid program, we have modified §441.570(a), State
assurances, to explicitly require a State’s adherence to section 1903(i) of the Act, which
stipulates that Medicaid payment shall not be made for items or services furnished by
individuals or entities excluded from participating in the Medicaid Program, when
implementing the CFC State plan option.
Comment: One commenter believes mandatory attendant training should be
required. Another commenter believes the State should make available training programs
or individualized coaching for those participants who prefer their attendant care provider
receive such training. Alternatively, many commenters support the right of individuals to

train attendant care providers in the specific areas of attendant care needed. The
commenters suggested CMS clarify the interaction of this individual right with State laws
mandating training requirements governing all attendant care providers.
Response: We disagree with the commenters’ suggestion to require States to have
mandatory trainings for providers of attendant services, as this would remove the
authority vested in the individuals to train their providers. However, to support the
requirement at §441.565 that individuals retain the right to train attendant care providers
in specific areas, and to be consistent with related requirements under section 1915(j) of
the Act, we expect States to allow individuals to have access to additional attendant care
provider training if needed or desired by the individual and related to needs identified in
the person-centered plan. We have revised the rule at §441.565 (a)(1) to reflect this
change.
Comment: One commenter requests that cultural competency provisions
explicitly include lesbian, gay, bisexual, and transgender populations.
Response: We do not believe that language specific to lesbian, gay, bisexual, and
transgender populations is necessary, as the requirement applies for all individuals
receiving CFC services.
Comment: A few commenters believe that there should be certain safeguards and
oversight to ensure that services have been provided appropriately and at the level that is
authorized.
Response: We believe that the regulation provides sufficient individual
protections to detect whether needed services are provided appropriately. It is our
expectation that an individual’s services will be monitored by the entity providing
support system services, and any irregularities in the provision of services will be

detected and addressed. Additionally, the State Medicaid agency will exercise ongoing
oversight and monitoring of the provision of services through review of the personcentered service plans, and through the Quality Assurance and Improvement Plan.
Comment: One commenter requested clarification regarding whether a State may
set limits on the number of hours an individual may receive from any single family
member, such as 40 hours per week.
Response: We do not believe it is appropriate for States to apply limitations to a
certain classification of providers.
Upon consideration of public comments received, we are finalizing §441.565 with
revision, moving the requirement in paragraph (a) that requires States to assure the
necessary safeguards that will be taken to protect the health and welfare of enrollees in
CFC to §441.570. “State Assurances” and modifying paragraph (c) to include the phrase
“including through the use of training programs offered by the State.” We are also
modifying this section to specify which requirements apply in various service delivery
models.
P. State Assurances (§441.570)
We proposed to reflect the requirements at section 1915(k)(3)(C) of the Act that,
for the first full fiscal year in which the State plan amendment is implemented, the State
must maintain or exceed the level of expenditures for services provided under sections
1905(a), 1915, or 1115 of the Act, or otherwise, to individuals with disabilities or elderly
individuals attributable to the preceding fiscal year. We also proposed to interpret this
requirement to be limited to personal care attendant services. In addition we proposed to
reflect requirements at section 1915(k)(4) of the Act that States electing this option must
comply with certain laws in the provision of CFC regardless of which service delivery

model the State elects to provide. Specifically, the statute requires that services and
supports are provided in accordance with the Fair Labor Standards Act of 1938 and
applicable Federal and State laws regarding withholding and payment of Federal and
State income and payroll taxes; provision of unemployment and workers compensation
insurance for attendant care workers; maintenance of general liability insurance; and
occupational health and safety. We proposed to include these assurances as specified in
the statute at §441.570(b).
Comment: Multiple commenters supported limiting the application of the State
maintenance of expenditure requirement to a defined set of services rather than to all
Medicaid expenditures for older people and individuals with disabilities. Multiple
commenters agreed that there is a need to develop a standard which more accurately
reflects the legislative intent of CFC, as applying the maintenance of expenditure to all
services is overly broad and would render the provision “nearly pointless”, but indicated
that limiting it only to personal care services is overly narrow. Multiple commenters
added that the maintenance of expenditure requirement should include all home and
community-based services, not just personal care and indicated that this would be
consistent with the intent of the law. Other commenters asked CMS to clarify in the
regulation that CMS interpreted this requirement to only apply to personal care attendant
services under sections 1905(a), 1915, and 1115 of the Act for the first year.
Response: We interpreted section 1915(k)(3)(C) of the Act to mean that, for the
first full calendar year in which the State chooses to offer CFC in the State plan, the
State’s share of Medicaid personal care attendant expenditures for individuals with
disabilities or elderly individuals must remain at the same level or be greater than State
expenditures from the previous 12 month period year. As CFC is an attendant services

and supports benefit, we believe it is appropriate to apply this maintenance of expenditure
requirement only to comparable expenditures authorized under sections 1905(a), 1915,
1115 or other sections of the Act. We articulated this interpretation in the preamble of
the proposed rule. To increase the clarity of this requirement, we are modifying the
regulatory provision to specify the scope of services required under the requirement, to
indicate that the clause “or otherwise” also applies to home and community-based
attendant services authorized under other provisions of the Social Security Act, clarify
that this requirement applied to State expenditures and to clarify we interpret the fiscal
year to be a 12 month period. The new language will say “For the first full 12 month
period in which the State plan amendment is implemented, the State must maintain or
exceed the level of State expenditures for home and community-based attendant services
and supports provided under sections 1115, 1905(a), 1915, or otherwise, under the Act, to
individuals with disabilities or elderly individuals attributable to the preceding 12 month
period.”
Comment: A commenter indicated a 1-year maintenance of expenditure
requirement is not sufficient, given that demographics will drive an increasing need and
suggested that the requirement should be at a baseline for the first full fiscal year and then
increase based on factors such as population demographics or indicators of need or
demand such as waiting lists, applications for services, etc. Another commenter
recommended that the requirement include gradual increases each year in access to
personal care services.
Response: We believe that section 1915(k)(3)(C) of the Act was clear in terms of
the timeframe for which States are required to maintain or exceed the level of
expenditures.

Comment: Multiple commenters indicated that while States should have the
flexibility to move beneficiaries from other programs into CFC, they recommended that
safeguards be in place to ensure that beneficiaries do not experience any disruptions or
loss of benefits, and that they are able to retain their providers from the initial program if
they previously directed their own supports. Multiple commenters added that the shift
should be seamless for consumers. Another commenter added that if States substitute
personal care services under CFC for otherwise available personal care services, the
qualifications and availability of the services should be maintained so that no currently
eligible person or group loses care, and pointed out that the level of expenditures could be
maintained in several ways including the expansion of eligibility for personal care
services under section 1915(c) programs or State plan personal care.
Response: We believe the maintenance of expenditures provision will serve as a
safeguard in that these expenditures cannot decrease for the first year of implementation;
however, we acknowledge the commenters’ concerns and expect States to ensure that
services will not be disrupted, decreased, or lost as a result of a State choosing to elect
CFC. We do not foresee there being an issue with individuals retaining their current
providers if they choose to receive their attendant services and supports through CFC.
Comment: Multiple commenters stated that it was their belief that the legislative
intent of the maintenance of expenditure provision was to ensure that States implemented
the CFC to expand access to services, and not as a way to constrict existing services
while securing higher matching funds. The commenters suggested that there be extra
scrutiny of State reductions in services that are related to taking up CFC, in particular,
where the State makes no effort to grandfather in existing services for affected
consumers. The commenters explained that if a State were to take up the CFC option and

apply an institutional level of care eligibility requirement, the State might be tempted to
eliminate its personal care option to get higher match for those services through CFC.
The commenter added that the large majority of States do not have an institutional level
of care requirement for the personal care option and thus many individuals who were in
the personal care option would not be able to transition to CFC. While the commenter
noted that the State would likely not be in technical violation of the maintenance of
expenditure requirement, based on the broader CFC spending obligations, it might violate
the spirit of the CFC for thousands of consumers to find themselves without personal care
services. The commenter cautioned that HHS should be careful to avoid helping States
evade the purpose of the requirement.
Response: We do not believe that this regulation promotes the constriction of
existing services to secure higher matching funds. We appreciate the suggestions
regarding the potential reduction of services. The CFC State plan option provides
individuals requiring an institutional level of care the opportunity to receive personal
attendant services and supports (PAS) in the community instead of in an institution. We
anticipate States will use this State plan option to improve access to non-institutional long
term care services and supports. Additionally, §441.570 requires States, for the first 12
months of implementing this State plan option, to maintain or exceed the level of State
expenditures for similar services provided under other benefit authorities under the Act.
Comment: One commenter advised that if the maintenance of expenditure
requirements for CFC pertain only to personal care attendant services, it should be
clarified in the regulatory language in paragraph (a) to include HCBS waiver services as
well. The commenter also expressed concern regarding the interaction between the
Affordable Care Act Maintenance of Effort (MOE) for home and community-based

waiver services and the maintenance of expenditure requirement for CFC purposes, as the
commenter anticipated that persons may move from a waiver to CFC, and indicated that
States should not risk noncompliance with the MOE under the Affordable Care Act if
persons move from HCBS to CFC. Another commenter indicated that States need
clarification as to whether they are required to maintain the same number of waiver slots,
as would be required by the Affordable Care Act MOE if a State takes up CFC, as States
may be unwilling to take up the option if they cannot realize savings from directing
people away from waivers and towards less expensive State plan services.
Response: This set of comments addressed two aspects of the maintenance of
expenditure requirement of CFC. First, the spending covered by the maintenance of
expenditure requirements are for home and community-based attendant care services in
the State as authorized under sections 1905(a), 1915, 1115, or otherwise, under the Act.
The final rule reflects that this requirement pertains to these services and these provisions
of statute.
Secondly, the comments raised questions regarding the relationship of the
maintenance of expenditure requirements as set forth in section 1915(k) of the Act to the
MOE requirements established through Affordable Care Act as such requirements apply
to long term services and supports, including HCBS waiver programs. The Affordable
Care Act MOE pertains to Medicaid eligibility standards, methodologies, and procedures.
Because institutional care and HCBS waivers can serve as a doorway to eligibility for
certain individuals, changes impacting access to those benefits may raise MOE questions.
While changes to the section 1915(c) waiver eligibility and capacity may have
implications for the Affordable Care Act requirements regarding MOE, a State currently
has great flexibility to modify benefits to manage waiver costs. As a result, a State may

elect to provide attendant care services and supports through CFC that are currently
provided through other Medicaid authorities. States seeking to reduce waiver capacity
(“slots”) or otherwise adjust the eligibility requirements for HCBS waivers should
consult with CMS to ensure continued compliance with the MOE requirements, and to
receive guidance on alternatives available to them in this regard. For additional
information on the MOE requirements of the Affordable Care Act and its relationship to
HCBS waivers, please see the State Medicaid Director letter issued on this matter at
http://www.cms.gov/SMDL/SMD/list.asp#TopOfPage.
However, we do encourage States to evaluate what it offers under existing
programs and consider the opportunities offered through CFC and the corresponding
reporting and quality requirements to determine what is best for each State and its
beneficiaries. We note that the additional 6 percentage point increase in FMAP would
apply only to CFC, and would not apply to any currently approved program authorizing
personal attendant services and supports.
Comment: A commenter recommended that CMS require States to formulate a
plan to reduce existing waiver waiting lists for personal attendant care services.
Response: While we appreciate the commenter’s suggestion, we do not plan to
add a requirement to CFC for States to formulate such a plan as it is outside the scope of
this benefit.
Comment: Another commenter requested further clarification on the section
1915(k)(4) requirement that waiver services meet FLSA and payroll tax requirements.
Currently the State in which this commenter resides does not pay payroll taxes. The State
shifts its payroll obligations to Medicaid recipients and also imposes unpaid care on the
providers forcing them to “volunteer” for their employers. The commenter would like

clarification as to whether or not CMS is attempting to remedy these abuses for CFC
Option, as well as existing waivers.
Response: We reiterate that CFC is not a waiver program, but is a new, optional
State plan benefit. Any State implementing CFC must adhere to the requirements in the
authorizing legislation. By submitting a SPA to implement this program, the State will
be assuring adherence to these requirements. States have the ability to contract with
entities for the provision of activities such as the withholding of payroll taxes, etc., but
retain ultimate responsibility for ensuring they are done appropriately.
Comment: A commenter asked for details regarding the applicable Federal laws
regarding the requirement to maintain “general liability insurance” as their State’s current
personal care services program does not require this insurance for any party, and their
current program is in compliance with all other provisions of this section. The
commenter requested that this language be removed. Another commenter asked that
CMS clarify which entity is expected to maintain general liability insurance as it is
unclear whether it is the individual self directing care, the attendant providing services, or
the financial management entity. The commenter also asked CMS to clarify whether the
attendant’s employer must provide attendant care providers with health insurance
coverage.
Response: These details are best left to State Medicaid Agencies as they
implement the program, so as to allow for State flexibility.
Comment: Another commenter suggested that CMS require States to set forth in
detail how they intend to comply with/meet the various employment-related laws.

Response: States electing CFC must submit a State plan amendment that assures
their adherence to this requirement. The specifics of how this happens are left to the
States to determine.
Comment: A commenter stated that at paragraph (c)(4), CMS indicates that a
State must assure that all applicable provisions of Federal and State law are met including
those related to “occupational health and safety” and added that since the majority of
CFC services will be delivered under person-centered plans and primarily in persons’
residences, CMS should clarify how they envision States ensuring compliance with
OSHA requirements, if that is the intent. The commenter stated that if compliance with
OSHA requirements is not the intent, CMS needs to clarify what is meant by
“occupational health and safety.”
Response: These assurances were set forth in statute at section 1915(k)(4) of the
Act. We will look to the State Medicaid Agencies to implement any policies they believe
are necessary to ensure compliance.
Comment: Two commenters proposed an additional assurance at a new
paragraph (c)(5) that States ensure that fiscal agents who will be cutting checks to
attendant care providers on behalf of beneficiaries have sufficient cash reserves to be able
to pay attendant care providers timely, notwithstanding delays in reimbursement due to
bank holidays, etc.
Response: It is the responsibility of a State to ensure that the fiscal agents with
whom the State chooses to work are capable of compensating providers of services and
supports.

Comment: Several commenters recommended the following language: “A State
must assure that fair hearing processes for individuals are met in accordance with 42 CFR
Part 431 Subpart E.”
Response: State Medicaid programs must adhere to the fair hearing requirements
at 42 CFR Part 431 Subpart E for all Medicaid programs. Therefore, we do not agree
with the commenters that it is necessary to add an additional State assurance to the
regulations for CFC.
Comment: A commenter suggested that the regulation promote the use of local,
peer-based and consumer-controlled providers so beneficiaries have maximum access to
their fiscal agent.
Response: This regulation includes extensive flexibility for States to establish
provider qualifications in a way that encompasses a broad pool of experience.
Individuals participating in a self-directed model will have ultimate flexibility for
selecting providers of services.
Upon consideration of public comments received, we are finalizing §441.570 with
revision, to clarify the intent of the maintenance of expenditures requirements proposed
in paragraph (a), now paragraph (b). In addition, as indicated above, we are adding a new
paragraph to reflect the movement of the requirement that States assure the provision of
necessary safeguards to protect the health and welfare of CFC enrollees including
adherence to section 1903(i) of the Act which stipulates that Medicaid payment shall not
be made for items or services furnished by individuals or entities excluded from
participating in the Medicaid Program. This will be a new paragraph (a), with the
existing language being adjusted accordingly. As indicated in §441.565, Provider

Qualifications, we are adding a new paragraph (d)(5) to state “any other employment or
tax related requirements.”
Q. Development and Implementation Council (§441.575)
We proposed that States must establish a Development and Implementation
Council that is primarily comprised of individuals with disabilities, elderly individuals
and their representatives. We also proposed to require that States must consult and
collaborate with this Council during the development and implementation of a State plan
amendment to provide home and community-based attendant services and supports under
CFC.
Comment: Many commenters had positive comments regarding the Development
and Implementation Council. Many commenters stated the Development and
Implementation Council is an excellent idea and a positive step forward for States, as
well as a mechanism to ensure consumer input and implementation monitoring. Many of
the commenters were pleased that CMS is soliciting comments on ways to design the
Implementation Council, as it provides for robust stakeholder collaboration.
Response: We agree that the Council will provide additional opportunities for
stakeholder input and collaboration.
Comment: Many commenters weighed in on the makeup of the Development and
Implementation Council. Many commenters requested that a diverse population from
advocacy organizations, disability rights groups, private agency representatives,
stakeholders, direct support professionals, and direct service attendant care providers or
their representatives be included in the Council’s membership.
Many commenters requested that the final rule ensure that a majority of the
Council is made up of individuals with disabilities, elderly individuals, and their

representatives. The commenters further recommended that the Council should be
comprised of members that reflect the diverse populations who use or could use CFC
services and supports. One commenter requested that the following sentence be added to
the end of §441.575(a): “This Council must also include home and community-based
attendants or their selected representatives.” Another commenter requested that the rule
should require that 51 percent of the Council be made up of elderly or disabled
individuals.
Response: Section 1915(k)(3)(A) of the Act requires that this Council include a
majority of members with disabilities, elderly individuals and their representatives. This
was reflected in the proposed rule at §441.575 and is a requirement of the program. We
believe that this membership will reflect the populations who will participate in CFC.
We acknowledge that various advocacy organizations, disability rights groups, private
agency representatives, stakeholders, direct support professionals and direct service
attendant care providers and representatives could have a voice on the Council as long as
the Council meets the requirements set forth in the final regulation. We do not agree that
the regulation should add an additional requirement that attendants or their selected
representatives be included in the membership of the Council or that the Council be
broken down into a specific percentage of individuals. The statute specifically requires a
“majority” of members with disabilities, elderly individuals and their representatives and
this language will be maintained in our final rule. However, we acknowledge that the
regulatory language proposed in the proposed rule used the phrase “primarily comprised”
rather than a “majority.” We are revising the regulation to more closely align with the
statute.

Comment: One commenter requested that consumers with the highest needs have
a significant presence on the Development and Implementation Council.
Response: We believe that a having an array of individuals with varying needs on
the Council will provide a broad representation of the individuals for whom CFC was
created.
Comment: One commenter requested further definition of an “aging or
disability” consumer. The commenter requested clarification on whether an older adult,
who is not Medicaid eligible or low income, could hold a position on the Council under
the current definition.
Response: Section 1915(k)(3)(A) of the Act requires that the Development and
Implementation Council include a majority of members with disabilities, elderly
individuals and their representatives. The statute did not set forth any additional qualifier
or specifications these individuals must meet to participate on the Council. Therefore, we
do not believe an older adult who is not on Medicaid or is not low-income would be
prohibited from participating on the Council.
Comment: One commenter requested that the regulation suggest agencies and
advocacy groups from which the Council could recruit.
Response: We disagree with providing specific agencies and advocacy groups
from which to recruit, as this would unfairly advantage certain groups. States have the
flexibility to determine how to best meet this requirement.
Comment: Many commenters requested that the Council’s meetings and other
functions be accessible and that supports be provided to individuals, as needed, to
facilitate their full participation. The commenters indicated that these supports could
include the use of modern technological devices. Several commenters requested that the

Development and Implementation Council should hold their meetings publically and
provide opportunities for public input, which would allow for transparency.
Response: We agree that the Council’s meetings and other functions should be
accessible to individuals to facilitate their full participation. With regard to the
commenters’ suggestion to require that these meetings be held publicly to allow for
transparency, while we appreciate the suggestion, States have the flexibility to decide
how to meet these requirements. A State’s proposal for operating the Council will need
to be described in their State plan amendment and approved by CMS for implementation.
We do encourage these meetings to be held in a way that facilitates participation by a
broad range of individuals.
Comment: Several commenters requested clarification of what “transparency in
the selection process” means, as mentioned in the preamble to this section, and suggested
using rules for implementing section 10201(i) of the Affordable Care Act as a means of
providing transparency.
Response: In the proposed rule, we invited comments regarding how States could
achieve robust stakeholder input including transparency in the selection process and
activities of the Council. The intent of this request was to gather ideas regarding what
processes States might use to select members of the Council. States have the flexibility
to determine how to meet the requirements of the final rule and we encourage States to be
transparent in their selection processes.
Comment: One commenter requested that States be required to provide public
notice on how they will establish the Development and Implementation Council.
Response: While we encourage States to provide public notice regarding how
they will establish the Council, as this is a matter of interest to individuals and may be a

direct way to solicit members, we do not agree that this should be an additional
requirement that is added to this regulation. States maintain the flexibility to determine
how to best meet the requirements to implement CFC.
Comment: Many commenters provided input related to how the Development
and Implementation Council should be structured and the duties associated with it. Many
commenters requested that baseline definitions and minimum participation standards for
the Council be included in the final rule.
Response: We disagree with further defining the role of the Council or with
setting minimum participation standards for the Council in this regulation.
Comment: One commenter provided models and examples of committees and
councils formed to address issues related to home health care.
Response: We appreciate the commenter’s efforts and contribution, but again
emphasize that, outside of the specific mandates of the regulation, States will have the
discretion to design their councils.
Comment: One commenter requested that the regulation require the Council to be
in place, and to provide recommendations on CFC prior to October 2011, or whenever
the State implements the program.
Response: We agree with the commenter that the Council will need to be in place
prior to implementation, as the State is required to consult and collaborate with the
Council to develop a State plan amendment for CFC, as set forth in section 1915(k)(3)(A)
of the Act and reflected at §441.575. We do not agree that revisions to the regulation are
necessary.
Comment: One commenter requested that Council members be trained on what it
means to be a Council member, including what the expectations are with regard to their

role representing a larger constituency group. Council members should be supported in
the acquisition of knowledge necessary to be active members and provided support to
ensure meeting attendance.
Response: We agree that members of the Council should understand their role in
the Council and the responsibilities that the Council has with regard to CFC. States may
want to take this into consideration when determining how to best meet the requirements
of this Council. It is important for the Council membership to understand their role and
the purpose of the Council as a whole. Training requirements for the Council are beyond
the scope of this regulation and we do not agree with the commenter that these should be
added to the regulation. With regard to the commenter’s point about support for meeting
attendance, as we indicated above, States should make every effort to ensure that the
meetings are held at times and locations that are accessible to the members of the
Council.
Comment: One commenter requested that financial and personnel resources be
dedicated solely to the work of the Council. The commenter added that States should
recognize that the frequency of meetings will impact the success of the Council and
suggested that they occur at least quarterly.
Response: States have the flexibility to implement the Council, and to determine
the frequency at which meetings of the Council will occur, as long as all the requirements
in the final regulation are met. Therefore, we do not agree that the regulation should add
specific requirements pertaining to these issues.
Comment: Many commenters weighed in on the level of influence that the
Development and Implementation Council has on the State. One commenter requested
that the recommendations made by the Development and Implementation Council be

incorporated into the State plan. One commenter expressed concern regarding the role of
Council as it relates to the independent decision making authority of the State in
developing and implementing a State plan amendment for CFC. The commenter would
like clarification that the Council should in no way be empowered to impede a State’s
authority.
Response: As noted above, section 1915(k)(3)(A) of the Act sets forth the
requirement that a State establish the Development and Implementation Council. This
provision also requires a State to consult and collaborate with this Council to develop and
implement the State plan amendment for CFC. While States must describe in their State
plan amendment how this collaboration and consultation occurred, this does not mean
that the State’s ability to make decisions is compromised. States need to consider the
Council’s input and should make every effort to incorporate the feedback of the Council
in these decisions. However, we are not interpreting “collaboration” as total concurrence.
Comment: Another commenter requested that the life of the Development and
Implementation Council be extended beyond implementation to include a role in the
ongoing improvement of the State’s CFC program.
Response: Section 1915(k)(3) of the Act requires consultation and collaboration
with the Council “in order for a State plan amendment to be approved under this
paragraph.” We encourage States to continue operations of the Council even after
implementation of CFC. A strict interpretation of the statute would require consultation
and collaboration with the Council prior to submitting any type of CFC SPA to CMS,
which would encompass amendments to an already approved CFC SPA. We recognize
that requiring such consultation and collaboration prior to submitting a SPA to implement
a minor or administrative change would be overly burdensome to both the State and

Council members. But we are taking this opportunity to specify that any substantive
changes to the operation of an approved CFC program would require the prior
consultation and collaboration of the Council. We would define a substantive change to
include revisions to the amount, duration, and scope of services provided under CFC,
revisions to the service delivery model, revisions to payment methodologies, etc.
Comment: Another commenter requested that the Development and
Implementation Council identify specific data to help better advise the State on the
program and recommended that the proposed rules should also assure that States are
responsive to the Council’s request for such data.
Response: Section 441.575 reflects the requirements in the statute for this
Council and we do not agree that additional requirements are necessary in regulation.
Comment: Many commenters requested further guidance from CMS regarding
the Development and Implementation Council. A number of commenters requested
confirmation that a State may use an existing self directed care advisory committee or
whether the requirement is for a dedicated advisory Council limited to self direction
pursued under the section 1915(k) authority. Many commenters believe States should
ensure that the Council coordinates with other stakeholder bodies that have related
missions such as Olmstead implementation councils and long-term service and support
commissions.
Response: States may utilize existing advisory bodies in the implementation of
CFC, as long as the statutory requirements for the Development and Implementation
Council are met. We acknowledge the benefits of the Council coordinating with related
stakeholder councils and commissions and strongly encourage States to do so. States

may also choose to leverage these councils and/or incorporate members from these
councils to meet the requirements for CFC.
Comment: Many commenters requested amending the current proposed language
to include more specific Development and Implementation Council criteria regarding
what groups should be included in the Council membership and additional roles that the
Council should assume. Several commenters requested adding a reference to “direct-care
attendant care providers” after “elderly individuals.” The rationale behind the
commenters’ request is that direct care attendant care providers’ contributions will
enhance the work of the Council by providing regular, direct communication with the
State on core service delivery issues. Furthermore the commenters recommend the
following language be included, “(c) The Council should develop a plan that ensures the
adequacy of provider rates and compensation; makes attendant care provider training
available; establishes a central mechanism to help program participants find providers;
and develops an approach to collecting essential workforce data elements.”
Response: As indicated above, the statute was very specific in both the
requirements for the membership and the functions and responsibilities of the Council.
The final regulations reflect the statutory requirement and we do not agree with creating
additional requirements that States must meet in addition to what is clear in the statute.
Comment: One commenter requested clarification regarding whether the
activities of the Development and Implementation Council will be eligible for Federal
funds because the Council is mandated both by statute and regulation.
Response: Activities required by CFC that are done for the operation of the
program, such as implementation of the Development and Implementation Council will
not receive an additional 6 percentage point FMAP increase, as they are administrative

activities and are only eligible for the standard Federal administrative matching rate of 50
percent available at §433.15(b)(7).
Comment: Several commenters requested a timeline for the creation of this
Council.
Response: We believe that the Council should be in place prior to the submittal
of a SPA requesting CFC, as States are required to consult and collaborate with the
Council regarding the development and implementation of a SPA for CFC.
Comment: One commenter requested changing the rule to state: “(a) States must
establish a Development and Implementation Council comprised primarily of individuals
with disabilities, elderly individuals, their representatives, and disability rights advocates.
The Development and Implementation Council must be cross-disability and cross-age
and must include representation of all categories identified in this paragraph; (b) The
Council must include individuals who are eligible for and, when applicable, in receipt of
CFC services; (c) States must consult and collaborate with the Council when developing
and implementing a State plan amendment to provide home and community-based
attendant services and supports or when contemplating any changes; and (d) To maintain
quality assurance, States must continue to regularly consult with the Council and
incorporate their recommendations into the operation of the Community First Choice
Option.”
Response: We appreciate these suggestions, but do not agree that these
additional requirements need to be incorporated into the regulation.
Comment: Another commenter requested changing the Development and
Implementation Council language as follows: “(a) States must establish a Development
and Implementation Council which includes providers and individuals with disabilities

including elderly individuals, and their representatives; and (b) States must consult the
Council when developing and implementing a State plan amendment to provide home
and community-based attendant services and supports.”
Response: We disagree with adding “providers” to §441.575(a). The statute only
directs that the majority of the Council must consist of elderly or disabled individuals,
and their representatives. We do not believe it is appropriate to require other
representation. We believe that §441.575(b) closely mirrors the commenter’s change in
language and does not require change.
Comment: One commenter requested clarification of the term “representative” in
reference to individuals who are elderly, have disabilities, or are the representatives of
individuals with disabilities. Another commenter requested clarification of the term
“consumer representative” as it is ambiguous and could be interpreted as an individual
representing a consumer or an employee of an advocacy organization.
Response: We are interpreting “representative” broadly in the context of the
Council, including both the individual’s representative, as defined in §441.505, and other
representatives of elderly individuals or individuals with disabilities in general. The
phrase “consumer representative” is not used in this regulation.
Comment: One commenter recommended that the proposed rule expressly state
that section 1915(k)(3) of the Act, pertaining to State collaboration with a Development
and Implementation Council, does not negate the State responsibility to solicit advice
from Indian health programs and urban Indian organizations as required by section
5006(e) of the ARRA.

Response: We acknowledge the commenter’s concern. Nothing in the CFC
regulation should be construed as superseding current requirements for States in regard to
Indian health organizations and programs.
Upon consideration of public comments received, we are finalizing §441.575 with
revision, to align with the statutory requirement that a majority of the Council be
comprised of individuals with disabilities, elderly individuals, and their representatives.
R. Data Collection (§441.580)
We proposed to require that States must provide information regarding the
provision of home and community-based attendant services and supports under CFC for
each fiscal year for which the services and supports are provided. We also proposed a
number of specific data elements that must be collected and reported.
Comment: One commenter commended the inclusion of subpart (c) regarding
the collecting of information about individuals served under CFC and indicated that this
data will be an essential tool to identify deficiencies in the provision of the benefit.
Response: We appreciate the commenter’s support.
Comment: A few commenters asked what is meant by “type of disability”, as
indicated in paragraph (c).
Response: We interpret “type of disability” as set forth in section
1915(k)(5)(B)(iii) to include developmental disability, physical disability, traumatic
brain injury, etc.
Comment: One commenter stated that in section §441.535(a)(5) States are
required to obtain information about an individual’s “school.” This commenter asked if
“school” is synonymous with “education level” as specified in §441.580(c).

Response: Based on comments, we revised the text at §441.535(a) and school is
no longer a specified element of the assessment of functional need for the
implementation of CFC. Therefore, there is no need to clarify further as the data
collection requirement at §441.580(c) is clear regarding “education level.”
Comment: One commenter asked for a clarification of “previous fiscal year”
with regard to data collection timeframes.
Response: We interpret “fiscal year” to mean “Federal fiscal year.” We plan to
issue additional guidance to States regarding maintenance of expenditure requirements.
Comment: Several commenters asked for clarification regarding the data
collection requirements at §441.580(e) in terms of what CMS meant by “data regarding
how the State provides CFC and other home and community-based services.”
Response: We interpret this requirement to mean the methods in which the State
delivers home and community-based services under CFC, through other State Plan
authorities, through section 1915(c) waivers, or through section 1115 demonstrations.
For CFC, this could include which service models are offered in the State, the
permissible services and supports that a State has chosen to make available, any limits
the State has set on services and supports, and a number of other factors as determined
by the State. We anticipate being able to collect much of the information related to this
requirement from the State Plan as the State Plan must describe how the State is
providing CFC. We anticipate releasing additional guidance in the future, providing
more detail on data collection and how it relates to the CFC evaluation required in the
legislation.
Comment: One commenter stated that the language in paragraph (g) appears to
be a request for a description and not data collection activity.

Response: We do not understand the commenter’s concerns based on this
comment, but while the requirement at §441.580(g) could include a description of how
the State provides individuals the choice to receive home and community-based services
in lieu of institutional care, it could also include information regarding the methods used
to offer this choice, the strategies involved in making this choice available, and the
number of individuals that have made that choice.
Comment: One commenter asked CMS to clarify any expectations to reconcile
estimated number of individuals anticipated to receive services against actual utilization.
This commenter asked if there will be an expected accuracy standard and further stated
that since this is a new option there is potential for significant discrepancy.
Response: We are clarifying that States may report on the actual number of
individuals that received CFC services and supports in the prior fiscal year, when
reporting on the estimate of individuals expected to receive them in the upcoming fiscal
year. We understand that there will be discrepancies in the number of individuals
estimated vs. actually served.
Comment: One commenter sought clarification on the respective roles the State
and Federal government will play in regard to the evaluation.
Response: Section 1915(k)(5) of the Act sets forth the requirements that States
provide data to the Secretary for an evaluation and reports to Congress. The States and
the Federal government will partner to accomplish an evaluation of CFC. The States can
evaluate their individual programs based on data collected throughout the fiscal year.
The Federal government will be evaluating CFC on a nationwide basis based on each
State’s data. We anticipate releasing additional guidance in the future, providing more

detail on data collection and how it relates to the CFC evaluation required in the
legislation.
Comment: One commenter asked whether a self-report is an acceptable standard
for type of disability, education level and employment status. Additionally, this
commenter asked that CMS clarify the acceptability of retaining the original data with
updates if there are changes rather than collecting it each year. This commenter also
asked for clarification of the expectations for linking the data collected and asked
whether a State could begin with data unlinked and phase in those capabilities over time.
Response: We are deferring answering this question until such time as we release
additional guidance in the future, providing more detail on data collection and how it
relates to the CFC evaluation required in the legislation.
Comment: One commenter asked what the Department hopes to collect.
Response: Through the data collection process, the Department hopes to
determine the effectiveness of the provision of CFC services and supports in allowing the
individuals receiving such services and supports to lead an independent life to the
maximum extent possible; the impact on the physical and emotional health of the
individuals who receive such services; and an comparative analysis of the costs of
services provided under the State plan amendment under this paragraph and those
provided under institutional care in a nursing facility, institution for mental diseases, or
an intermediate care facility for the mentally retarded. As such, we are modifying the
regulation to include a data collection requirement for States to capture data on the
impact of CFC services and supports on the physical and emotional health of individuals,
and other data as determined by the Secretary.

Comment: One commenter requested specificity of the exact data comparison
expected for CFC and other home and community-based services.
Response: We are deferring answering this question until such time as we release
additional guidance in the future, providing more detail on data collection and how it
relates to the CFC evaluation required in the legislation.
Comment: One commenter suggested that the data collection section should
begin with what questions CMS wants answered, some of which are in the preamble.
This commenter further asked what the data at §441.580 are supposed to illuminate. In
conclusion, this commenter suggested considering convening an expert group to help
draw up data points.
Response: The data collected from States will be used to complete the statutorily
required evaluation of the effectiveness of CFC services and supports. We anticipate
releasing additional guidance in the future, providing more detail on data collection and
how it relates to the CFC evaluation required in the legislation.
Comment: One commenter asked for clarification regarding reporting the number
of individuals that received services and supports during the preceding fiscal year. This
commenter asked if after CFC has been in place the second and following years, if States
report the number of persons in CFC from the preceding year(s).
Response: In accordance with section 1915(k)(5)(B) of the Act, States should
report the number of individuals that have received CFC services and supports during the
preceding fiscal year. This means that after CFC has been in place the second and
following years, States should report the number of persons in CFC for the preceding
year (that is, reporting the number of individuals served under CFC in year one after the
program has been in place for 2 years).

Comment: Two commenters asked for clarification pertaining to the requirement
to report the specific number of individuals who were previously served under other
authorities or State Plan options.
Response: To clarify, with regard to individuals receiving CFC services and
supports, the State should report the number of these individuals who were previously
receiving supports under sections 1115, 1915(c) and (i) of the Act, or the personal care
State plan option.
Comment: One commenter asked whether a State may limit the number of
individuals reported to those who received attendant support services under the specified
authorities rather than all individuals served under the waivers, with regard to the
requirement in paragraph (d).
Response: A State may not limit the number of individuals reported in this way.
As stated in §441.580(d), States are required to report the specific number of CFC
individuals who were previously served under another authority regardless of what
services and supports were received under that authority.
Comment: One commenter asked whether the requirement to report the specific
number of individuals who have been previously served under sections 1115, 1915(c) and
(i) of the Act is intended to include those individuals who are served concurrently or just
those who are no longer accessing personal care services under those authorities and are
now accessing only CFC services.
Response: States are required to report the number of individuals who were
previously served under the authorities stated above, meaning that these individuals are
now accessing attendant care services and supports through the CFC Option. It is
possible that individuals receiving attendant services and supports through CFC could

also be receiving other services, particularly via a section 1115 demonstration or section
1915(c) waiver.
Comment: One commenter stated that it is imperative that data collection is not a
barrier to the provision of timely, high quality services.
Response: We agree that data collection should not be a barrier to the provision
of services. Our intention is to place as little burden as possible on States and individuals
in terms of data collection while ensuring that data is available to comply with the
statutory requirements for evaluation and reporting.
Comment: Many commenters provided suggestions for additional data collection
options. One commenter recommended the regulation require recording the number of
individuals served, both in terms of the number of individuals eligible to receive CFC,
and in terms of individuals receiving all of the various CFC services. Another
commenter stated that it would be helpful if the data could show whether individuals who
transferred to CFC from another home and community-based option experienced any loss
of service subsequent to the transfer. This same commenter recommended that the
regulation provide for the collection of data in such a way as to tell whether individuals
receiving CFC services and supports were previously receiving home and communitybased services through waivers or other options, or if individuals receiving CFC services
are newly eligible for home and community-based services. Two commenters suggested
collecting data specific to the service models utilized. One of these commenters further
suggested including what services and items are used by those choosing the agency
model versus those who choose the self-directed model with a service budget. Several
commenters suggested including data pertaining to the number of people who were
previously receiving services in institutions or nursing facilities. One of these

commenters suggested collecting data on Medicaid costs of this option vs. Medicaid costs
in institutional settings. Two commenters suggested that data should be made available
to the public. One of these commenters also suggested that CMS should collect the data
quarterly. Several commenters also suggested including data with additional
demographic break-down of individuals. Two commenters suggested collecting data
pertaining to race. One of these commenters suggested also including ethnicity, limited
English proficiency, and type of residence. One commenter suggested that States include
optional sexual orientation and gender identity questions to break down utilization rates.
One commenter suggested requiring States to provide data on an individual’s veteran
status. Many commenters recommended that States be urged to provide data on the staff
providing services including: attendant care provider availability, turnover and retention
rates, and compensation. One commenter suggested also collecting data pertaining to
training and credentialing of staff. Additionally, many commenters stated that in a selfdirected delivery system, program participants will be the most likely source of data
pertaining to staff, and urged for identification of collection methods that will be feasible
for participants. One commenter suggested adding an “other as determined by the
Secretary” element to this section.
Response: We appreciate the ideas and suggestions that commenters proposed.
States continue to have the flexibility to design their data collection requirements as long
as all of the requirements included in the regulation for CFC are met. States may adopt
additional data collection requirements for their own purposes. As indicated above, we
are adding data collection requirements for States to capture data on the impact of CFC
services and supports on the physical and emotional health of individuals, and other data
as determined by the Secretary.

Comment: One commenter stated that data collection requirements are excessive
in comparison to reporting on section 1915(c) waivers and the section 1915(j) State Plan
option. The commenter also stated that some of the requirements do not appear to
provide CMS or the States with any additional information that is useful in the operation
of multiple home and community-based services programs, quality assurance, or
customer satisfaction. This commenter also stated that the requirements at
paragraphs (a), (b), (d), and (f) are similar to existing reporting.
Response: We have implemented data collection requirements as they were
specified in the statute. We do not agree that the data collection requirements are
excessive. We believe that these requirements are an essential tool needed to evaluate
CFC.
Comment: One commenter asked for CMS to clarify anticipated mechanisms to
report annual estimates, and asked whether CMS will make changes to existing reporting
mechanisms. Another commenter suggested that CMS provide States with flexibility in
data reporting until existing State automated systems can be updated to accommodate
new reporting requirements. Another commenter stated that mechanisms chosen need to
include consumer input and consumer satisfaction surveys as well as outcome measures.
Response: As we noted, we will provide future guidance on the format of this
reporting requirement. We will consider the commenters’ perspectives as we develop our
guidance and will try to impose as little burden on the States and individuals as possible.
However, with regard to State flexibility in reporting, States must provide the information
specified in §441.580 in a timely manner regardless of the State’s systems and potential
system modifications needed. States may leverage existing data collection and reporting
vehicles to meet the requirements of CFC.

Upon consideration of the public comments received, we are finalizing §441.580
with revision, adding data collection requirements for States to capture data on the impact
of CFC services and supports on the physical and emotional health of individuals, and
other data as determined by the Secretary.
S. Quality Assurance System (§441.585)
We proposed to require that States must establish and maintain a comprehensive,
continuous quality assurance system, detailed in the State plan amendment, that includes
a quality improvement strategy and employs measures for program performance and
quality of care, standards for delivery models, mechanisms for discovery and
remediation, and quality improvements proportionate to the benefit and number of
individuals served. We proposed that the quality assurance system must include program
performance measures, quality of care measures, standards for delivery models and
methods that maximize consumer choice and control. We also required that States elicit
and incorporate feedback from key stakeholders to improve the quality of the CFC
benefit and that States must collect and report on monitoring, remediation, and quality
improvements related to information defined in the State’s quality improvement strategy.
Comment: Several commenters commended the requirement that the quality
assurance system be detailed in the CFC SPA.
Response: We appreciate the support of this requirement.
Comment: Several commenters noted that it is crucial that the quality
management system utilized for CFC reflect the participant direction philosophy and
recommended that the quality system resemble what is seen in sections 1915(i) and
1915(j) of the Act. The commenter indicated that special attention and/or assistance may

be needed to ensure agencies administering CFC implement quality assurance and
measurement techniques that build upon the participant direction paradigm.
Response: We appreciate the commenters’ views and agree that the perspective
of the individuals receiving CFC attendant services and supports is an important aspect to
consider. We believe the requirement to incorporate stakeholder feedback will
complement the other elements of the participant direction philosophy included in CFC.
While certain aspects of the CFC quality assurance system were set forth in the statute,
similar measures are required for other Medicaid programs including sections 1915(c),
1915(i) and 1915(j) of the Act, and we anticipate that States will leverage their current
systems to meet the requirements for CFC where possible.
Comment: Multiple commenters suggested additional requirements for the
quality assurance system including the following:
● Modification of the program performance measures to capture achievement of
individuals’ outcomes and goals identified in the service plan;
● Indication of the choice of location where the services are provided such as
home, school, work or other;
● Collection of type of living situation such as group home, family home,
individual’s home or other in §441.585(a)(1)(iii);
● Specification of the choice of institution or community;
● Collection of a core set of functional indicators which are representative of the
full range of functional limitations for the CFC population;
● Implementation of measures of consumer satisfaction and consumer
experience;

● Measurement and reporting of barriers to achievement of individual outcomes
and goals and how the State intends to address and remove any identified barriers;
● Collection and monitoring of the difference between the number of personal
attendant care hours scheduled or authorized in each qualified individual’s service plan
and the hours of the scheduled type of service that are actually delivered to the qualified
individual;
● Implementation of a program performance measure called “gaps in service”
which they believe would allow States to document, gauge and address service gaps;
● Implementation of standards for services and supports;
● Measurement of the numbers individuals served both in terms of the number of
individuals eligible to receive CFC, and in terms of the individuals receiving all of the
various CFC services;
● Measurement of the numbers of shifts that went unstaffed;
● Measurement of the general availability, turnover and retention of attendant
staffing;
● Measurement of access to services on the basis of fields identified in
§441.580(c);
● Measurement of race, ethnicity, limited English proficiency, and type of
residence;
● Evaluation of whether the payment methodologies for attendant services and
supports are sufficient for developing and sustaining an adequate workforce;
● Measurement of the impact direct care workforce wages have on the access
consumers have to a wide range of reliable, timely home and community-based services;
● Analysis of workforce quality and stability; and

● Development and implementation of program integrity measures to evaluate
the validity of individual eligibility, appropriateness of the care plan, and propriety of
payments to caregivers.
Response: We appreciate the commenters’ suggestions regarding additional
requirements to be included in States’ quality assurance systems for CFC. As noted in
previous sections, we are working to streamline the various HCBS requirements and
expectations where possible across Medicaid HCBS programs. We are presently working
with stakeholders to better understand the most effective and efficient method to assure
the health and welfare of individuals with long term services and support needs, and to
maximize quality across Medicaid HCBS authorities. We are considering the feedback
from stakeholders, including the feedback received regarding the proposed language for
CFC and forthcoming section 1915(i) comments, and analyzing current statutory and
regulatory guidance across applicable Medicaid authorities. Additional guidance will be
provided to States regarding any streamlined approaches that are developed for utilization
across Medicaid HCBS. For the purposes of this regulation and the implementation of
CFC, we have revised the quality assurance system requirements to more closely align
with requirements included in statute. We will consider these commenters’ suggestions
as the work continues to better understand the most effective and efficient method to
assure the health and welfare of individuals with long term services and support needs,
and to maximize quality across Medicaid HCBS authorities.
Comment: One commenter indicated that it is critical in a quality improvement
framework to examine participant outcomes and suggested that CMS be more
prescriptive in the assessment elements which will result in comparable data on which to
monitor quality and compare outcomes across States over time. The commenter

suggested that CMS consider identifying a standard set of measures that would be
implemented across States as they believed that this would allow CMS to identify
exemplary States that could serve as best practice examples, as well as identify those
States that may require support to improve the provision of services to CFC participants.
Another commenter recommended that CMS include a set of minimum measures in the
regulation, stating that this will both ensure States are collecting core meaningful quality
measures and also allow for comparison of different programs to help identify best
practices. Several commenters indicated that States’ continuous quality assurance
systems must be designed to measure and report on achievement of individual outcomes
and goals expressed by beneficiaries in their person-centered services and supports plans.
Response: We agree with the commenters that individual outcomes are an
important component to consider in terms of quality improvement and quality assurance,
particularly as they relate to specific services. We expect that States’ quality assurance
systems will utilize the information present in service plans to inform how needs are
being met across the program and to see where improvements need to be made. As noted
earlier, we have modified the Person-Centered Service Plan section to include
individually identified goals and desired outcomes. States have the flexibility to
incorporate additional measures above what is required through this regulation. Also, as
mentioned in the assessment section, we are currently working to determine universal
core elements to include in an assessment for consistency across Medicaid HCBS
programs. Based on multiple comments and the acknowledgement that additional policy
work is necessary to maximize the extent to which consistency can exist across the
Medicaid programs as it relates to assessments for HCBS programs, we revised the
assessment requirements to reflect the broad requirements in statute. Our intent is to

require any finalized universal core elements that are developed to be incorporated into
the assessment of functional need for CFC and other HCBS assessments as determined
by CMS.
We also appreciate the commenters’ suggestions regarding standard sets of
quality measures. As noted, we are presently working with stakeholders to better
understand the most effective and efficient method to assure the health and welfare of
individuals with long term services and support needs, and to maximize quality across
Medicaid HCBS authorities. For the purposes of this regulation and the implementation
of CFC, we have revised the quality assurance system requirements to more closely
reflect the requirements included in statute.
Comment: One commenter asked what the expectation is for measuring
individuals’ outcomes associated with the receipt of community-based attendant services
and supports, particularly for the health and welfare of recipients of the service as stated
at §441.585(a)(2). The commenter asked if this is a major evaluation element or if it
could be satisfied with a survey. The commenter voiced concern that a broad-based
assessment of need that includes elements over and above what is offered in the personal
care program’s purview may negatively impact the ability of States to develop and
measure individual outcomes.
Response: As noted above, individual outcomes are an important component to
consider in terms of quality improvement and quality assurance, particularly as they
relate to the services and supports provided under CFC. For these outcome measures
being tied to assessment elements or the achievement of individual outcomes and goals
expressed in the service plan, we expect that States’ quality assurance systems will
utilize the information present in service plans to inform how needs are being met across

the program and to see where improvements need to be made. This information will also
be a major component in the evaluation of CFC. States will need to describe how they
plan to capture these outcomes in their quality assurance system. With regard to the
commenter’s concern regarding the assessment of need including elements over and
above what is offered under CFC, as mentioned earlier, the assessment portion of the
regulation has also been revised, as has the person-centered planning section, to remove
the specified elements that went beyond the services and supports available under CFC.
However, it is important to reiterate that our intent is to require any finalized universal
core assessment elements that are developed to be incorporated into the assessment of
functional need for CFC and other HCBS assessments as determined by CMS.
Comment: One commenter indicated that the proposed rule deferred too much to
States, was too vague to provide adequate protection for Medicaid beneficiaries, and did
not incorporate the monitoring function that section 2401 of the Affordable Care Act
included as a requirement for a State’s quality assurance system. The commenter
recommended more prescriptive requirements for this function.
Response: We believe that the monitoring function was incorporated. Several
protections for individuals are required under the quality assurance system, and the
system as a whole must continuously monitor the quality of the program and incorporate
feedback from key stakeholders. However, as mentioned above, we are continuing the
work to determine quality approaches for utilization across Medicaid HCBS authorities.
Therefore, for the purposes of this regulation and the implementation of CFC, we have
revised the quality assurance system requirements to more closely reflect the
requirements included in statute. Section 441.585(a)(2) now indicates that the quality
assurance system must monitor the health and welfare of each individual who received

CFC home and community-based attendant services and supports, including a process for
the mandatory reporting, investigation, and resolution of allegations of neglect, abuse, or
exploitation in connection with the provision of community-based attendant services and
supports.
Comment: One commenter noted that the data collection and quality assurance
system should not be burdensome on consumers and they should not be surveyed every
month with a lot of questions that get into unnecessary detail or invade the person’s
privacy.
Response: We agree with the commenter.
Comment: Several commenters commended the inclusion of the examples of
measures in the preamble, including functional indicators and individual satisfaction.
One commenter added that the perspective of service recipients and advocates will be
critically important in making determinations as to “quality,” particularly as it pertains to
personal goal and outcome achievement.
Response: We believe that individual outcomes are an important component to
consider in terms of quality improvement and quality assurance, particularly as they
relate to the services and supports provided under CFC. With regard to the perspective of
individuals and advocates as referenced in the comment, States’ quality assurance
systems must also incorporate stakeholder feedback to improve the quality of the services
offered under CFC. These aspects of CFC, along with the Development and
Implementation Council, demonstrates the importance of the individual’s perspective as
it relates to services and supports provided under the program.

Comment: One commenter asked CMS to clarify whether a State can delegate its
quality assurance responsibilities to an outside entity while retaining ultimate
responsibility, or if the State is required to facilitate these functions.
Response: States continue to have the flexibility to design their quality assurance
programs as long as all of the requirements included in the regulation for CFC are met. A
State will need to determine whether they want an entity outside the State to be
responsible for meeting this requirement.
Comment: A few commenters voiced concern about the complexity of the
proposed quality assurance system, pointed out that it is very similar to that for the
section HCBS 1915(c) waiver programs, and referenced a previous letter they had sent to
CMS that stated: “The growing demands on States to implement increasingly complex
quality management systems and improvement strategies are problematic because they:
(a) deviate significantly from the original intent of the quality initiative, that is, that CMS
would review State systems of quality rather than monitor activities at the level of the
individual beneficiary, (b) extend beyond the expectation specific in the HCBS Waiver
Application Version 3.5 and related guidance, and (c) are being placed on States at a time
when their fiscal and human resources are diminishing.” Another commenter referenced
this letter and asked that CMS clarify expectations regarding how section 1915(k) quality
assurance is similar or dissimilar to section 1915(c) quality improvement, with specific
attention paid to individual outcome measures and remediation activity level of detail.
Response: As noted earlier, based on the feedback received during this process
and the direction of ongoing work at CMS to develop a quality strategy that can be
utilized to the extent possible across the Medicaid programs, we are revising this portion

of the regulation to more closely align with the quality assurance system requirements
included in statute.
Comment: One commenter indicated that the proposed language is similar to
quality assurance in HCBS waivers, which they believe is unsatisfactory because it has
few, if any, quality of care standards, and is based on quality indicators that may or may
not be meaningful and do not give guidance to consumers when there is a dispute about
how services are to be provided. The commenter added that the quality assurance
process seems to be hidden from consumers and that the data seems to be almost
exclusively viewed by the State and CMS, with little or no involvement from consumers.
The commenter recommended that information from the quality assurance process be
shared with stakeholders, including but not limited to consumers and their
representatives.
Response: As mentioned above, we have revised the quality assurance system
requirements to more closely align with the quality assurance system requirements
included in statute. We have maintained the language that requires outcome measures
associated with the receipt of community-based attendant services and supports,
particularly for the health and welfare of recipients of this service. States may use a
number of quality of care measures to meet that requirement. We also point the
commenter to the final rule at §441.585(b), which requires that the quality assurance
system employ methods that maximize consumer independence and control and will
provide information about the provisions of quality improvement and assurance to each
individual receiving such services and supports, and §441.585(c), which requires that the
State elicit and incorporate feedback from individuals and their representatives, disability

organizations, providers, families of disabled or elderly individuals, members of the
community, and others to improve the quality of CFC.
Comment: One commenter indicated that the quality improvement strategy needs
to involve consumer and stakeholder input, and that measurements and remediation needs
to consider the convenience to the consumer and their ability to understand the process,
and not impinge unduly on consumer direction while improving service delivery. The
commenter added that the Development and Implementation Council needs to be directly
involved in monitoring and making program changes to implement quality improvement
strategies. Several other commenters indicated that in addition to stakeholder feedback
received through the Council, feedback from consumer satisfaction surveys and other
means should be included in the quality assurance system and should be included in the
rule. Another commenter urged CMS to clarify that feedback from aging organizations
should also be incorporated in the quality assurance system.
Response: We point the commenter to the final rule at §441.585(b), which
requires that the quality assurance system employ methods that maximize consumer
independence and control, and will provide information about the provisions of quality
improvement and assurance to each individual receiving such services and supports, and
§441.585(c), which requires that the State elicit and incorporate feedback from
individuals and their representatives, disability organizations, providers, families of
disabled or elderly individuals, members of the community, and others to improve the
quality of CFC. We expect that States will include the feedback of the Development and
Implementation Council as part of this requirement as the membership of the Council
will include many of the individuals specified at §441.585(c). We agree with the
commenter that consideration should be given to the methods that involve individuals’

feedback. We agree that surveys may be a useful component with which to gain
feedback, but caution that this process not be overly complicated or burdensome for
individuals.
Comment: One commenter asked that CMS clarify expectations for incorporating
stakeholder feedback that may conflict with Federal regulations or State policy direction
as defined in State statute, or drive increased expenditures for which a State lacks funding
appropriation.
Response: The requirement at section 1915(k)(3)(D)(ii) of the Act, which we
proposed to implement at §441.585(b), requires that the quality assurance system
incorporate feedback from consumers and their representatives, disability organizations,
providers, families of disabled or elderly individuals, members of the community, and
others. We are interpreting the use of the word “incorporate” to mean that feedback from
these key stakeholders must be considered, but we do not expect that States must make
changes based on each and every suggestion received. Should feedback received be in
conflict with Federal regulations, States would not be expected to incorporate that
feedback, in terms of making changes to the program, as Federal regulations must be
adhered to for a State to be in compliance with such regulations. If feedback received
was in conflict with State policy direction, as defined in State statute, or would drive
increased expenditures for which a State lacks funding appropriation, the State would
need to make a choice as to whether to consider it.
Comment: One commenter asked to what extent a State must “maximize
consumer independence and control” as described at §441.585(a)(4), asked for an
example of what this means and what CMS’ intent is with this language. The commenter
asked for confirmation that this is all within the confines of the individual’s health needs

and requested that if this is the case that CMS include additional language to make this
clear.
Response: The statute and this regulation facilitate the ability for States to
maximize individual independence and control throughout the CFC benefit, as illustrated
by the inclusion of the language related to self-direction and person-centered planning,
the Development and Implementation Council, and the stakeholder feedback
requirements for the quality assurance system. While we do not set a minimum or
maximum threshold that States must meet in terms of maximizing consumer
independence and control, we expect that States make every effort to meet these
requirements.
Comment: Multiple commenters recommended that the language at section
1915(k)(3)(D)(ii) of the Act be used at paragraph (b) Stakeholder feedback, instead of the
term “key stakeholders.”
Response: We appreciate the commenters’ suggestion and have revised the
language to include each entity specified in the statute.
Comment: Several commenters stated that at paragraph (a)(2), the regulation
applies the statutory requirement regarding reporting and investigation of abuse and
neglect. The commenters commended the connection of abuse and neglect reporting to
quality of care measures, but believed that the statute (at section 1915(k)(3)(D)(iii) of the
Act) applies the requirement more broadly than to the more limited subpart of “Quality of
care measures” specified in paragraph (a)(2). The commenters recommended that it be
more broadly set forth as an independent requirement under the quality assurance system.
Response: As mentioned above, we have revised the quality assurance system
requirements to more closely align with the quality assurance system requirements

included in statute. As such, §441.585 of the final rule is clear that this function applies
more broadly than to the proposed limited subpart of “quality of care measures.”
Upon consideration of the public comments received, we are finalizing §441.585
with revision, to more closely mirror the quality assurance requirements specified in
statute.
T. Increased Federal Financial Participation (§441.590)
We proposed that beginning October 1, 2011, the FMAP applicable to the State
will be increased by 6 percentage points for the provision of CFC home and communitybased attendant services, under an approved State plan amendment.
Comment: One commenter expressed concern that since States will receive 6

percentage point increase in FMAP for costs associated to the program, it would seem
shortsighted for a State not to take advantage of this opportunity to expand communitybased services which will decrease the amount of money needed for institutional care.
Response: We appreciate the commenter’s perspective.
Comment: Many commenters indicated that States should be permitted to receive
the enhanced FMAP provided in CFC concurrently with receiving other HCBS enhanced
match rates such as those authorized by the Money Follows the Person Rebalancing
Demonstration and the Balancing Incentive Payments Program.
Response: We acknowledge the potential for States to receive enhanced FMAP
under more than one program, and are willing to provide technical assistance to States
interested in doing so.
Comment: One commenter requested clarification regarding how CFC services
would work in conjunction with similar efforts already under way to transition
individuals from skilled nursing facilities to a home and community-based setting, such

as section 1915(c) waivers and MFP. The commenter asked if waiver participants would
be able to access CFC services and if so, whether the additional FMAP would apply to
MFP or waiver services.
Response: The enhanced FMAP applies to services authorized under the CFC
program, but there is no prohibition on individuals receiving services through a section
1915(c) waiver or MFP program also receiving services through CFC.
Comment: One commenter stated that this provision needs to be strong enough to
encourage State participation and should be seen as an incentive for States to comply
with the Olmstead Integration Mandate. The commenter indicated that it should not
preclude other forms of enforcement of the law.
Response: We agree with the commenter, and believe that the 6 percentage point
increase in Federal match provides incentives to the States to provide CFC to eligible
individuals. This provision does not preclude other forms of enforcement of the
Olmstead decision.
Comment: Several commenters asked for clarification pertaining to what services
and expenditures would be eligible for increased FMAP. One of these commenters
requested that CMS clarify whether increased FFP is available for activities that support
the delivery of “home and community-based attendant services” in context of CFC
requirements. Two commenters requested that the enhanced reimbursement rate also be
applied to assessments. One of these commenters further requested that CMS cover the
coordination of the person-centered plan at the enhanced FMAP rate. Another
commenter stated that their understanding is that attendant care would be eligible for the
enhanced FMAP, and inquired whether additional services such as necessary case
management or support brokerage services, administrative costs related to

implementation of a fiscal agent structure, voluntary training for service participants, and
the implementation of quality improvement mechanisms would be covered. One
commenter requested clarification of the range of services eligible for the enhanced
FMAP rate other than attendant services, such as case management, training, or personal
agents. One commenter requested that CMS clarify that the additional 6 percent FMAP
would be applied to all services qualifying under CFC. This same commenter
encouraged CMS to clarify that the 6 percent additional FMAP applies to the entire
package of services to anyone qualified to receive them, not just those who are newly in
receipt of attendant care services and supports provided under CFC. This commenter
also asked whether a Personal Emergency Response System (PERS) would also qualify
for enhanced reimbursement.
Response: The authorizing legislation indicates that the additional 6 percentage
points in FMAP applies to CFC services and supports. We are interpreting “services and
supports” broadly in this context, to include not only the services referenced at §441.520
(“Included services”), but also some of the activities referenced in the comments
described above. Specifically, activities required by CFC that are performed for specific
individuals, such as assessments, person-centered planning, support system and Financial
Management Services will receive an additional 6 percentage points to the State’s service
match rate. Activities required by CFC that are done for the operation of the program in
general, such as quality management, data collection, implementation of the
Development and Implementation Council, and administrative costs related to
implementation of a fiscal agent structure will not receive an additional 6 percentage
points as they are administrative activities and are only eligible for the standard federal
administrative matching rate of 50 percent available at §433.15(b)(7).

Comment: One commenter stated that CMS should ensure that the “and
supports” is added to the end of “home and community-based attendant services” to be
consistent with the terminology in the statute.
Response: We agree with this commenter and will add “and supports” to the end
of “home and community-based attendant care services” in §441.590.
Comment: One commenter requested that CMS clarify its expectations on how
these services and expenditures are to be tracked to appropriately draw the higher FMAP.
The commenter asked whether CMS will revise the CMS-64 form to reflect this State
plan option.
Response: The CMS-64 form has been modified to include a new CFC line item.
Comment: Two commenters supported the 6 percent increase in FMAP, hoping
that this will encourage States to select this option.
Response: We appreciate the perspectives these commenters had in support of
this provision of the rule.
Comment: Two commenters requested confirmation of the duration of the 6
percent FMAP increase.
Response: There is no time limit attached to the FMAP increase. The 6
percentage point increase in FMAP is available to States for as long as States choose to
provide services and supports under CFC.
Comment: One commenter asked if the enhanced Federal match is available if a
State decides to implement later than October, 2011 to coordinate implementation efforts
with other efforts connected to Affordable Care Act.

Response: The enhanced FMAP becomes available to a State upon the effective
implementation date of their approved SPA for CFC, regardless of whether this date
occurs after October 1, 2011.
Comment: One commenter suggested that a portion of the increased Federal
financial assistance that States receive be invested in workforce compensation, and
investment that has been shown to improve recruitment and retention and thus quality of
care.
Response: States will continue to have flexibility with determining how they
utilize the increased Federal funds that they will receive with the 6 percentage point
enhanced match.
Upon consideration of the public comments received, we are finalizing §441.590
with revision, to reflect that the enhanced match is available for CFC “home and
community-based attendant services and supports.”
III.

Provisions of the Final Regulations
Generally, this final regulation incorporates the February 25, 2011 provisions of

the proposed rule. We have outlined in section II of this preamble the revisions in
response to the public comments. The provisions of this final regulation that differ from
the proposed rule are as follows:
● At §441.505 we have revised the following definitions: agency-provider
model, backup systems and supports, individual representative, other models, Selfdirected . This section has also been revised to add two new definitions: individual, Selfdirected model with service budget.
● We have revised §441.510 to set forth the requirement that all individuals that
meet an institutional level of care, allow for State administering agencies to permanently

waive the annual level of care recertification if certain conditions are met and clarify
income requirements
● We have revised §441.515 to combine (b) and (c) to more directly align with
the statute.
● We have revised §441.520 to rename it “Included services” to align with the
statute. We have revised §441.520(b) to clarify that (b)(1) and (2) that follow are both at
the State’s option, and to add the language from proposed 441.520(b)(3) ”linked to an
assessed need or goal identified in the individual’s person-centered service plan” into the
introductory section so that it is clear it applies to both (b)(1) and (2).
● We have revised §441.530 to remove the proposed home and communitybased settings criteria. This section is now reserved for future use.
● We have revised §441.535 to add the ability for States to meet the face-to-face
requirement through the use of telemedicine or other information technology medium if
the certain conditions are met. We also added a new requirement at §441.535(d)
indicating “Other requirements as determined by the Secretary.”
● We have revised §441.540 to add a new requirement that the service plan
require an assurance that the setting in which the individual resides is chosen by the
individual, and to require a description of the setting alternatives available to the
individual from which to choose. The proposed text at §441.540(b)(1) through (5) all
shifted down by one number. We added requirements for administering the personcentered service plan. We also relocated some of the proposed rule language to the
Support System section at §441.555.
● We have revised §441.545 expand the types of arrangements that may exist
under the Agency provider model, to clarify the authority individuals have in the

selection and dismissal of their service providers, to clarify the responsibilities of the
Financial management entity and to add “Other service delivery model” as an additional
service delivery model to allow States the option of proposing alternate delivery models
for consideration.
● We have revised §441.550(e) to specify that determining the amount paid for
services should be “in accordance with State and Federal compensation requirements”.
● We have revised §441.555 to specify that support system activities must be
available to all individuals regardless of the service delivery model; We also revised the
requirements under this section to add additional beneficiary protections.
● We have revised §441.560(a)(3)(i), replacing the phrase “change the budget”
with “adjust amounts allocated to specific services and supports within the approved
service budget.”
● We have revised §441.560 to make technical corrections
● We have revised §441.565 to clarify which requirements apply to which
service delivery model.
● We have revised §441.570 to clarify that this includes assuring the State’s
adherence to section 1903(i) of the Act that Medicaid payment shall not be made for
items or services furnished by individuals or entities excluded from participating in the
Medicaid Program. We also clarified that the Maintenance of Existing Expenditures
requirements described at §441.570(b) pertains to the first full 12 months in which the
CFC State plan amendment is implemented, and is limited to the expenditures for home
and community-based attendant services and supports provided under sections 1115,
1905(a), 1915, or otherwise, under the Act, to individuals with disabilities or elderly
individuals attributable to the preceding 12-month period.

● We have revised §441.575 to align with the statutory requirement that a
majority of the Council be comprised of individuals with disabilities, elderly individuals,
and their representatives.
● We have revised §441.580 adding additional requirements for States to capture
data on the impact of CFC services and supports on the physical and emotional health of
individuals and other data as determined by the Secretary.
● We have revised §441.585 to more closely align with requirements set forth in
statute.
V.

Collection of Information Requirements
We solicited public comment on each of the issues for the following sections of

this document that contain information collection requirements (ICRs). We received
several public comments on specific sections contained in the ICRs. The comments and
our responses follow:
A. Assessment of Functional Need (§441.535)
Section 441.535 requires States to conduct a face-to-face assessment of the
individual's needs, strengths, preferences, and goals for the services and supports under
CFC. States may use one or more processes and techniques to obtain this information
about an individual. In §441.535(a)(1), the State must define the provider qualifications
for health care professionals to use telemedicine or other information technology
mediums for the assessment. In §441.535(a)(3), the State must obtain informed consent
from the individual to use telemedicine or other information technology mediums for the
assessment. In addition to the initial assessment, States are required to conduct
reassessments at least every 12 months (§441.535(c)).
The burden associated with the requirements under §441.535 is the time and

effort it would take to conduct a face-to-face assessment of each individual's needs,
strengths, preferences and goals for the services and supports under CFC. While this
requirement is subject to the PRA, only a few States have expressed potential interest.
Therefore, based on our informal discussions with States after the publication of the
proposed rule, we believe that it would affect less than 10 entities on an annual basis;
therefore, it is exempt from the PRA in accordance with 5 CFR 1320.3(c).
The one-time burden associated with the requirements under §441.535(a)(1) is the
time and effort it would take the respondents to define the provider qualifications for
health care professionals. While this requirement is subject to the PRA, only a few States
have expressed potential interest. Therefore, based on our informal discussions with
States after the publication of the proposed rule, we believe that it would affect less than
10 entities on an annual basis; therefore, it is exempt from the PRA in accordance with 5
CFR 1320.3(c).
The burden associated with the requirements under §441.535(a)(3) is the time and
effort it would take the respondents to obtain informed consent from the individual to use
telemedicine or other information technology mediums for the assessment. While this
requirement is subject to the PRA, only a few States have expressed potential interest.
Therefore, based on our informal discussions with States after the publication of the
proposed rule, we believe that it would affect less than 10 entities on an annual basis;
therefore, it is exempt from the PRA in accordance with 5 CFR 1320.3(c).
The burden associated with the requirements under §441.535(c) is the time and
effort it would take the respondents to conduct reassessments at least every 12 months.
While this requirement is subject to the PRA, only a few States have expressed potential
interest. Therefore, based on our informal discussions with States after the publication of

the proposed rule, we believe that it would affect less than 10 entities on an annual basis;
therefore, it is exempt from the PRA in accordance with 5 CFR 1320.3(c).
Comment: Several commenters recommended that CMS revisit the time
estimates for the assessment of functional need and reassessment of need. The
commenters had concerns regarding the one hour estimate provided in proposed rule
stating that an assessment could take up to three hours. The commenters added that this
estimate also does not include travel time or the time necessary to analyze the
information. It was also noted that while a reassessment may take less time than an
initial assessment, it still would take up to two hours to perform.
Response: Our estimates are based on the average time it may take for States to
complete the assessment. This average would take into account the fact that some
assessments may take less than one hour while some may take more than 1 hour. We do
not believe the estimate of 1 hour to complete a face-to-face interview to be unreasonable
and did not receive overwhelming public comment to indicate otherwise. Therefore, we
have not revised the collection of information estimate.
B. Person-Centered Service Plan (§441.540)
Section 441.540 requires the State to conduct a person-centered planning process
resulting in a person-centered service plan (§441.540(b)), based on the assessment of
functional need (§441.535), in collaboration with the individual and the individual’s
authorized representative, if applicable. This service plan must be agreed to in writing by
the individual and signed by all individuals and providers responsible for its
implementation. In addition, States must provide a copy of the plan to the individual and
anyone else responsible for the plan. In addition to the initial plan, States are required to
review the plan at least every 12 months (§441.540(c)).

The burden associated with the requirements under §441.540(b) is the time and
effort it would take to develop and finalize a written person-centered service plan for
each individual, and to provide each individual and anyone else responsible for the plan a
copy of that plan. While this requirement is subject to the PRA, only a few States have
expressed potential interest. Therefore, based on our informal discussions with States
after the publication of the proposed rule, we believe that it would affect less than 10
entities on an annual basis; therefore, it is exempt from the PRA in accordance with 5
CFR 1320.3(c).
The burden associated with the requirements under §441.540(c) is the time and
effort it would take respondents to review each person-centered service plan at least
every 12 months and revise, when necessary. While this requirement is subject to the
PRA, only a few States have expressed potential interest. Therefore, based on our
informal discussions with States after the publication of the proposed rule, we believe
that it would affect less than 10 entities on an annual basis; therefore, it is exempt from
the PRA in accordance with 5 CFR 1320.3(c).
Comment: Several commenters recommended that CMS revisit the time
estimates for development of the service plan. Several commenters stated that the CMS
estimate of 2 hours to develop and finalize a service plan was too short. The commenters
indicated that 2 hours is needed to develop the plan with an additional 2 hours, at
minimum, to finish the plan. They added that the overall development of a personcentered plan, including administrative tasks, could take up to 5 hours.
Response: Our estimates are based on the average time it may take for States to
complete the requirements related to §441.540-Person-centered Service plan. This
average would take into account the fact that some of these components may take less

than the estimated time while some may take more than we estimated. We estimated a
total of 3.5 hours on average. We do not believe that this estimate is unreasonable and
did not receive overwhelming public comment to indicate otherwise. Therefore, we have
not revised the collection of information estimate.
C. Service Models (§441.545)
Section 441.545 requires the State to choose one or more service delivery models
for providing home and community-based attendant services and supports.
Under the agency-provider model for CFC, in §441.545(a)(1), the State Medicaid
agency or delegated entity, must enter into a contract or provider agreement with the
entity providing the services and supports.
Under the self-directed model with service budget, in §441.545(b), the individual
must be provided with a service budget based on the assessment of functional need.
States must provide additional counseling, information, training, or assistance to
individuals who have demonstrated that they cannot effectively manage the cash option
described in §441.545(b)(2)(iii). They must also provide the individual with the
conditions under which the State would require an individual to use a financial
management entity (§441.545(b)(2)(iv)).
In §441.545(c), States have the option of proposing other service delivery models
which must be defined by the State and approved by CMS.
The burden associated with the requirements under §441.545(a)(1) is the time and
effort it would take to enter into a contract or provider agreement with the entity
providing the services and supports. While this requirement is subject to the PRA, only a
few States have expressed potential interest. Therefore, based on our informal
discussions with States after the publication of the proposed rule, we believe that it would

affect less than 10 entities on an annual basis; therefore, it is exempt from the PRA in
accordance with 5 CFR 1320.3(c).
The burden associated with the requirements under §441.545(b) is the time and
effort it would take the respondents to develop person-centered service plans and service
budgets. While this requirement is subject to the PRA, we believe that it would affect
less than 10 entities on an annual basis; therefore, it is exempt from the PRA in
accordance with 5 CFR 1320.3(c).
The burden associated with the requirements under §441.545(b)(2) is the time and
effort it would take the respondents to provide additional counseling, information,
training, or assistance to individuals who have demonstrated that they cannot effectively
manage the cash option and provide that individual with the conditions under which the
State would require an individual to use a financial management entity. While this
requirement is subject to the PRA, only a few States have expressed potential interest.
Therefore, based on our informal discussions with States after the publication of the
proposed rule, we believe that it would affect less than 10 entities on an annual basis;
therefore, it is exempt from the PRA in accordance with 5 CFR 1320.3(c).
Comment: One commenter was concerned that the State burden will vary
depending on the service model. The commenter indicated that implementing the “self
directed model with service budget” would create additional burden for the State and that
a State would view the complexity of managing self-directed service budgets with new
service features such as direct cash, vouchers, and training to support consumers with the
full employer responsibility, as a significant additional burden.
Response: We appreciate the commenter’s perspective. It is difficult to
accurately estimate the total burden associated with any one of these models, as it would

depend on the number of models a State chose to offer. While we acknowledge the
additional burden that a State may have if they do not already offer such a model that
could be leveraged to meet the requirements of CFC, we did not receive any estimates or
additional comments that provide any compelling information to modify this section.
Therefore, we will not be revising this collection of information estimate.
D. Support System (§441.555)
For each service delivery model described under §441.545, States must provide or
arrange for the provision of a support system to: appropriately assess and counsel an
individual or the individual’s representative, if applicable, before enrollment (§441.535);
provide appropriate information, counseling, training and assistance to ensure that an
individual is able to manage the services and budgets (if applicable) (§441.545); establish
conflict of interest standards for the assessments of functional need and the personcentered service plan development process that apply to all individuals and entities,
public or private (§441.540); and ensure that the responsibilities for assessment of
functional need and person-centered service plan development are identified (§§441.535
and 441.540).
In §441.555(b), States must specify in their State plan any tools or instruments
used to mitigate identified risks. The one-time burden associated with the requirements
under §441.555(b) is the time and effort it would take to amend their State plan by
specifying any tools or instruments used to mitigate any identified risks. While this
requirement is subject to the PRA, only a few States have expressed potential interest.
Therefore, based on our informal discussions with States after the publication of the
proposed rule, we believe that it would affect less than 10 entities on an annual basis;
therefore, it is exempt from the PRA in accordance with 5 CFR 1320.3(c).

Comment: One commenter indicated that designing and implementing a support
system that appropriately assesses and counsels an individual before an assessment, as
well as providing information counseling, training, and assistance to the individual will
require significant effort.
Response: We appreciate the commenter’s perspective and agree that the
requirements will require State effort. We did not receive any estimates or additional
comments that provide any compelling information to modify this section. Therefore, we
will not be revising this collection of information estimate.
E. Service Budget Requirements (§441.560)
For the self-directed model with a service budget, the State is required to develop
and approve a service budget that is based on the assessment of functional need and
person-centered service plan and must include all of the requirements in §441.560(a)(1)
through (a)(6). In addition to developing a service budget, the methodology used to
determine an individual’s service budget amount must meet the requirements in
§441.560(b) and must be included in the State plan (§441.560(b)(3)).
In §441.560(c), the State must have procedures in place that will provide
safeguards to individuals when the budgeted service amount is insufficient to meet the
individual’s needs. In §441.560(d), the State must have a method of notifying individuals
of the amount of any limit that applies to an individual’s CFC services and supports. In
§441.560(f), the State must have a procedure to adjust a budget when a reassessment
indicates a change in an individual’s medical condition, functional status, or living
situation.
The burden associated with the requirements under §441.560(a) is the time and
effort it would take to develop and approve each service budget. While this requirement

is subject to the PRA, only a few States have expressed potential interest. Therefore,
based on our informal discussions with States after the publication of the proposed rule,
we believe that it would affect less than 10 entities on an annual basis; therefore, it is
exempt from the PRA in accordance with 5 CFR 1320.3(c).
The one-time burden associated with the requirements under §441.560(b) is the
time and effort it would take the respondents to develop a methodology used to determine
an individual’s service budget amount and include that methodology in the State plan.
While this requirement is subject to the PRA, only a few States have expressed potential
interest. Therefore, based on our informal discussions with States after the publication of
the proposed rule, we believe that it would affect less than 10 entities on an annual basis;
therefore, it is exempt from the PRA in accordance with 5 CFR 1320.3(c).
The one-time burden associated with the requirements under § 441.560(c), (d),
and (f) is the time and effort it would take the respondents to develop: procedures that
will provide safeguards to individuals when the budgeted service amount is insufficient to
meet the individual’s needs, a method for notifying individuals of the amount of any limit
that applies to an individual’s CFC services and supports, and a procedure to adjust a
budget when a reassessment indicates a change in an individual’s medical condition,
functional status, or living situation. While this requirement is subject to the PRA, only a
few States have expressed potential interest. Therefore, based on our informal
discussions with States after the publication of the proposed rule, believe that it would
affect less than 10 entities on an annual basis; therefore, it is exempt from the PRA in
accordance with 5 CFR 1320.3(c).
An additional burden associated with the requirements under §441.560(d) is the
time and effort it would take the respondents to develop and distribute each notice that

specifies the amount of any limit for the individual’s CFC services and supports. While
this requirement is subject to the PRA, only a few States have expressed potential
interest. Therefore, based on our informal discussions with States after the publication of
the proposed rule, we believe that it would affect less than 10 entities on an annual basis;
therefore, it is exempt from the PRA in accordance with 5 CFR 1320.3(c).
Comment: One commenter believed that is would take far more than 16 hours to
develop communicate, test, and finalize budget procedures with input from interested
parties and intradepartmental reviews.
Response: We acknowledge the commenter’s concern, however, the development
requirement imposed is a onetime burden that will vary by State. We believe that the
16-hour estimate is an accurate reflection of the average time a State would take to
develop their procedures. We did not receive any estimates or additional comments that
provide any compelling information to modify this section. Therefore, we will not be
revising this collection of information estimate.
F. Provider Qualifications (§441.565)
For the agency provider model of CFC services and supports, States must develop
system safeguards that include written adequacy qualifications for providers. In certain
circumstances, this requirement may apply to other models.
The one-time burden associated with the requirements under §441.565(b) is the
time and effort it would take to develop written adequacy qualifications for providers.
While this requirement is subject to the PRA, only a few States have expressed potential
interest. Therefore, based on our informal discussions with States after the publication of
the proposed rule, we believe that it would affect less than 10 entities on an annual basis;
therefore, it is exempt from the PRA in accordance with 5 CFR 1320.3(c).

Comment: One commenter believed that 16 hours to develop system safeguards,
including written adequacy qualifications for providers, was significantly insufficient.
The commenter noted that the identification, analysis, and development of provider
qualifications together with executing regulator or contractual mechanisms to control
and/or oversee the risk in the individual’s environment will require more than 16 hours to
complete.
Response: We disagree that 16 hours to develop system safeguards is
insufficient. Our estimates are based on the average time it may take for States to fulfill
these requirements. This would include States who may only have to slightly modify
qualifications that are already in place and States who would have to create new
qualifications. We did not receive any estimates or additional comments that provide any
compelling information to modify this section. Therefore, we will not be revising this
collection of information estimate.
G. Development and Implementation Council (§441.575(b))
States are required to establish a Development and Implementation Council, and
must consult and collaborate with the Council when developing and implementing a State
plan amendment to provide home and community-based attendant services and supports.
The burden associated with the requirements under §441.575(b) is the time and
effort it would take to consult and collaborate with the Council when developing and
implementing a State plan amendment to provide home and community-based attendant
services and supports. While this requirement is subject to the PRA, only a few States
have expressed potential interest. Therefore, based on our informal discussions with
States after the publication of the proposed rule, we believe that it would affect less than
10 entities on an annual basis; therefore, it is exempt from the PRA in accordance with 5

CFR 1320.3(c).
H. Data Collection (§441.580)
Section 441.580 requires States to provide specified information regarding the
provision of home and community-based attendant services and supports under CFC for
each Federal fiscal year for which such services and supports are provided.
The burden associated with the requirements under §441.580 is the time and
effort it would take to provide specified information regarding the provision of home and
community-based attendant services and supports for each fiscal year for which such
services are provided. While this requirement is subject to the PRA, only a few States
have expressed potential interest. Therefore, based on our informal discussions with
States after the publication of the proposed rule, we believe that it would affect less than
10 entities on an annual basis; therefore, it is exempt from the PRA in accordance with 5
CFR 1320.3(c).
Comment: Many commenters expressed concerns pertaining to the estimated
annual burden associated with the data collection requirement.
Response: We have implemented data collection requirements as they were
specified in the statute. We disagree that the annual burden will be significantly more
than estimated. While some States may need to revise their data collection systems, we
do not believe that this will affect all States. Additionally, since much of this data
collection is also a requirement under other authorities, we believe that States have the
mechanisms in place to gather the requested information for reporting without excessive
additional burden.
Comment: One commenter believed that the data collection requirements set
forth in the proposed regulations are reasonable. However, the commenter believed that

the burden of the requirement to estimate the number of individuals served by type of
disability, education level, and employment status in their State prior to the first fiscal
year will be significant because it will likely require a manual effort from disparate
sources. The commenter stated that once other major projects involving automation are
implemented, the requirement for reporting in future years will become far less
burdensome.
Response: We appreciate this comment and the time that it may initially take
States to set up systems to capture the required information. We agree that the initial data
collection effort could be significant; however, as systems are put in place to capture this
data we are confident that the time associated with data collection will be significantly
reduced.
Comment: One commenter believed that the requirement to report whether
specific individuals were previously served in other programs or waivers is significant
because it requires the development of ad-hoc reporting and report validation system
which is not currently produced. The commenter stated that the estimated annual burden
associated with this requirement will be significantly more than 24 hours or $576 per
State for the initial year.
Response: We appreciate this commenter’s perspective. Our estimates are based
on the average time it may take for States to fulfill these requirements. This would
include States who may only have to slightly modify or determine how to leverage
current data collection methods and States that would have to create new methods or
systems. We also believe that some of the data required could be retrieved by a State’s
MMIS. We did not receive any estimates or additional comments that provide any

compelling information to modify this section. Therefore we will not be revising this
collection of information estimate.
I.

Quality Assurance System (§441.585)
Section 441.585(a) requires each State to establish and maintain a comprehensive,

continuous quality assurance system, detailed in the State plan amendment. In
§441.585(b), States must provide information about the provisions of quality
improvement and assurance to each individual receiving such services and supports. In
§441.585(c), States must elicit and incorporate feedback from individuals and their
representatives, disability organizations, providers, families of disabled or elderly
individuals, members of the community and others to improve the quality of the
community-based attendant services and supports benefit.
The burden associated with the requirements under §441.585(a) is the time and
effort it would take to establish and maintain a comprehensive, continuous quality
assurance system, detailed in the State plan amendment. While this requirement is
subject to the PRA, only a few States have expressed potential interest. Therefore, based
on our informal discussions with States after the publication of the proposed rule, we
believe that it would affect less than 10 entities on an annual basis; therefore, it is exempt
from the PRA in accordance with 5 CFR 1320.3(c).
The burden associated with the requirements under §441.585(b) is the time and
effort it would take the respondents to provide information about the provisions of quality
improvement and assurance to each individual receiving such services and supports.
While this requirement is subject to the PRA, only a few States have expressed potential
interest. Therefore, based on our informal discussions with States after the publication of
the proposed rule, we believe that it would affect less than 10 entities on an annual basis;

therefore, it is exempt from the PRA in accordance with 5 CFR 1320.3(c).
The burden associated with the requirements under §441.585(c) is the time and
effort it would take the respondents to elicit and incorporate feedback from individuals
and their representatives, disability organizations, providers, families of disabled or
elderly individuals, members of the community and others to improve the quality of the
community-based attendant services and supports benefit. While this requirement is
subject to the PRA, only a few States have expressed potential interest. Therefore, based
on our informal discussions with States after the publication of the proposed rule, we
believe that it would affect less than 10 entities on an annual basis; therefore, it is exempt
from the PRA in accordance with 5 CFR 1320.3(c).
Comment: One commenter believed that establishing and maintaining a
comprehensive quality assurance system that includes a continuous quality assurance
system, quality improvement strategy, and measures for program performance will
exceed 100 hours for development. The cost will also be more than $2,400 annually.
Response: We appreciate this commenter’s perspective. Our estimates are based
on the average time it may take for States to fulfill these requirements. This would
include States who may only have to slightly modify or determine how to leverage
current quality assurance systems and States that would have to create new systems. We
did not receive any estimates or additional comments that provide any compelling
information to modify this section. Therefore, we will not be revising this collection of
information estimate.
This document imposed information collection and recordkeeping requirements.
Consequently, it was reviewed by the Office of Management and Budget under the
authority of the Paperwork Reduction Act of 1995 (44 U.S.C. 35).

VI. Regulatory Impact Analysis
A.

Statement of Need
This final rule implements section 2401 of the Affordable Care Act. The

Secretary is to establish a new State plan option to provide home and community-based
attendant services and supports at a 6 percentage point increase in Federal matching
payments for expenditures related to the provision of services under this option. Section
2401 of the Affordable Care Act, entitled “Community First Choice Option,” adds a new
section 1915(k) of the Act that allows States, at their option, to provide home and
community-based attendant services and supports under their State plan beginning
October 1, 2011.
B.

Overall Impact
We have examined the impacts of this rule as required by Executive Order 12866

on Regulatory Planning and Review (September 30, 1993), Executive Order 13563 on
Improving Regulation and Regulatory Review (January 18, 2011), the Regulatory
Flexibility Act (RFA) (September 19, 1980, Pub. L. 96-354), section 1102(b) of the
Social Security Act, section 202 of the Unfunded Mandates Reform Act of 1995
(Pub. L. 104-4), Executive Order 13132 on Federalism (August 4, 1999), and the
Congressional Review Act (5 U.S.C. 804(2)).
Executive Orders 12866 and 13563 direct agencies to assess all costs and benefits
of available regulatory alternatives and, if regulation is necessary, to select regulatory
approaches that maximize net benefits (including potential economic, environmental,
public health and safety effects, distributive impacts, and equity). Executive Order 13563
emphasizes the importance of quantifying both costs and benefits, of reducing costs, of
harmonizing rules, and of promoting flexibility. This final rule has been designated an

"economically" significant rule, under section 3(f)(1) of Executive Order 12866 and a
major rule under the Congressional Review Act. Accordingly, the rule has been
reviewed by the Office of Management and Budget.
Section 202 of the Unfunded Mandates Reform Act of 1995 (UMRA) also
requires that agencies assess anticipated costs and benefits before issuing any rule whose
mandates require spending in any 1 year of $100 million in 1995 dollars, updated
annually for inflation. In 2012, that threshold is approximately $139 million. Because
this rule does not mandate State participation in section 1915(k) of the Act, there is no
obligation for the State to make any change to their Medicaid program. Therefore, we
estimate this final rule will not mandate expenditures in the threshold amount of $139
million in any 1 year.
Executive Order 13132 establishes certain requirements that an agency must meet
when it promulgates a final rule that imposes substantial direct requirement costs on State
and local governments, preempts State law, or otherwise has Federalism implications. As
stated above, this final rule does not have a substantial effect on State and local
governments.
This final rule is estimated to have an economic impact of $1.3 billion in fiscal
year 2012, with the Federal and State shares reflecting $820 million and $480 million,
respectively. The economic impact estimates presented in this final rule differ from those
originally presented in the proposed rule, primarily due to the final rule revising §441.510
to require, that in order to receive CFC services, all individuals, regardless of income,
must be determined annually to meet an institutional level of care.

TABLE 1: Medicaid Costs for the Community First Choice Option
(in $ millions)1
FY 2012

FY 2013

FY 2014

FY 2015

FY
20162

Federal Medicaid

$820

$1,060

$1,815

$2,585

$3,520

State Medicaid

$480

$620

$1,061

$1,511

$2,058

This final rule provides States with additional flexibility to finance home and
community-based services by establishing a new CFC Option at an increased FMAP for
attendant services and supports. Because of this enhanced flexibility, and the fact that a
majority of States may already provide attendant services and supports through optional
medical assistance services in its Medicaid State plan, HCBS waiver programs or both,
we anticipate that each State will likely compare and decide which vehicle provides
greater benefits and stability to their overall Medicaid program. As such, at this time it is
very difficult to accurately predict how many States will choose to adopt the CFC Option,
and how a State’s election to exercise this option will influence other parts of its
Medicaid program. However, for purposes of this RIA, we assume a gradual growth in
the number of States adopting this option, so that, by FY 2016, 30 percent of eligible
persons who would want this coverage would reside in States that offer it.
C.

Anticipated Effects

1. Effects on Medicaid Recipients
We anticipate that a large number of Medicaid recipients will be affected. We
believe the additional option to provide attendant care services and supports at the

1 Figures are rounded to the nearest $1 million and assume increased State participation per fiscal year.
2 The proposed rule included cost estimates for FY 2012 through FY 2015. The cost estimates in this
final rule are for FY 2012 through FY 2016.

increased FMAP will likely have significant positive effects on Medicaid recipients,
particularly on their demand for these services. We anticipate that the provisions of the
final rule will likely increase State and local accessibility to services that augment the
quality of life for individuals through a person-centered plan of service and various
quality assurances, all at a potentially lower per capita cost relative to alternative caresettings.
2. Effects on other Providers
We anticipate that this final rule will increase the demand for attendant care
services and supports. We believe this effect will be beneficial to providers, particularly
providers of attendant care services and supports. Additionally, if the increase in demand
for such services is sufficient, the number of providers of such services may increase.
3. Impact on Small Entities
The RFA requires agencies to analyze options for regulatory relief of small
entities, if a rule has a significant impact on a substantial number of small entities. For
purposes of the RFA, small entities include small businesses, nonprofit organizations, and
small governmental jurisdictions. Most hospitals and most other health care providers
and suppliers are small entities, either by being nonprofit organizations or by meeting the
SBA definition of a small business and having revenues of less than $7 million to $34.5
million in any 1 year. (For details, see the Small Business Administration's Table of Size
Standards at http://www.sba.gov/sites/default/files/Size_Standards_Table.pdf.)
Individuals and States are not included in the definition of a small entity. We are not
preparing an analysis for the RFA because the Secretary has determined that this final
rule does not have a significant impact on a substantial number of small entities.

In addition, section 1102(b) of the Act requires us to prepare a regulatory impact
analysis if a rule may have a significant impact on the operations of a substantial number
of small rural hospitals. This analysis must conform to the provisions of section 604 of
the RFA. For purposes of section 1102(b) of the Act, we define a small rural hospital as
a hospital that is located outside of a metropolitan statistical area and has fewer than 100
beds. We are not preparing an analysis for section 1102(b) of the Act because the
Secretary has determined that this final rule will not have a significant impact on the
operations of a substantial number of small rural hospitals.
4. Effects on the Medicaid Program Expenditures
Varying State definitions of personal care services and rules concerning who may
furnish them make it difficult to estimate accurately the potential increases in
expenditures for States that choose to adopt CFC under section 1915(k) of the Act.
While we specifically solicited comments on the number of States that were likely to
participate in CFC, we received none.
Table 1 above provides estimates of the anticipated Medicaid program expenditures
associated with furnishing attendant care services and supports. The estimates were
made using various assumptions about increases in service utilization and costs, as well
as assumptions about the induced utilization that may result from the CFC option. We
have allowed for possible State incentives due to the increased FMAP rate, as well as for
the possibility of savings due to beneficiaries being diverted from nursing facility use.
D.

Alternatives Considered
In finalizing the policies set forth in this rule, we reviewed all public comments

submitted within the allowed time.
We received a large number of comments on the proposed definition of home and

community-based settings. We met with Federal partners to discuss the concerns raised
by public commenters. We also reviewed several documents and policy papers prepared
by advocacy groups, independent policy groups, and other stakeholders for information
on the types of settings personal attendant services are provided in. Additionally, we
looked to the Olmstead Decision and the ADA as the framework onto which we built our
definition.
After much discussion and consideration of the impact of each option discussed,
we concluded that further discussion and consideration on this issue is necessary.
Therefore, we are not finalizing the language proposed at §441.530. Rather, we will
issue a new proposed regulation that will establish setting criteria for CFC developed as a
result of the comments received.
E. Accounting Statement
As required by OMB Circular A-4 (available at:
http://www.whitehouse.gov/sites/default/files/omb/assets/omb/circulars/a004/a-4.pdf),
we have prepared an accounting statement showing the classification of estimated
transfers, benefits and costs associated with section 1915(k) services offered by qualified
providers in the Medicaid program, as a result of this final rule.
TABLE 2: Accounting Statement: Estimated Transfers, Benefits, and Costs
(FYs 2012 to 2016)3
Category
Year Dollar
Annualized
Monetized
Transfers
2012
Primary
Estimate

TRANSFERS
Discount Rate

7%

3%

$1.87 Billion

$1.92 Billion

Period
Covered

FYs 2012-2016

3 The proposed rule included cost estimates for FY 2012 through FY 2015. The cost estimates in this
final rule are for FY 2012 through FY 2016.

From/To
Category
Annualized
Monetized
Transfers

Federal Government to Medicaid Qualified Providers.
TRANSFERS
Year Dollar
Discount Rate
2012
Primary
Estimate

7%

3%

$1.09 Billion

$1.12 Billion

Period
Covered

FYs 2012-2016

From/To
Category

State Governments to Medicaid Qualified Providers.
BENEFITS

Qualitative
Benefits

The CFC option will increase State and local accessibility to services which
in turn improves, through a person-centered plan of service with various
quality assurances, the quality of life for individuals, and reduces the
financial strain on States and Medicaid participants.

Category

COSTS

Administrative
Burden Costs

The administrative burden costs are presented in the Paperwork
Reduction Act section of this final rule.

List of Subjects in 42 CFR Part 441
Aged, Family planning, Grant programs-health, Infants and children, Medicaid,
Penalties, Reporting and recordkeeping requirements.

The Centers for Medicare & Medicaid Services amends 42 CFR Chapter IV as
follows:
PART 441--SERVICES: REQUIREMENTS AND LIMITS APPLICABLE TO
SPECIFIC SERVICES
1. The authority citation for part 441 continues to read as follows:
Authority: Sec 1102 of the Social Security Act (42.U.S.C 1302)
2. Part 441 is amended by adding subpart K to read as follows:
Subpart K –- Home and Community-based Attendant Services and Supports State
Plan Option (Community First Choice)
Sec.
441.500 Basis and scope.
441.505 Definitions.
441.510 Eligibility.
441.515 Statewideness.
441.520 Included services.
441.525 Excluded services.
441.530 [Reserved]
441.535 Assessment of functional need.
441.540 Person-centered service plan.
441.545 Service models.
441.550 Service plan requirements for self-directed model with service budget.
441.555 Support system.
441.560 Service budget requirements.
441.565 Provider qualifications.
441.570 State assurances.
441.575 Development and Implementation Council.
441.580 Data collection.

441.585 Quality assurance system.
441.590 Increased Federal financial participation.
Subpart K –- Home and Community-based Attendant Services and Supports State
Plan Option (Community First Choice)
§ 441.500 Basis and scope.
(a) Basis. This subpart implements section 1915(k) of the Act, referred to as the
Community First Choice option (hereafter Community First Choice), to provide home
and community-based attendant services and supports through a State plan.
(b) Scope. Community First Choice is designed to make available home and
community-based attendant services and supports to eligible individuals, as needed, to
assist in accomplishing activities of daily living (ADLs), instrumental activities of daily
living (IADLs), and health-related tasks through hands-on assistance, supervision, or
cueing.
§ 441.505 Definitions.
As used in this subpart:
Activities of daily living (ADLs) means basic personal everyday activities
including, but not limited to, tasks such as eating, toileting, grooming, dressing, bathing,
and transferring.
Agency-provider model means a method of providing Community First Choice
services and supports under which entities contract for or provide through their own
employees, the provision of such services and supports, or act as the employer of record
for attendant care providers selected by the individual enrolled in Community First
Choice.

Backup systems and supports means electronic devices used to ensure continuity
of services and supports. These items may include an array of available technology,
personal emergency response systems, and other mobile communication devices.
Persons identified by an individual can also be included as backup supports.
Health-related tasks means specific tasks related to the needs of an individual,
which can be delegated or assigned by licensed health-care professionals under State law
to be performed by an attendant.
Individual means the eligible individual and, if applicable, the individual’s
representative.
Individual’s representative means a parent, family member, guardian, advocate, or
other person authorized by the individual to serve as a representative in connection with
the provision of CFC services and supports. This authorization should be in writing,
when feasible, or by another method that clearly indicates the individual’s free choice.
An individual’s representative may not also be a paid caregiver of an individual receiving
services and supports under this subpart.
Instrumental activities of daily living (IADLs) means activities related to living
independently in the community, including but not limited to, meal planning and
preparation, managing finances, shopping for food, clothing, and other essential items,
performing essential household chores, communicating by phone or other media, and
traveling around and participating in the community.
Other models means methods, other than an agency-provider model or the
self-directed model with service budget, for the provision of self-directed services and
supports, as approved by CMS.

Self-directed means a consumer controlled method of selecting and providing
services and supports that allows the individual maximum control of the home and
community–based attendant services and supports, with the individual acting as the
employer of record with necessary supports to perform that function, or the individual
having a significant and meaningful role in the management of a provider of service
when the agency-provider model is utilized. Individuals exercise as much control as
desired to select, train, supervise, schedule, determine duties, and dismiss the attendant
care provider.
Self-directed model with service budget means methods of providing self-directed
services and supports using an individualized service budget. These methods may
include the provision of vouchers, direct cash payments, and/or use of a fiscal agent to
assist in obtaining services.
§441.510 Eligibility.
To receive Community First Choice services and supports under this section, an
individual must meet the following requirements:
(a) Be eligible for medical assistance under the State plan;
(b) As determined annually-(1) Be in an eligibility group under the State plan that includes nursing facility
services; or
(2) If in an eligibility group under the State plan that does not include such
nursing facility services, have an income that is at or below 150 percent of the Federal
poverty level (FPL). In determining whether the 150 percent of the FPL requirement is
met, States must apply the same methodologies as would apply under their Medicaid

State plan, including the same income disregards in accordance with section 1902(r)(2) of
the Act; and,
(c) Receive a determination, at least annually, that in the absence of the home and
community-based attendant services and supports provided under this subpart, the
individual would otherwise require the level of care furnished in a hospital, a nursing
facility, an intermediate care facility for the mentally retarded, an institution providing
psychiatric services for individuals under age 21, or an institution for mental diseases for
individuals age 65 or over, if the cost could be reimbursed under the State plan. The
State administering agency may permanently waive the annual recertification
requirement for an individual if:
(1) It is determined that there is no reasonable expectation of improvement or
significant change in the individual’s condition because of the severity of a chronic
condition or the degree of impairment of functional capacity; and
(2) The State administering agency, or designee, retains documentation of the
reason for waiving the annual recertification requirement.
(d) For purposes of meeting the criterion under paragraph (b) of this section,
individuals who qualify for medical assistance under the special home and communitybased waiver eligibility group defined at section 1902(a)(10)(A)(ii)(VI) of the Act must
meet all section1915(c) requirements and receive at least one home and communitybased waiver service per month.
(e) Individuals receiving services through Community First Choice will not be
precluded from receiving other home and community-based long-term care services and
supports through other Medicaid State plan, waiver, grant or demonstration authorities.
§ 441.515 Statewideness.

States must provide Community First Choice to individuals:
(a) On a statewide basis.
(b) In a manner that provides such services and supports in the most integrated
setting appropriate to the individual’s needs, and without regard to the individual’s age,
type or nature of disability, severity of disability, or the form of home and
community-based attendant services and supports that the individual requires to lead an
independent life.
§ 441.520 Included services.
(a) If a State elects to provide Community First Choice, the State must provide all
of the following services:
(1) Assistance with ADLs, IADLs, and health-related tasks through hands-on
assistance, supervision, and/or cueing.
(2) Acquisition, maintenance, and enhancement of skills necessary for the
individual to accomplish ADLs, IADLs, and health-related tasks.
(3) Backup systems or mechanisms to ensure continuity of services and supports,
as defined in §441.505 of this subpart.
(4) Voluntary training on how to select, manage and dismiss attendants.
(b) At the State’s option, the State may provide permissible services and supports
that are linked to an assessed need or goal in the individual’s person-centered service
plan. Permissible services and supports may include, but are not limited to, the
following:
(1) Expenditures for transition costs such as rent and utility deposits, first month’s
rent and utilities, bedding, basic kitchen supplies, and other necessities linked to an
assessed need for an individual to transition from a nursing facility, institution for mental

diseases, or intermediate care facility for the mentally retarded to a home and
community-based setting where the individual resides;
(2) Expenditures relating to a need identified in an individual’s person-centered
service plan that increases an individual’s independence or substitutes for human
assistance, to the extent that expenditures would otherwise be made for the human
assistance.
§ 441.525 Excluded services.
Community First Choice may not include the following:
(a) Room and board costs for the individual, except for allowable transition
services described in §441.520(b)(1) of this subpart.
(b) Special education and related services provided under the Individuals with
Disabilities Education Act that are related to education only, and vocational rehabilitation
services provided under the Rehabilitation Act of 1973.
(c) Assistive devices and assistive technology services, other than those defined in
§441.520(a)(3) of this subpart, or those that meet the requirements at §441.520(b)(2) of
this subpart.
(d) Medical supplies and medical equipment, other than those that meet the
requirements at §441.520(b)(2) of this subpart.
(e) Home modifications, other than those that meet the requirements at
§441.520(b) of this subpart.
§ 441.530 [Reserved]
§ 441.535 Assessment of functional need.

States must conduct a face-to-face assessment of the individual’s needs, strengths,
preferences, and goals for the services and supports provided under Community First
Choice in accordance with the following:
(a) States may use one or more processes and techniques to obtain information,
including telemedicine, or other information technology medium, in lieu of a face-to-face
assessment if the following conditions apply:
(1) The health care professional(s) performing the assessment meet the provider
qualifications defined by the State, including any additional qualifications or training
requirements for the operation of required information technology;
(2) The individual receives appropriate support during the assessment, including
the use of any necessary on-site support-staff; and
(3) The individual is provided the opportunity for an in-person assessment in lieu
of one performed via telemedicine.
(b) Assessment information supports the determination that an individual requires
Community First Choice and also supports the development of the person-centered
service plan and, if applicable, service budget.
(c) The assessment of functional need must be conducted at least every
12 months, as needed when the individual’s support needs or circumstances change
significantly necessitating revisions to the person-centered service plan, and at the request
of the individual.
(d) Other requirements as determined by the Secretary.
§ 441.540 Person-centered service plan.
(a) Person-centered planning process. The person-centered planning process is
driven by the individual. The process--

(1) Includes people chosen by the individual.
(2) Provides necessary information and support to ensure that the individual
directs the process to the maximum extent possible, and is enabled to make informed
choices and decisions.
(3) Is timely and occurs at times and locations of convenience to the individual.
(4) Reflects cultural considerations of the individual.
(5) Includes strategies for solving conflict or disagreement within the process,
including clear conflict-of-interest guidelines for all planning participants.
(6) Offers choices to the individual regarding the services and supports they
receive and from whom.
(7) Includes a method for the individual to request updates to the plan.
(8) Records the alternative home and community-based settings that were
considered by the individual.
(b) The person-centered service plan. The person-centered service plan must
reflect the services and supports that are important for the individual to meet the needs
identified through an assessment of functional need, as well as what is important to the
individual with regard to preferences for the delivery of such services and supports.
Commensurate with the level of need of the individual, and the scope of services and
supports available under Community First Choice, the plan must:
(1) Reflect that the setting in which the individual resides is chosen by the
individual.
(2) Reflect the individual’s strengths and preferences.
(3) Reflect clinical and support needs as identified through an assessment of
functional need.

(4) Include individually identified goals and desired outcomes.
(5) Reflect the services and supports (paid and unpaid) that will assist the
individual to achieve identified goals, and the providers of those services and supports,
including natural supports. Natural supports cannot supplant needed paid services unless
the natural supports are unpaid supports that are provided voluntarily to the individual in
lieu of an attendant.
(6) Reflect risk factors and measures in place to minimize them, including
individualized backup plans.
(7) Be understandable to the individual receiving services and supports, and the
individuals important in supporting him or her.
(8) Identify the individual and/or entity responsible for monitoring the plan.
(9) Be finalized and agreed to in writing by the individual and signed by all
individuals and providers responsible for its implementation.
(10) Be distributed to the individual and other people involved in the plan.
(11) Incorporate the service plan requirements for the self-directed model with
service budget at §441.550, when applicable.
(12) Prevent the provision of unnecessary or inappropriate care.
(13) Other requirements as determined by the Secretary.
(c) Reviewing the person-centered service plan. The person-centered service plan
must be reviewed, and revised upon reassessment of functional need, at least every
12 months, when the individual’s circumstances or needs change significantly, and at the
request of the individual.
§ 441.545 Service models.

A State may choose one or more of the following as the service delivery model to
provide self-directed home and community-based attendant services and supports:
(a) Agency-provider model. (1) The agency-provider model is a delivery method
in which the services and supports are provided by entities, under a contract or provider
agreement with the State Medicaid agency or delegated entity to provide services. Under
this model, the entity either provides the services directly through their employees or
arranges for the provision of services under the direction of the individual receiving
services.
(2) Under the agency-provider model for Community First Choice, individuals
maintain the ability to have a significant role in the selection and dismissal of the
providers of their choice, for the delivery of their specific care, and for the services and
supports identified in their person-centered service plan.
(b) Self-directed model with service budget. A self-directed model with a service
budget is one in which the individual has both a person-centered service plan and a
service budget based on the assessment of functional need.
(1) Financial management entity. States must make available financial
management activities to all individuals with a service budget. The financial
management entity performs functions including, but not limited to, the following
activities:
(i) Collect and process timesheets of the individual’s attendant care providers.
(ii) Process payroll, withholding, filing, and payment of applicable Federal, State,
and local employment related taxes and insurance.
(iii) Separately track budget funds and expenditures for each individual.
(iv) Track and report disbursements and balances of each individual’s funds.

(v) Process and pay invoices for services in the person-centered service plan.
(vi) Provide individual periodic reports of expenditures and the status of the
approved service budget to the individual and to the State.
(vii) States may perform the functions of a financial management entity internally
or use a vendor organization that has the capabilities to perform the required tasks in
accordance with all applicable requirements of the Internal Revenue Service.
(2) Direct cash. States may disburse cash prospectively to individuals
self-directing their Community First Choice services and supports, and must meet the
following requirements:
(i) Ensure compliance with all applicable requirements of the Internal Revenue
Service, and State employment and taxation authorities, including but not limited to,
retaining required forms and payment of FICA, FUTA and State unemployment taxes.
(ii) Permit individuals using the cash option to choose to use the financial
management entity for some or all of the functions described in paragraph (b)(1)(ii) of
this section.
(iii) Make available a financial management entity to an individual who has
demonstrated, after additional counseling, information, training, or assistance that the
individual cannot effectively manage the cash option described in this section.
(iv) The State may require an individual to use a financial management entity, but
must provide the individual with the conditions under which this option would be
enforced.
(3) Vouchers. States have the option to issue vouchers to individuals who
self-direct their Community First Choice services and supports as long as the
requirements in paragraphs (b)(2)(i) through (iv) of this paragraph are met.

(c) Other service delivery models. States have the option of proposing other
service delivery models. Such models are defined by the State and approved by CMS.
§441.550 Service plan requirements for self-directed model with service budget.
The person-centered service plan under the self-directed model with service
budget conveys authority to the individual to perform, at a minimum, the following tasks:
(a) Recruit and hire or select attendant care providers to provide self-directed
Community First Choice services and supports, including specifying attendant care
provider qualifications.
(b) Dismiss specific attendant care providers of Community First Choice services
and supports.
(c) Supervise attendant care providers in the provision of Community First Choice
services and supports.
(d) Manage attendant care providers in the provision of Community First Choice
services and supports, which includes the following functions:
(1) Determining attendant care provider duties.
(2) Scheduling attendant care providers.
(3) Training attendant care providers in assigned tasks.
(4) Evaluating attendant care providers’ performance.
(e) Determining the amount paid for a service, support, or item, in accordance
with State and Federal compensation requirements.
(f) Reviewing and approving provider payment requests.
§441.555 Support system.
For each service delivery model available, States must provide, or arrange for the
provision of, a support system that meets all of the following conditions:

(a) Appropriately assesses and counsels an individual before enrollment.
(b) Provides appropriate information, counseling, training, and assistance to
ensure that an individual is able to manage the services and budgets if applicable.
(1) This information must be communicated to the individual in a manner and
language understandable by the individual. To ensure that the information is
communicated in an accessible manner, information should be communicated in plain
language and needed auxiliary aids and services should be provided.
(2) The support activities must include at least the following:
(i) Person-centered planning and how it is applied.
(ii) Range and scope of individual choices and options.
(iii) Process for changing the person-centered service plan and, if applicable,
service budget.
(iv) Grievance process.
(v) Information on the risks and responsibilities of self-direction.
(vi) The ability to freely choose from available home and community-based
attendant providers, available service delivery models and if applicable, financial
management entities.
(vii) Individual rights, including appeal rights.
(viii) Reassessment and review schedules.
(ix) Defining goals, needs, and preferences of Community First Choice services
and supports.
(x) Identifying and accessing services, supports, and resources.
(xi) Development of risk management agreements.

(A)The State must specify in the State Plan amendment any tools or instruments
used to mitigate identified risks.
(B) States utilizing criminal or background checks as part of their risk
management agreement will bear the costs of such activities.
(xii) Development of a personalized backup plan.
(xiii) Recognizing and reporting critical events.
(xiv) Information about an advocate or advocacy systems available in the State
and how an individual can access the advocate or advocacy systems.
(c) Establishes conflict of interest standards for the assessments of functional need
and the person-centered service plan development process that apply to all individuals
and entities, public or private. At a minimum, these standards must ensure that the
individuals or entities conducting the assessment of functional need and person-centered
service plan development process are not:
(1) Related by blood or marriage to the individual, or to any paid caregiver of the
individual.
(2) Financially responsible for the individual.
(3) Empowered to make financial or health-related decisions on behalf of the
individual.
(4) Individuals who would benefit financially from the provision of assessed
needs and services.
(5) Providers of State plan HCBS for the individual, or those who have an interest
in or are employed by a provider of State plan HCBS for the individual, except when the
State demonstrates that the only willing and qualified entity/entities to perform
assessments of functional need and develop person-centered service plans in a geographic

area also provides HCBS, and the State devises conflict of interest protections including
separation of assessment/planning and HCBS provider functions within provider entities,
which are described in the State plan, and individuals are provided with a clear and
accessible alternative dispute resolution process.
(d) Ensures the responsibilities for assessment of functional need and personcentered service plan development are identified.
§441.560 Service budget requirements.
(a) For the self-directed model with a service budget, a service budget must be
developed and approved by the State based on the assessment of functional need and
person-centered service plan and must include all of the following requirements:
(1) The specific dollar amount an individual may use for Community First Choice
services and supports.
(2) The procedures for informing an individual of the amount of the service
budget before the person-centered service plan is finalized.
(3) The procedures for how an individual may adjust the budget including the
following:
(i) The procedures for an individual to freely adjust amounts allocated to specific
services and supports within the approved service budget.
(ii) The circumstances, if any, that may require prior approval by the State before
a budget adjustment is made.
(4) The circumstances, if any, that may require a change in the person-centered
service plan.
(5) The procedures that govern the determination of transition costs and other
permissible services and supports as defined at §441.520(b).

(6) The procedures for an individual to request a fair hearing under Subpart E of
this title if an individual’s request for a budget adjustment is denied or the amount of the
budget is reduced.
(b) The budget methodology set forth by the State to determine an individual’s
service budget amount must:
(1) Be objective and evidence-based utilizing valid, reliable cost data.
(2) Be applied consistently to individuals.
(3) Be included in the State plan.
(4) Include a calculation of the expected cost of Community First Choice services
and supports, if those services and supports are not self-directed.
(5) Have a process in place that describes the following:
(i) Any limits the State places on Community First Choice services and supports,
and the basis for the limits.
(ii) Any adjustments that are allowed and the basis for the adjustments.
(c) The State must have procedures in place that will provide safeguards to
individuals when the budgeted service amount is insufficient to meet the individual’s
needs.
(d) The State must have a method of notifying individuals of the amount of any
limit that applies to an individual’s Community First Choice services and supports.
Notice must be communicated in an accessible format, communicated in plain language,
and needed auxiliary aids and services should be provided.
(e) The budget may not restrict access to other medically necessary care and
services furnished under the State plan and approved by the State but which are not
included in the budget.

(f) The State must have a procedure to adjust a budget when a reassessment
indicates a change in an individual’s medical condition, functional status, or living
situation.
§441.565 Provider qualifications.
(a) For all service delivery models:
(1) An individual retains the right to train attendant care providers in the specific
areas of attendant care needed by the individual, and to have the attendant care provider
perform the needed assistance in a manner that comports with the individual's personal,
cultural, and/or religious preferences.
(2) An individual retains the right to establish additional staff qualifications based
on the individual’s needs and preferences.
(3) Individuals also have the right to access other training provided by or through
the State so that their attendant care provider(s) can meet any additional qualifications
required or desired by individuals.
(b) For the agency-provider model, the State must define in writing adequate
qualifications for providers in the agency model of Community First Choice services and
supports.
(c) For the self-directed model with service budget, an individual has the option to
permit family members, or any other individuals, to provide Community First Choice
services and supports identified in the person-centered service plan, provided they meet
the qualifications to provide the services and supports established by the individual,
including additional training.
(d) For other models, the applicability of requirements at paragraphs (b) or (c) of
this section will be determined based on the description and approval of the model.

§441.570 State assurances.
A State must assure the following requirements are met:
(a) Necessary safeguards have been taken to protect the health and welfare of
enrollees in Community First Choice, including adherence to section 1903(i) of the Act
that Medicaid payment shall not be made for items or services furnished by individuals or
entities excluded from participating in the Medicaid Program.
(b) For the first full 12 month period in which the State plan amendment is
implemented, the State must maintain or exceed the level of State expenditures for home
and community-based attendant services and supports provided under sections 1115,
1905(a), 1915, or otherwise under the Act, to individuals with disabilities or elderly
individuals attributable to the preceding 12 month period.
(c) All applicable provisions of the Fair Labor Standards Act of 1938.
(d) All applicable provisions of Federal and State laws regarding the following:
(1) Withholding and payment of Federal and State income and payroll taxes.
(2) The provision of unemployment and workers compensation insurance.
(3) Maintenance of general liability insurance.
(4) Occupational health and safety.
(5) Any other employment or tax related requirements.
§441.575 Development and Implementation Council.
(a) States must establish a Development and Implementation Council, the
majority of which is comprised of individuals with disabilities, elderly individuals, and
their representatives.

(b) States must consult and collaborate with the Council when developing and
implementing a State plan amendment to provide Community First Choice services and
supports.
§441.580 Data collection.
A State must provide the following information regarding the provision of home
and community-based attendant services and supports under Community First Choice for
each Federal fiscal year for which the services and supports are provided:
(a) The number of individuals who are estimated to receive Community First
Choice services and supports under this State plan option during the Federal fiscal year.
(b) The number of individuals who received the services and supports during the
preceding Federal fiscal year.
(c) The number of individuals served broken down by type of disability, age,
gender, education level, and employment status.
(d) The specific number of individuals who have been previously served under
sections 1115, 1915(c) and (i) of the Act, or the personal care State plan option.
(e) Data regarding how the State provides Community First Choice and other
home and community-based services.
(f) The cost of providing Community First Choice and other home and
community-based services and supports.
(g) Data regarding how the State provides individuals with disabilities who
otherwise qualify for institutional care under the State plan or under a waiver the choice
to receive home and community-based services in lieu of institutional care.
(h) Data regarding the impact of Community First Choice services and supports
on the physical and emotional health of individuals.

(i) Other data as determined by the Secretary.
§441.585 Quality assurance system.
(a) States must establish and maintain a comprehensive, continuous quality
assurance system, described in the State plan amendment, which includes the following:
(1) A quality improvement strategy.
(2) Methods to continuously monitor the health and welfare of each individual
who receives home and community-based attendant services and supports, including a
process for the mandatory reporting, investigation, and resolution of allegations of
neglect, abuse, or exploitation in connection with the provision of such services and
supports.
(3) Measures individual outcomes associated with the receipt of home and
community-based attendant services and supports as set forth in the person centered
service plan, particularly for the health and welfare of individuals receiving such services
and supports. These measures must be reported to CMS upon request.
(4) Standards for all service delivery models for training, appeals for denials and
reconsideration procedures for an individual’s person-centered service plan.
(5) Other requirements as determined by the Secretary.
(b) The State must ensure the quality assurance system will employ methods that
maximizes individual independence and control, and provides information about the
provisions of quality improvement and assurance to each individual receiving such
services and supports.
(c) The State must elicit and incorporate feedback from individuals and their
representatives, disability organizations, providers, families of disabled or elderly

individuals, members of the community and others to improve the quality of the
community-based attendant services and supports benefit.
§441.590 Increased Federal financial participation.
Beginning October 1, 2011, the FMAP applicable to the State will be increased by
6 percentage points, for the provision of Community First Choice services and supports,
under an approved State plan amendment.
Authority: (Catalog of Federal Domestic Assistance Program No. 93.778,
Medical Assistance Program)

Dated: April 24, 2012
_______________________________
Marilyn Tavenner,
Acting Administrator,
Centers for Medicare & Medicaid Services

Approved: April 24, 2012

__________________________________
Kathleen Sebelius,
Secretary,
Department of Health and Human Services

BILLING CODE 4120-01-P

[FR Doc. 2012-10294 Filed 04/26/2012 at 4:15 pm; Publication Date: 05/07/2012]

